Execution Version



--------------------------------------------------------------------------------



CREDIT AGREEMENT
Dated as of August 16, 2019
among
DYNCORP INTERNATIONAL INC.,
as the Borrower,
THE GUARANTORS PARTY HERETO FROM TIME TO TIME,
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,
BANK OF AMERICA, N.A.,
as L/C Issuer and Swing Line Lender,
THE OTHER LENDERS AND OTHER PARTIES PARTY HERETO FROM TIME TO TIME


BOFA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC.,
MORGAN STANLEY SENIOR FUNDING, INC. and
BARCLAYS BANK PLC,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


Article I.
Definitions and Accounting Terms
 
 
Section 1.01
Defined Terms.
1


 
Section 1.02
Other Interpretive Provisions.
55


 
Section 1.03
Accounting Terms.
56


 
Section 1.04
Rounding.
56


 
Section 1.05
References to Agreements, Laws, Etc.
56


 
Section 1.06
Times of Day.
56


 
Section 1.07
Timing of Payment of Performance.
56


 
Section 1.08
Cumulative Credit Transactions.
57


 
Section 1.09
Pro Forma Calculations.
57


 
Section 1.10
Letter of Credit Amounts.
58


 
Section 1.11
Exchange Rates; Currency Equivalents.
58


 
Section 1.12
Additional Alternative Currencies.
58


 
Section 1.13
Change of Currency.
59


 
Section 1.14
Limited Condition Acquisitions
59


 
 
 
 
Article II.
The Commitments and Credit Extensions
 
 
Section 2.01
The Loans.
60


 
Section 2.02
Borrowings, Conversions and Continuations of Loans.
60


 
Section 2.03
Letters of Credit.
62


 
Section 2.04
Swing Line Loans.
72


 
Section 2.05
Prepayments.
76


 
Section 2.06
Termination or Reduction of Commitments.
82


 
Section 2.07
Repayment of Loans.
82


 
Section 2.08
Interest.
83


 
Section 2.09
Fees.
83


 
Section 2.10
Computation of Interest and Fees.
84


 
Section 2.11
Evidence of Indebtedness.
84


 
Section 2.12
Payments Generally.
85


 
Section 2.13
Sharing of Payments.
87


 
Section 2.14
Incremental Credit Extensions.
87


 
Section 2.15
Extension Offers.
90


 
 
 
 
Article III.
Taxes, Increased Costs Protection and Illegality
 
 
Section 3.01
Taxes.
93


 
Section 3.02
Illegality.
96


 
Section 3.03
Inability to Determine Rates.
97


 
Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.
98


 
Section 3.05
Funding Losses.
99


 
Section 3.06
Matters Applicable to All Requests for Compensation.
99





-i-



--------------------------------------------------------------------------------





 
Section 3.07
Replacement of Lenders Under Certain Circumstances.
100


 
Section 3.08
Survival.
102


 
 
 
 
Article IV.
Conditions Precedent to Credit Extensions
 
 
Section 4.01
All Credit Events.
102


 
Section 4.02
First Credit Event.
102


 
 
 
 
Article V.
Representations and Warranties
 
 
Section 5.01
Representations and Warranties
104


 
Section 5.02
Survival of Representations and Warranties, Etc.
113


 
 
 
 
Article VI.
Affirmative Covenants
 
 
Section 6.01
Financial Statements.
113


 
Section 6.02
Certificates; Other Information.
116


 
Section 6.03
Notices.
117


 
Section 6.04
Payment of Obligations.
117


 
Section 6.05
Preservation of Existence, Etc.
117


 
Section 6.06
Maintenance of Properties.
117


 
Section 6.07
Maintenance of Insurance.
118


 
Section 6.08
Compliance with Laws.
118


 
Section 6.09
Books and Records.
118


 
Section 6.10
Inspection Rights.
119


 
Section 6.11
Additional Collateral; Additional Guarantors.
119


 
Section 6.12
Compliance with Environmental Laws.
120


 
Section 6.13
Further Assurances and Post-Closing Conditions.
120


 
Section 6.14
Designation of Subsidiaries.
121


 
Section 6.15
Maintenance of Ratings.
121


 
 
 
 
Article VII.
Negative Covenants
 
 
Section 7.01
Liens.
122


 
Section 7.02
Investments.
126


 
Section 7.03
Indebtedness.
129


 
Section 7.04
Fundamental Changes.
132


 
Section 7.05
Dispositions.
134


 
Section 7.06
Restricted Payments.
136


 
Section 7.07
Change in Nature of Business.
139


 
Section 7.08
Transactions with Affiliates.
139


 
Section 7.09
Burdensome Agreements.
141


 
Section 7.10
Financial Covenants.
142


 
Section 7.11
Accounting Changes.
142


 
Section 7.12
Prepayments, Etc. of Indebtedness.
142


 
Section 7.13
Permitted Activities.
143


 
Section 7.14
Amendments of Organization Documents.
144





-ii-



--------------------------------------------------------------------------------







 
Section 7.15
Sanctions Laws, etc.
144


 
 
 
 
Article VIII.
Events Of Default and Remedies
 
 
Section 8.01
Events of Default.
144


 
Section 8.02
Remedies upon Event of Default.
146


 
Section 8.03
Exclusion of Immaterial Subsidiaries.
147


 
Section 8.04
Application of Funds.
147


 
Section 8.05
Borrower’s Right to Cure.
148


 
 
 
 
Article IX.
Administrative Agent and Other Agents
 
 
Section 9.01
Appointment and Authorization of Agents.
149


 
Section 9.02
Delegation of Duties.
150


 
Section 9.03
Liability of Agents.
150


 
Section 9.04
Reliance by Agents.
150


 
Section 9.05
Notice of Default.
151


 
Section 9.06
Credit Decision; Disclosure of Information by Agents.
151


 
Section 9.07
Indemnification of Agents.
152


 
Section 9.08
Agents in Their Individual Capacities.
152


 
Section 9.09
Successor Agents.
152


 
Section 9.10
Administrative Agent May File Proofs of Claim.
153


 
Section 9.11
Collateral and Guaranty Matters.
154


 
Section 9.12
Other Agents; Arrangers and Managers.
155


 
Section 9.13
Appointment of Supplemental Agents.
155


 
Section 9.14
Withholding Tax Indemnity.
156


 
Section 9.15
Certain ERISA Matters.
156


 
 
 
 
Article X.
Miscellaneous
 
 
Section 10.01
Amendments, Etc.
157


 
Section 10.02
Notices and Other Communications; Facsimile Copies.
161


 
Section 10.03
No Waiver; Cumulative Remedies.
163


 
Section 10.04
Attorney Costs and Expenses.
163


 
Section 10.05
Indemnification by the Borrower.
163


 
Section 10.06
Payments Set Aside.
165


 
Section 10.07
Successors and Assigns.
165


 
Section 10.08
Confidentiality.
177


 
Section 10.09
Setoff.
178


 
Section 10.10
Interest Rate Limitation.
179


 
Section 10.11
Counterparts.
179


 
Section 10.12
Integration; Termination.
179


 
Section 10.13
Survival of Representations and Warranties.
179


 
Section 10.14
Severability.
179





-iii-



--------------------------------------------------------------------------------





 
Section 10.15
GOVERNING LAW.
180


 
Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY.
180


 
Section 10.17
Binding Effect.
181


 
Section 10.18
USA Patriot Act, etc.
181


 
Section 10.19
No Advisory or Fiduciary Responsibility.
181


 
Section 10.20
Electronic Execution of Assignments and Certain Other Documents.
182


 
Section 10.21
Acknowledgement Regarding Any Supported QFCs.
182


 
Section 10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
183


 
 
 
 
Article XI.
Guarantee
 
 
Section 11.01
The Guarantee.
184


 
Section 11.02
Obligations Unconditional.
184


 
Section 11.03
Reinstatement.
185


 
Section 11.04
Subrogation; Subordination.
185


 
Section 11.05
Remedies.
186


 
Section 11.06
Instrument for the Payment of Money.
186


 
Section 11.07
Continuing Guarantee.
186


 
Section 11.08
General Limitation on Guarantee Obligations.
186


 
Section 11.09
Release of Guarantors.
186


 
Section 11.10
Right of Contribution.
187


 
Section 11.11
Keepwell.
187









-iv-



--------------------------------------------------------------------------------





SCHEDULES
1.01A    Commitments
1.01B    Existing Letters of Credit
1.01C    Unrestricted Subsidiaries
4.02(c)    Local Counsel Opinions
5.01(a)    Jurisdictions of Organization and Qualification
5.01(b)    Subsidiaries and Capitalization
5.01(d)    Compliance of Agreement with other Contracts
5.01(f)    Tax Returns and Payments
5.01(l)    Material Contracts
5.01(q)    Real Property
5.01(t)    Indebtedness and Guaranty Obligations
5.01(u)    Litigation
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness
7.05(k)    Dispositions
7.08    Transactions with Affiliates
7.09    Certain Contractual Obligations
10.02    Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E    Assignment and Assumption
F    [Reserved]
G    Intercompany Note
H    [Reserved]
I    United States Tax Compliance Certificate
J    Discounted Prepayment Option Notice
K    Lender Participation Notice
L    Discounted Voluntary Prepayment Notice
M    Affiliated Lender Assignment and Assumption






-v-



--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 16, 2019,
among DYNCORP INTERNATIONAL INC., a Delaware corporation (the “Borrower”), Delta
Tucker Holdings, Inc., a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party hereto from time to time, BANK OF AMERICA, N.A., as
Administrative Agent and Collateral Agent, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as L/C Issuer and Swing Line Lender.
PRELIMINARY STATEMENTS
The Borrower initially requested that the Lenders extend credit to the Borrower
in the form of (i) Term Loans in an initial aggregate amount of $360,000,000
(the “Term Facility”) (x) to refinance all outstanding Indebtedness in respect
of the Existing Credit Agreement, Existing Second Lien Notes and Existing Third
Lien Credit Agreement, (y) to pay Transaction Expenses, and (z) for other
general corporate and working capital purposes, and (ii) Revolving Credit
Commitments in an initial aggregate amount of $70,000,000 for working capital
purposes. The Revolving Credit Facility may include one or more Swing Line Loans
and one or more Letters of Credit from time to time.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
Article I.
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acceptable Price” has the meaning set forth in Section 2.05(c)(iii).
“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k).





--------------------------------------------------------------------------------





“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate margin, original issue discount (“OID”), upfront fees or
Eurocurrency Rate or Base Rate “floors”; provided, that OID and upfront fees
shall be equated to the interest rate margin assuming a four-year life to
maturity (or if less, the stated maturity at the time of incurrence of the
applicable Indebtedness); provided, further, that “All-In Yield” shall not
include arrangement fees, structuring fees, commitment fees and underwriting
fees or other fees not paid to providers of such Indebtedness (in their capacity
as such).
“Alternative Currency” means each of Euro or United Arab Emirates dirhams and
each other currency (other than Dollars) that is approved in accordance with
Section 1.12.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Anti-Corruption Laws” has the meaning specified in Section 5.01(z).
“Anti-Terrorism Laws” means any Applicable Law related to terrorism financing or
money laundering including the USA Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Discount” has the meaning set forth in Section 2.05(c)(iii).
“Applicable ECF Percentage” means, for any fiscal year,
(a)    75% if the Total Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is greater than 2.50:1.00,
(b)    50% if the Total Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is less than or equal to 2.50:1.00 and greater than
1.50:1.00 and
(c)    25% if the Total Leverage Ratio as of the last day of the applicable
Excess Cash Flow Period is less than or equal to 1.50:1.00.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


-2-



--------------------------------------------------------------------------------





“Applicable Rate” means a percentage per annum equal to,
(a)    with respect to Term Loans,
(i)    for Eurocurrency Rate Loans, 6.00% and
(ii)    for Base Rate Loans, 5.00% and
(b)    with respect to Revolving Credit Loans, unused Revolving Credit
Commitments and Letter of Credit fees,
(i)    until delivery of financial statements for the first full fiscal quarter
commencing after the Closing Date pursuant to Section 6.01,
(A)    for Eurocurrency Rate Loans, 6.00%,
(B)    for Base Rate Loans, 5.00%,
(C)    for Letter of Credit fees, 6.00% and
(D)    for unused commitment fees, 0.500% and
(ii)    thereafter, the following percentages per annum, based upon the Secured
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):
Applicable Rate
Pricing Level
Secured
Leverage Ratio
Eurocurrency Rate and Letter of Credit Fees
Base Rate
Unused
Commitment
Fee Rate
1
> 1.25 :1
6.00%
5.00%
0.500%
2
≤ 1.25:1 and > 0.75:1
5.75%
4.75%
0.375%
3
≤ 0.75:1
5.50%
4.50%
0.375%

Any increase or decrease in the Applicable Rate resulting from a change in the
Secured Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that, at the option of the Administrative Agent or the
Required Lenders, the higher pricing level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered (and
thereafter the pricing level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the pricing level otherwise determined in
accordance with this definition shall apply).
In the event that any financial statements under Section 6.01 or a Compliance
Certificate is shown to be inaccurate at any time that this Agreement is in
effect and any Loans or Commitments are outstanding hereunder when such
inaccuracy is discovered or within 91 days after the date on which all Loans
have been


-3-



--------------------------------------------------------------------------------





repaid and all Commitments have been terminated, and such inaccuracy, if
corrected, would have led to a higher Applicable Rate for any period (an
“Applicable Period”) than the Applicable Rate applied for such Applicable
Period, then
(i)     the Borrower shall promptly (and in no event later than five (5)
Business Days thereafter) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period,
(ii)    the Applicable Rate shall be determined by reference to the corrected
Compliance Certificate (but in no event shall the Lenders owe any amounts to the
Borrower), and
(iii)     the Borrower shall pay to the Administrative Agent promptly upon
demand (and in no event later than five (5) Business Days after demand) any
additional interest owing as a result of such increased Applicable Rate for such
Applicable Period, which payment shall be promptly applied by the Administrative
Agent in accordance with the terms hereof.
Notwithstanding anything to the contrary in this Agreement, any additional
interest hereunder shall not be due and payable until demand is made for such
payment pursuant to clause (iii) above and accordingly, any nonpayment of such
interest as result of any such inaccuracy shall not constitute a Default
(whether retroactively or otherwise), and no such amounts shall be deemed
overdue (and no amounts shall accrue interest at the Default Rate), at any time
prior to the date that is five (5) Business Days following such demand.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time,
(a)    with respect to Loans of any Class, the Lenders of such Class,
(b)    with respect to Letters of Credit, (i) the relevant L/C Issuer and (ii)
the Revolving Credit Lenders and
(c)    with respect to the Swing Line Facility, (i) the relevant Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, or (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arrangers” means BofA Securities, Inc., Citigroup Global Markets Inc., Morgan
Stanley Senior Funding, Inc. and Barclays Bank PLC.
“Assignees” has the meaning set forth in Section 10.07(b).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.


-4-



--------------------------------------------------------------------------------





“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings and its Restricted Subsidiaries as of December 31, 2016, December 31,
2017 and December 31, 2018, and the related audited consolidated statements of
operations and of cash flows for Holdings and its Restricted Subsidiaries for
the fiscal years ended December 31, 2016, December 31, 2017 and December 31,
2018.
“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of
(a)    the Federal Funds Rate plus 1/2 of 1% and
(b)    the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”;
provided that in no event shall the Base Rate be less than 1.00% plus the
Eurocurrency Rate applicable to one month Interest Periods on the date of
determination of the Base Rate (which Eurocurrency Rate shall be deemed to be
not less than 1.00%). The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


-5-



--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning set forth in the preamble hereto.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurocurrency Rate Loan, means any such day on which
dealings in deposits are conducted by and between banks in the London interbank
eurodollar market.
“Capital Expenditures” means, for any period, the aggregate, without
duplication, of
(a)    all expenditures (whether paid in cash or accrued as liabilities) by
Holdings and its Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment and other charges (paid or accrued) representing
costs to acquire property, plant or equipment included in Capital Expenditures
reflected in the consolidated balance sheet of Holdings and its Restricted
Subsidiaries and
(b)    the value of all assets under Capitalized Leases incurred by Holdings and
its Restricted Subsidiaries during such period (other than as a result of
purchase accounting);
provided that the term “Capital Expenditures” shall not include
(i)     expenditures made in connection with the replacement, substitution,
restoration, repair or improvement of assets to the extent financed with (x)
insurance proceeds paid on account of the loss of or damage to the assets being
replaced, restored, repaired or improved or (y) awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced,
(ii)     the purchase price of equipment that is purchased simultaneously with
the trade-in of existing equipment solely to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time,
(iii)     the purchase of plant, property or equipment or software to the extent
financed with the proceeds of Dispositions outside the ordinary course of
business that are not required to be applied to prepay Term Loans pursuant to
Section 2.05(b),
(iv)     expenditures that are accounted for as capital expenditures by Holdings
or any Restricted Subsidiary and that actually are paid for by a Person other
than Holdings or any Restricted Subsidiary and for which neither Holdings nor
any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such Person or any
other Person (whether before, during or after such period),
(v)     expenditures that constitute any part of Consolidated Lease Expense,


-6-



--------------------------------------------------------------------------------





(vi)     expenditures that constitute Permitted Acquisitions,
(vii)     any capitalized interest expense reflected as additions to property,
plant or equipment in the consolidated balance sheet of Holdings and the
Restricted Subsidiaries,
(viii)     any non-cash compensation or other non-cash costs reflected as
additions to property, plant or equipment in the consolidated balance sheet of
Holdings and the Restricted Subsidiaries,
(ix)     the book value of any asset owned by such person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (A) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(B) such book value shall have been included in Capital Expenditures when such
asset was originally acquired or
(x)     expenditures in connection with the Transactions.
“Capital Stock” means:
(a)    in the case of a corporation, corporate stock;
(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet (excluding
the notes thereto) in accordance with GAAP as of December 31, 2018.
“Cash Collateral” has the meaning set forth in Section 2.03(g).
“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected in compliance with Section 9.09) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
“Cash Collateralize” has the meaning set forth in Section 2.03(g).
“Cash Equivalents” means:
(a)    U.S. dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary that is a Restricted Subsidiary, such local currencies held by it
from time to time in the ordinary course of business;


-7-



--------------------------------------------------------------------------------





(b)    securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;
(c)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);
(d)    repurchase obligations for underlying securities of the types described
in clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;
(e)    commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(f)    readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;
(g)    Indebtedness issued by Persons (other than the Investors) with a rating
of “A” or higher from S&P or “A-2” or higher from Moody’s in each case with
maturities not exceeding two years from the date of acquisition; and
(h)    investment funds investing at least 95% of their assets in securities of
the types described in clauses (a) through (g) above.
“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Lender, any Affiliate of a Lender, the
Administrative Agent or any Affiliate of the Administrative Agent (or Person
that was a Lender, an Affiliate of a Lender, the Administrative Agent or any
Affiliate of the Administrative Agent at the time such arrangement was entered
into) (a “Cash Management Bank”) in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, debit card and cash
management services or any automated clearing house transfers of funds.
“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair such equipment, fixed assets
or real property.
“Change in Law” the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and


-8-



--------------------------------------------------------------------------------





(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” shall be deemed to occur if:
(a)    at any time prior to a Qualified IPO, the Investors shall fail to own
beneficially (within the meaning of Rule 13d-5 of the Exchange Act as in effect
on the Closing Date), directly or indirectly, in the aggregate Equity Interests
representing at least a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings or any
direct or indirect parent of Holdings;
(b)    at any time after a Qualified IPO, any person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), other than the Investors or any “group” including any Investors
(provided, that in the case of any such “group,” the Investors hold a majority
of all voting interest in Holdings’ Equity Interests held by all members of such
“group”), (x) shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in Holdings’ Equity Interests or any direct
or indirect parent of Holdings and (y) the Investors shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests or any direct or indirect parent
of Holdings;
(c)    a “change of control” (or similar event) shall occur under any Junior
Financing with an aggregate principal amount in excess of the Threshold Amount
or any Permitted Refinancing in respect of any of the foregoing with an
aggregate principal amount in excess of the Threshold Amount; or
(d)    Holdings shall cease to own 100% of the Equity Interests of the Borrower.
“Class” means
(a)    when used with respect to Lenders, refers to whether such Lenders are
Revolving Credit Lenders or Term Lenders,
(b)    when used with respect to Commitments, refers to whether such Commitments
are Revolving Credit Commitments or Term Commitments and
(c)    when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans, or
Term Loans.
“Closing Date” means the first date on which all the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 4.02, which date
is August 16, 2019.
“Closing Fee” has the meaning set forth in Section 2.09(c).
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged or in which a Lien is granted pursuant to any
Collateral Document.


-9-



--------------------------------------------------------------------------------





“Collateral Agent” means Bank of America, in its capacity as collateral agent or
pledgee in its own name under any of the Loan Documents, or any successor
collateral agent.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    on the Closing Date the Administrative Agent shall have received each
Collateral Document to the extent required to be delivered on the Closing Date
pursuant to Section 4.02(e), subject to the limitations and exceptions of this
Agreement, duly executed by each Loan Party party thereto;
(b)    the Obligations shall have been secured by a first-priority security
interest in (i) all the Equity Interests of the Borrower and (ii) all Equity
Interests of each Restricted Subsidiary of Holdings that is not an Excluded
Subsidiary directly owned by any Loan Party, in each case, subject to exceptions
and limitations otherwise set forth in this Agreement and the Collateral
Documents (to the extent appropriate in the applicable jurisdiction);
(c)    the Obligations shall have been secured by a perfected security interest
in, substantially all tangible and intangible assets of the Borrower and each
Guarantor (including Equity Interests and intercompany debt, accounts,
inventory, machinery and equipment, accounts receivable, chattel paper,
insurance proceeds, hedge agreement documents, instruments, indemnification
rights, tax refunds, cash, investment property, contract rights, intellectual
property in the United States, other general intangibles, and proceeds of the
foregoing), in each case, subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents (to the extent appropriate
in the applicable jurisdiction);
(d)    [reserved]; and
(e)    after the Closing Date, each Restricted Subsidiary of Holdings that is
not an Excluded Subsidiary shall become a Guarantor and signatory to this
Agreement pursuant to a joinder agreement in accordance with Section 6.11 and a
party to the applicable Collateral Documents in accordance with Section 6.13.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, or the obtaining of title insurance or taking other actions with respect to,
(i)     any fee owned real property and any leasehold rights and interests in
real property (including landlord waivers, estoppels and collateral access
letters),
(ii)     helicopters, motor vehicles and other assets subject to certificates of
title, letters of credit with a face value of less than $1,000,000 and
commercial tort claims where the amount of damages claimed by the applicable
Loan Party is less than $1,000,000),
(iii)     any particular asset, if the pledge thereof or the security interest
therein is prohibited by Law other than to the extent such prohibition is
expressly deemed ineffective under the Uniform Commercial Code or other
applicable Law notwithstanding such prohibition,
(iv)     Margin Stock and, solely to the extent prohibited by the Organization
Documents or any shareholders agreement with shareholders that are not direct or
indirect wholly owned


-10-



--------------------------------------------------------------------------------





Restricted Subsidiaries of Holdings, Equity Interests in any Person other than
wholly owned Restricted Subsidiaries,
(v)     any rights of any Loan Party with respect to any lease, license or other
agreement to the extent a grant of security interest therein is prohibited by
such lease, license or other agreement, would result in an invalidation thereof
or would create a right of termination in favor of any other party thereto
(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Laws or principle
of equity notwithstanding such prohibition,
(vi)     the creation or perfection of pledges of, security interests in, any
property or assets that would result in material adverse tax consequences to
Holdings, the Borrower or any of its Subsidiaries, as reasonably determined by
the Borrower with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed),
(vii)     intellectual property to the extent a security interest is not
perfected by filing of a UCC financing statement or in respect of registered
intellectual property, a filing in the USPTO (if required) or the U.S. Copyright
Office (it being understood that such assets are intended to constitute
Collateral, though perfection beyond UCC, USPTO and U.S. Copyright Office
filings is not required) and
(viii)     any particular assets if, in the reasonable judgment of the
Administrative Agent, determined in consultation with the Borrower, the burden,
cost or consequences of creating or perfecting such pledges or security
interests in such assets is excessive in relation to the benefits to be obtained
therefrom by the Lenders under the Loan Documents;
(B)    
(i)     the foregoing definition shall not require control agreements and
perfection by “control” with respect to any Collateral (including deposit
accounts, securities accounts, etc. so long as such accounts (other than
Excluded Accounts) are maintained with the Administrative Agent) other than
certificated Equity Interests of the Borrower and, to the extent constituting
Collateral, its Restricted Subsidiaries that are Domestic Subsidiaries; and
(ii)     except to the extent that perfection and priority may be achieved by
the filing of a financing statement under the Uniform Commercial Code with
respect to the Borrower or a Guarantor, as contemplated by clauses (c) above,
the Loan Documents shall not contain any requirements as to perfection or
priority with respect to any assets or property described in this clause (B);
(C)    the Administrative Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, or taking other actions
with respect to, particular assets (including extensions beyond the Closing
Date) or any other compliance with the requirements of this definition where it
reasonably determines, in consultation with the Borrower, that the creation or
perfection of security interests or taking other actions, or any other
compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Collateral Documents; provided
that the Collateral Agent shall have received on or prior to the Closing Date,


-11-



--------------------------------------------------------------------------------





(i)     UCC financing statements in appropriate form for filing under the UCC in
the jurisdiction of incorporation or organization of each Loan Party, and
(ii)     any certificates or instruments representing or evidencing Equity
Interests of the Borrower and any Subsidiary Guarantors accompanied by
instruments of transfer and stock powers undated and endorsed in blank;
(D)    with respect to a stock pledge, the exclusion of an Excluded Subsidiary
shall not apply to (i) voting stock of any Subsidiary which is a first-tier
Foreign Subsidiary representing 65% of the total voting power of all outstanding
voting stock of such Subsidiary and (ii) 100% of the Equity Interests not
constituting voting stock of any such Subsidiary, except that any such Equity
Interests constituting “stock entitled to vote” within the meaning of Treasury
Regulation Section 1.956-2(c)(2) shall be treated as voting stock for this
purpose; and
(E)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.
“Collateral Documents” means, collectively, the Security Agreement, collateral
assignments, security agreements, pledge agreements, intellectual property
security agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 4.02, Section 6.11 or Section 6.13, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment of any
Class, as the context may require.
“Commitment Fee” has the meaning set forth in Section 2.09(a).
“Committed Loan Notice” means a notice of
(a)    a Borrowing,
(b)    a conversion of Loans from one Type to the other, or
(c)    a continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A, or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” means the Borrower, together with its successors and assigns.
“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


-12-



--------------------------------------------------------------------------------





“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and, except with respect to clause (vi) below, to the
extent deducted (and not added back) in arriving at such Consolidated Net
Income, the sum of the following amounts for such period with respect to
Holdings, the Borrower and its Restricted Subsidiaries:
(i)    interest expense for such period, on a consolidated basis, to the extent
such expense was deducted and not added back in computing Consolidated Net
Income (including amortization of original issue discount, the interest
component of Capitalized Leases (deemed to accrue at an interest rate reasonably
determined to be the rate of interest implicit in such Capitalized Leases in
accordance with GAAP) and net payments and receipts (if any) pursuant to
interest rate Swap Contracts and excluding amortization of deferred financing
fees and expensing of any bridge or other financing fees and the non-cash
portion of interest expense resulting from the reduction in the carrying value
under purchase accounting of the Borrower’s outstanding Indebtedness); and
consolidated capitalized interest for such period, whether paid or accrued; less
interest income for such period; provided that, no effect shall be given to the
discount and/or premium resulting from the bifurcation of derivatives under FASB
ASC 815 and related interpretations as a result of the terms of Indebtedness to
which such interest expense relates,
(ii)    provision for taxes based on income, profits or capital of Holdings and
the Restricted Subsidiaries, including, without limitation, state franchise and
similar taxes (such as Delaware franchise tax) and including an amount equal to
the amount of tax distributions actually made to the holders of Capital Stock of
Holdings, the Borrower or its Restricted Subsidiaries or any direct or indirect
parent of Holdings, the Borrower or its Restricted Subsidiaries in respect of
such period in accordance with Section 7.06(h), which shall be included as
though such amounts had been paid as income taxes,
(iii)    the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation, rent and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person for such period on a consolidated basis and otherwise determined
in accordance with GAAP, but excluding (x) any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period and (y) the non-cash impact of recording the change in fair value
of any embedded derivatives under FASB ASC 815 and related interpretations as a
result of the terms of any agreement or instrument to which such charges relate,
(iv)    the amount of management, monitoring, consulting and advisory fees and
related expenses paid or accrued to the Investors (or any accruals relating to
such fees and related expenses) during such period to the extent otherwise
permitted under Section 7.08; provided, the aggregate amount added pursuant to
this clause (iv) does not exceed 2.5% of Consolidated EBITDA (prior to giving
effect to such amounts) in the aggregate for any period of four-consecutive
fiscal quarters,


-13-



--------------------------------------------------------------------------------





(v)    any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
Holdings, the Borrower or its Restricted Subsidiaries without duplication or the
net cash proceeds of an issuance of Equity Interests of Holdings (other than
Disqualified Equity Interests) solely to the extent such cash proceeds are
excluded from the calculation of Cumulative Credit,
(vi)    the amount of cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken or with respect to which substantial steps have been taken (in the
good faith determination of the Borrower) during such period, other than in
connection with any Specified Transaction (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that
(A)    a duly completed certificate signed by a Responsible Officer of the
Borrower shall be delivered to the Administrative Agent together with the
Compliance Certificate required to be delivered pursuant to Section 6.02(a),
certifying that (x) such cost savings, operating expense reductions and
synergies are reasonably expected and factually supportable in the good faith
judgment of the Borrower, (y) such actions are to be taken within 12 months
after the consummation of the acquisition, Disposition, restructuring or the
implementation of an initiative, which is expected to result in such cost
savings, expense reductions or synergies,
(B)    no cost savings, operating expense reductions and synergies shall be
added pursuant to this clause (vi) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period,
(C)    (1)     the aggregate amount of cost savings and operating expense
reductions added pursuant to this clause (vi) does not exceed for all
initiatives, 10.0% of Consolidated EBITDA (prior to giving effect to such cost
savings, operating expense reductions and synergies) in the aggregate for any
period of four-consecutive fiscal quarters and
(2)     the aggregate amount of cost savings and operating expense reductions
added pursuant to this clause (vi) and amounts excluded from the definition of
Consolidated Net Income pursuant to clause (k) thereof do not exceed, 12.5% of
Consolidated EBITDA (prior to giving effect to such cost savings, operating
expense reductions, synergies and other amounts) in the aggregate for any period
of four-consecutive fiscal quarters and
(D)    projected amounts (and not yet realized) may no longer be added in
calculating Consolidated EBITDA pursuant to this clause (vi) to the extent
occurring more than four full fiscal quarters after the specified action taken
in order to realize such projected cost savings, operating expense reductions
and synergies,
(vii)    losses due solely to fluctuations in currency values and the related
tax effects,


-14-



--------------------------------------------------------------------------------





(viii)    any expenses or charges (other than the charges described in clause
(iii) above) related to any issuance of Equity Interests, Investment,
acquisition, disposition, recapitalization or the incurrence or repayment of
Indebtedness permitted to be incurred by this Agreement (including a refinancing
thereof) (whether or not successful), including (x) such fees, expenses or
charges related to this Agreement and (y) any amendment or other modification of
this Agreement or other Indebtedness, and
(ix)    any ordinary course dividend, distributions or other payment paid in
cash and received from any Person in excess of amounts included in clause (g)
pursuant to the definition of “Consolidated Net Income”
less
(b)    without duplication,
(i)    gains due solely to fluctuations in currency values and the related tax
effects and
(ii)    non-cash items increasing Consolidated Net Income for such period
(excluding any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period).
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes (x) any of the fiscal quarters ended June 30, 2019, March 31, 2019 and
December 31, 2018 and September 31, 2018, Consolidated EBITDA for such fiscal
quarters shall be $38,106194.23, $39,292103.98, $ 48,801,000.00 and
$45,213,097.87, respectively or (y) any other period occurring prior to the
Closing Date, Consolidated EBITDA shall be calculated on a Pro Forma Basis to
give effect to the Transaction.
“Consolidated Interest Expense” means, with respect to any Person for any
period,
(a)    the sum, without duplication, of:
(i)    interest expense of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of obligations under Capitalized Lease, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees, the non-cash portion of interest expense resulting from
the reduction in the carrying value under purchase accounting of the Company’s
outstanding Indebtedness); and
(ii)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;
(b)    less interest income for such period;
provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.


-15-



--------------------------------------------------------------------------------





For purposes of this definition, interest on an obligation under Capitalized
Lease shall be deemed to accrue at an interest rate reasonably determined by
such Person to be the rate of interest implicit in such obligation under such
Capitalized Lease in accordance with GAAP.
“Consolidated Net Income” means, with respect to Holdings, the Borrower or any
Restricted Subsidiary for any period, the aggregate of the Net Income of
Holdings, the Borrower and its Restricted Subsidiary for such period, on a
consolidated basis; provided, however, that:
(a)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income or expenses (including the effect of all fees and expenses relating
thereto), including, without limitation, any expenses related to any
reconstruction, any severance or relocation expenses and fees, any restructuring
costs, any retention payments, any expenses or charges related to any equity
offering, Investment permitted under Section 7.02, acquisition (including
earn-out provisions) or Indebtedness permitted to be incurred by this Agreement
(in each case, whether or not successful) and any fees, expenses, charges or
payments related to the Transactions, shall be excluded;
(b)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;
(c)    any net after-tax income or loss from discontinued operations and any net
after-tax gains or loss on disposal of discontinued operations shall be
excluded;
(d)    any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Borrower) shall be excluded;
(e)    any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness shall be excluded;
(f)    the Net Income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or is a Person that is accounted for
by the equity method of accounting (other than a Restricted Subsidiary or a
Guarantor that is accounted for by the equity method of accounting), shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to Holdings or a
Restricted Subsidiary thereof in respect of such period;
(g)    solely for the purpose of determining the amount available under the
definition of Cumulative Credit, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that (x) the net loss of any
such Restricted Subsidiary shall be included therein and (y) the Consolidated
Net Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person, to the extent not already
included therein;


-16-



--------------------------------------------------------------------------------





(h)    any non-cash impairment charges or asset write-off resulting from the
application of FASB ASC 350 and FASB ASC 360, and the amortization of
intangibles arising pursuant to FASB ASC 805, shall be excluded;
(i)    any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of Holdings,
the Borrower or any Restricted Subsidiary shall be excluded;
(j)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;
(k)    any
(i)    severance or employee relocation costs or expenses,
(ii)    one-time non-cash compensation charges,
(iii)    the costs and expenses after the Closing Date related to employment of
terminated employees, or
(iv)    costs or expenses realized in connection with or resulting from stock
appreciation or similar rights, stock options or other rights existing on the
Closing Date of officers, directors and employees, in each case of such Person
or any of its Restricted Subsidiaries, shall be excluded;
provided, however, that the amount of any non-cash costs, expenses and charges
described in this clause (k) excluded from the calculation of Consolidated Net
Income pursuant to this clause (k) shall not exceed 5.0% of Consolidated EBITDA
(prior to giving effect to excluding such amounts) in the aggregate for any
period of four consecutive fiscal quarters;
(l)    effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to Holdings, the Borrower or any Restricted Subsidiary)
in amounts required or permitted by GAAP, resulting from the application of
purchase accounting in relation to the Transactions or any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded;
(m)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded; and
(n)    (i) (A) the non-cash portion of “straight-line” rent expense shall be
excluded and (B) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and (ii)
non-cash gains, losses, income and expenses resulting from fair value accounting
required by FASB ASC 815 shall be excluded.
Notwithstanding the foregoing, for the purpose of Section 7.06 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries or a
Restricted Subsidiary to the extent such dividends, repayments or transfers
otherwise increase the amount of Cumulative Credit.


-17-



--------------------------------------------------------------------------------





“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but (x) excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition and (y) any Indebtedness that is
issued at a discount to its initial principal amount shall be calculated based
on the entire principal amount thereof), consisting of Indebtedness for borrowed
money, Attributable Indebtedness, and debt obligations evidenced by promissory
notes or similar instruments; provided that Consolidated Total Debt shall not
include Indebtedness in respect of letters of credit (including Letters of
Credit), except to the extent of unreimbursed amounts thereunder.
“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning set forth in the definition of “Affiliate.”
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the greater of (x) $0 and (y) 50% of the Cumulative Net Income Amount at
such time, plus
(b)    the cumulative amount of cash and Cash Equivalent proceeds from
(i)    the sale of Equity Interests of the Borrower or of any direct or indirect
parent of the Borrower after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of the Borrower and
(ii)    the common Equity Interests of the Borrower (or of Holdings or of any
direct or indirect parent of Holdings) (other than Disqualified Equity Interests
of the Borrower) issued upon conversion of Indebtedness incurred after the
Closing Date of the Borrower or any Restricted Subsidiary of the Borrower owed
to a Person other than a Loan Party or a Restricted Subsidiary of a Loan Party,
in the case of each of subclause (i) and subclause (ii), Not Otherwise Applied
for a purpose (including a Specified Equity Contribution) other than use in the
Cumulative Credit; plus


-18-



--------------------------------------------------------------------------------





(c)    100% of the aggregate amount of contributions to the common capital of
the Borrower (other than from a Restricted Subsidiary) received in cash and Cash
Equivalents after the Closing Date Not Otherwise Applied for a purpose
(including a Specified Equity Contribution) other than use in the Cumulative
Credit; plus
(d)    without duplication of any amounts that otherwise increased the amount
available for Investments pursuant to Section 7.02, 100% of the aggregate amount
received by the Borrower or any Restricted Subsidiary of the Borrower in cash
and Cash Equivalents from:
(A)    the sale (other than to the Borrower or any such Restricted Subsidiary)
of any Equity Interests of an Unrestricted Subsidiary or any minority
Investments, or
(B)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority Investments, or
(C)    any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investments,
plus
(e)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable) so long as such Investments were
originally made pursuant to Section 7.02(n)(y), plus
(f)    an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Restricted Subsidiary in respect of any Investments made pursuant to Section
7.02(n)(y), plus
(g)    solely for the purpose of calculating Cumulative Credit for purposes of
Section 7.02(n)(y) and 7.12, 100% of the fair market value (determined in good
faith by the Borrower) of contributions to the common capital of the Borrower or
consideration for common Equity Interests of the Borrower (or of Holdings or of
any direct or indirect parent of Holdings) (other than Disqualified Equity
Interests of the Borrower), in each case, received in property other than cash
or Cash Equivalents after the Closing Date Not Otherwise Applied, plus
(h)    Declined Proceeds, minus
(i)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(y) after the Closing Date and prior to such time, minus
(j)    any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(g)(ii) after the Closing Date and prior to such time,
minus
(k)    any amount of the Cumulative Credit used to make payments or
distributions, in respect of Junior Financings pursuant to Section 7.12(a)(v)
after the Closing Date and prior to such time.
“Cumulative Net Income Amount” means, at any date, an amount determined on a
cumulative basis equal to the aggregate cumulative Consolidated Net Income for
the period from September 1, 2019 to the


-19-



--------------------------------------------------------------------------------





last day of the then most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 6.01.
“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Holdings and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, Pension Plan assets, deferred bank
fees and derivative financial instruments).
“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Holdings and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest, (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any Revolving
Credit Exposure or Revolving Credit Loans.
“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide
diversified debt fund.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means an interest rate equal to
(a)    the Base Rate plus
(b)    the Applicable Rate, if any, applicable to Base Rate Loans plus
(c)    2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Designation Date” has the meaning set forth in Section 6.14.
“Discount Range” has the meaning set forth in Section 2.05(c)(ii).
“Discounted Prepayment Option Notice” has the meaning set forth in Section
2.05(c)(ii).


-20-



--------------------------------------------------------------------------------





“Discounted Voluntary Prepayment” has the meaning set forth in Section
2.05(c)(i).
“Discounted Voluntary Prepayment Notice” has the meaning set forth in Section
2.05(c)(v).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition
(a)    matures or is mandatorily redeemable (other than solely for Qualified
Equity Interests), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments),
(b)    is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part,
(c)    provides for the scheduled payments of dividends in cash, or
(d)    is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is ninety-one (91) days after the Maturity
Date of the Term Loans;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by the Borrower or if its
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations; provided further that only the portion of the Equity Interests that
so mature or are mandatorily redeemable, are so convertible or exchangeable or
are so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Equity Interests.
“Disqualified Institution” means, on any date,
(a)    any Person designated by the Borrower as a “Disqualified Institution” by
written notice delivered to the Administrative Agent on or prior to the Closing
Date; and
(b)    any other Person that is a competitor of the Borrower or any of its
Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than 3 Business Days
prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent and the Lenders from time
to time.


-21-



--------------------------------------------------------------------------------





“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“DQ List” has the meaning set forth in Section 10.07(m).
“Eligible Assignee” has the meaning set forth in Section 10.07(a).
“Embargoed Person” shall mean any party that
(a)    is publicly identified on the most current list of “Specially Designated
Nationals and Blocked Persons” (“SDN List”) published by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or owned, fifty percent
or more, individually or in the aggregate, by any such Persons; or
(b)    is listed in any other applicable sanctions-related list of designated
Persons under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any other Sanctions Laws with prohibitions similar to those
set forth in the SDN List.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates, including, for the
avoidance of doubt, any Pension Plan or Multiemployer Plan.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous


-22-



--------------------------------------------------------------------------------





Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b) or (c) of the Code (and Section 414(m) or (o) for purposes of Section 412
of the Code) or Section 4001(b) of ERISA.
“ERISA Event” means
(a)    a Reportable Event with respect to a Pension Plan;
(b)    a withdrawal by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Pension Plan subject to Section 4063 of ERISA
during a plan year in which the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or is treated as a substantial employer due to a
substantial cessation of operations under Section 4062(e) of ERISA;
(c)    a complete or partial withdrawal by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates within the meaning of Section 4203
or 4205 of ERISA from a Multiemployer Plan;
(d)    the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan;
(e)    an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, or the failure to make a required
contribution to a Multiemployer Plan pursuant to Section 431 or 432 of the Code
or Sections 302 or 304 of ERISA;
(f)    with respect to a Pension Plan, the failure to satisfy the minimum
funding standards of Section 412 or Section 430 of the Code, whether or not
waived;
(g)    the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates; or


-23-



--------------------------------------------------------------------------------





(h)    the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.
“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurocurrency Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that the Eurocurrency Rate shall
not be less than 1.00% per annum. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter to the rates
in the definition of “Eurocurrency Rate” or with respect to any comparable or
successor rate thereto.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.
“Event of Default” has the meaning set forth in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to
(a)    the sum, without duplication, of
(i)    Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
(iii)    decreases in Consolidated Working Capital of the Borrower and its
Restricted Subsidiaries for such period (other than any such decreases arising
from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries completed during such period) and
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income and


-24-



--------------------------------------------------------------------------------





(v)    an amount equal to the amount tax expense deducted in determining
Consolidated Net Income for such period exceeds the amount of cash taxes paid in
such period minus
(b)    the sum, without duplication, of
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (n) of the definition of Consolidated Net Income,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash during such
period, to the extent that such Capital Expenditures or acquisitions were
financed with internally generated cash,
(iii)    the aggregate amount of all principal payments of Indebtedness of
Holdings or its Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07 and any mandatory prepayment of
Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase but excluding (X) all other voluntary and
mandatory prepayments of Term Loans, (Y) all prepayments of Revolving Credit
Loans and Swing Line Loans made during such period and (Z) all payments in
respect of any other revolving credit facility made during such period, except
in the case of clause (Z) to the extent there is an equivalent permanent
reduction in commitments thereunder), to the extent financed with internally
generated cash,
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital of Holdings and its Restricted
Subsidiaries for such period (other than any such increases arising from
acquisitions or dispositions by Holdings and its Restricted Subsidiaries during
such period),
(vi)    [reserved],
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period by Holdings and its Restricted Subsidiaries on a consolidated basis
pursuant to Section 7.02 to the extent that such Investments and acquisitions
were financed with internally generated cash,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Sections 7.06(f) and 7.06(h) to the extent such Restricted Payments were
financed with internally generated cash,
(ix)    the aggregate amount of expenditures actually made by Holdings and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness,


-25-



--------------------------------------------------------------------------------





(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings and
its Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to acquisitions and Investments permitted pursuant to Section
7.02, Permitted Acquisitions or Capital Expenditures or acquisitions of
intellectual property to the extent not expensed to be consummated or made, plus
any restructuring cash expenses, pension payments or tax contingency payments
that have been added to Excess Cash Flow pursuant to clause (a)(ii) above
required to be made, in each case during the period of four consecutive fiscal
quarters of Holdings following the end of such period; provided that to the
extent the aggregate amount of internally generated cash actually utilized to
finance such acquisitions, Investments, Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,
(xii)    the amount of cash taxes paid in such period to the extent they exceed
the amount of tax expense deducted in determining Consolidated Net Income for
such period and any cash taxes to be paid within six months after the close of
such Excess Cash Flow Period,
(xiii)    cash expenditures in respect of Swap Contracts during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income and
(xiv)    any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset.
Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for Holdings and its Restricted Subsidiaries on a consolidated basis.
“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 31, 2020.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Accounts” means
(a)    deposit accounts or securities accounts located at a depositary bank
outside of the United States (including, for the avoidance of doubt, Program
Specific Accounts),
(b)    payroll accounts and any deposit account the funds in which are used
solely for the payment of salaries and wages, workers’ compensation and similar
expenses (including payroll taxes) in the ordinary course of business,
(c)    any deposit account that is a zero-balance disbursement account,
(d)    any deposit account the funds in which consist solely of (x) funds held
by Holdings, the Company or any Subsidiary in trust for any director, officer or
employee of Holdings, the Borrower or any Subsidiary or any employee benefit
plan maintained by Holdings, the Borrower or any Subsidiary or (y) funds
representing deferred compensation for the directors and employees of Holdings,
the Borrower and the Subsidiaries,


-26-



--------------------------------------------------------------------------------





(e)    any deposit account the funds in which consist solely of cash earnest
money deposits or funds deposited under escrow or similar arrangements in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or any other transaction permitted under this Agreement,
(f)    deposit accounts the aggregate daily balance in which does not at any
time exceed $1,000,000 for all such accounts, and
(g)    any deposit account which holds cash collateral with respect to issued
letters of credit (other than Letters of Credit).
“Excluded Subsidiary” means
(a)    any Subsidiary that does not have total assets or annual revenues in
excess of $1,000,000 individually or in the aggregate with all other
Subsidiaries excluded via this clause (a),
(b)    any Subsidiary acquired following the Closing Date that is prohibited by
applicable Law or Contractual Obligations that are in existence at the time of
acquisition and not entered into in contemplation thereof from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval license or authorization has been obtained),
(c)    any Subsidiary that is a Foreign Subsidiary or a direct or indirect
Subsidiary of a Foreign Subsidiary, including as of the Closing Date,
Partnership for Temporary Housing LLC, DCP Contingency Services LLC, Worldwide
Readiness Solutions LLC, Defense Aviation Solutions LLC, DynSierra LLC, Defense
Support Alliance LLC, and AXIAM Limited,
(d)    any non-for-profit Subsidiaries,
(e)    any Unrestricted Subsidiaries, including as of the Closing Date, GLS, and
(f)    at Borrower’s election, any Domestic Subsidiary formed or acquired after
the Closing Date that Holdings and its Affiliates do not, directly or
indirectly, own (x) 90% or more of the total voting power of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees of such Subsidiary or (y) 90% or
more of the economic interests, capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, of such Subsidiary; provided, that any disposition or other
transaction that results in a Guarantor becoming an Excluded Subsidiary (and
ceasing to be a Guarantor) pursuant to this clause (f) shall be deemed to be an
Investment in such Excluded Subsidiary at the time of such disposition or other
transaction equal to the fair market value of the Capital Stock of such Excluded
Subsidiary owned, directly or indirectly, by the Borrower after giving effect to
such disposition or other transaction;
provided that no Subsidiary that guarantees any Junior Financing shall be deemed
to be an Excluded Subsidiary at any time any such guarantee is in effect.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act


-27-



--------------------------------------------------------------------------------





and the regulations thereunder at the time the Guarantee of such Guarantor or
the grant of such security interest would otherwise have become effective with
respect to such Swap Obligation but for such Guarantor’s failure to constitute
an “eligible contract participant” at such time. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,
(a)    Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,
(b)    in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under Section
3.07) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 3.01, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c)    Taxes attributable to such Recipient’s failure to comply with Section
3.01(g) and
(d)    any withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain the Credit Agreement, dated as of
July 7, 2010, among the Borrower, the guarantors party thereto from time to
time, the lenders party thereto from time to time, and Bank of America, N.A. as
administrative agent, collateral agent, L/C issuer and swing line lender, as
amended and restated as of June 15, 2016 pursuant to that certain Amendment No.
5 and Waiver to Credit Agreement, dated as of April 30, 2016 and as further
amended, restated, modified and supplemented from time to time.
“Existing Letters of Credit” means those letters of credit in existence on the
Closing Date and listed on Schedule 1.01B hereto.
“Existing Second Lien Notes” means the 11.875% senior secured second lien notes
due 2020 issued by the Borrower pursuant to that certain indenture, dated as of
June 15, 2016, plus any additional principal amount of notes issued as payment
of interest in kind.
“Existing Third Lien Credit Agreement” means that certain third lien credit
agreement, dated as of June 15, 2016, between the Borrower, the guarantors from
time to time party thereto and Dyncorp Funding LLC as lender and collateral
agent, as amended, restated, modified and supplemented from time to time.
“Extended Revolving Credit Commitment” has the meaning set forth in Section
2.15(a).
“Extended Term Loan” has the meaning set forth in Section 2.15(a).


-28-



--------------------------------------------------------------------------------





“Extending Revolving Credit Lender” has the meaning set forth in Section
2.15(a).
“Extended Revolving Loan” has the meaning set forth in Section 2.15(a).
“Extending Term Lender” has the meaning set forth in Section 2.15(a).
“Extension” has the meaning set forth in Section 2.15(a).
“Extension Offer” has the meaning set forth in Section 2.15(a).
“Facility” means the Term Loans or the Revolving Credit Facility, as the context
may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations, or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code as of the Closing Date (or any amended or
successor version described above) and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any intergovernmental agreement, treaty
or convention among Governmental Authorities and implementing such Sections of
the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letter” means that certain agency fee letter, dated as of July 26, 2019,
from BOFA Securities, Inc. and Bank of America, N.A. and accepted and agreed by
the Borrower.
“First Lien Intercreditor Agreement” means a customary intercreditor agreement
under then current market conditions and terms reasonably satisfactory to the
Collateral Agent between the Collateral Agent and one or more collateral agents
or representatives for the holders of Permitted Notes issued pursuant to Section
7.03(s) that are intended to be secured on a pari passu basis with the
Obligations.
“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio
of:
(a)    Consolidated Total Debt that is then secured by a first-priority Liens on
property or assets of Holdings, the Borrower or its Restricted Subsidiaries less
unrestricted cash and Cash Equivalents in an aggregate amount not to exceed
$50,000,000 as of any date of determination to
(b)    Consolidated EBITDA for such Test Period.
“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of:
(a)    Consolidated EBITDA of such Person for such period to
(b)    the Fixed Charges of such Person for such period.


-29-



--------------------------------------------------------------------------------





“Fixed Charges” means, with respect to any Person for any period, the sum of:
(a)    Consolidated Interest Expense of such Person for such period, and
(b)    all cash dividend payments (excluding items eliminated in consolidation)
on any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.
“Foreign L/C Facility” means that certain credit facility established by the
Borrower or a Subsidiary on or after the Closing Date with a foreign domiciled
bank, the sole purpose of which facility is to provide for the issuance of
letters of credit in support of the Borrower’s and its Restricted Subsidiaries’
pursuit and performance of contracts with customers located in the Specified
Gulf States.
“Foreign Lender” means a Lender which, for U.S. federal tax purposes, (a) is
regarded as a separate entity and is not a U.S. Person or (b) is disregarded as
separate from an entity that is not a U.S. Person.
“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such provision
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided, further, that if reasonably
requested by the Administrative Agent, the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.
“GLS” means Global Linguist Solutions LLC, a Delaware limited liability company.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory


-30-



--------------------------------------------------------------------------------





body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication,
(a)    any obligation, contingent or otherwise, of such Person guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other monetary
obligation payable or performable by another Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect,
(i)    to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation,
(ii)    to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance of such Indebtedness or other monetary
obligation,
(iii)    to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or
(iv)    entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or
(b)    any Lien on any assets of such Person securing any Indebtedness or other
monetary obligation of any other Person, whether or not such Indebtedness or
other monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” means Holdings and the Restricted Subsidiaries of Holdings (other
than the Borrower with respect to its own obligations and any Excluded
Subsidiary) and any other Domestic Subsidiary that, at the option of the
Borrower, issues a Guarantee of the Obligations after the Closing Date.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.


-31-



--------------------------------------------------------------------------------





“Guaranty Obligation” means, with respect to Holdings and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person
(a)    to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or
(b)    entered into for the purpose of assuring in any other manner the obligee
of such Indebtedness of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means any substances, materials, chemicals, wastes,
pollutants, contaminants or compounds in any form, including, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil or radioactive materials, regulated by, or which can give rise to liability
under, any Environmental Law.
“Holdings” means Delta Tucker Holdings, Inc., a Delaware corporation or any
Domestic Subsidiary of Delta Tucker Holdings, Inc. that directly owns 100% of
the issued and outstanding Equity Interests in the Borrower, and issues a
Guarantee of the Obligations and agrees to assume the obligations of “Holdings”
pursuant to this Agreement and the other Loan Documents pursuant to one or more
instruments in form and substance reasonably satisfactory to the Administrative
Agent.
“Honor Date” has the meaning set forth in Section 2.03(c)(i).
“Immaterial Subsidiary” has the meaning set forth in Section 8.03.
“Incremental Amendment” means an Incremental Amendment among the Borrower, the
Administrative Agent and one or more Incremental Term Lenders and/or Incremental
Revolving Credit Lenders entered into pursuant to Section 2.14.
“Incremental Amount” means, at any time, the excess, if any, of
(a)    subject to the occurrence of the September Financials Date and so long as
the First Lien Leverage Ratio shall not be greater than 2.50 to 1.00 determined
on a Pro Forma Basis as of the most recently ended Test Period as if such
Indebtedness had been outstanding on the last day of such fiscal quarter of
Holdings and the Borrower for testing compliance therewith, $35,000,000 less
(ii) the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Credit Commitments established prior to
such time pursuant to Section 2.14 plus (y) the aggregate amount of Permitted
Notes issued in reliance on Section 7.03(s)(i), in each case of (x) and (y),
incurred or issued pursuant to this clause (a), plus
(b)    (i) the aggregate amount of voluntary prepayments prior to such time of
Term Loans and Permitted Notes that are secured by Liens that are pari passu
with the Liens that secures the Obligations (other than any such voluntary
prepayments made with the proceeds of Indebtedness) less (ii) the sum of (x) the
aggregate amount of all Incremental Term Loan Commitments and Incremental
Revolving Credit


-32-



--------------------------------------------------------------------------------





Commitments established prior to such time pursuant to Section 2.14 plus (y) the
aggregate amount of Permitted Notes issued in reliance on Section 7.03(s)(i), in
each case of (x) and (y), incurred or issued pursuant to this clause (b), plus
(c)    additional amounts so long as at the time of incurrence thereof
(i)    in the case of Indebtedness secured by Liens that are pari passu with the
Liens that secure the Obligations, (A) the September Financials Date has
occurred and (B) the First Lien Leverage Ratio shall not be greater than 2.25 to
1.00 determined on a Pro Forma Basis as of the most recently ended Test Period
as if such Indebtedness had been outstanding on the last day of such fiscal
quarter of Holdings and the Borrower for testing compliance therewith,
(ii)    in the case of Indebtedness secured by Liens that are junior to the
Liens that secure the Obligations, the Secured Leverage Ratio shall not be
greater than 4.00 to 1.00 determined on a Pro Forma Basis as of the most
recently ended Test Period as if such Indebtedness had been outstanding on the
last day of such fiscal quarter of Holdings and the Borrower for testing
compliance therewith and
(iii)    in the case of unsecured Indebtedness, the Total Leverage Ratio shall
not be greater than 4.50 to 1.00 determined on a Pro Forma Basis as of the most
recently ended Test Period as if such Indebtedness had been outstanding on the
last day of such fiscal quarter of Holdings and the Borrower for testing
compliance therewith
in each case of this clause (c), calculated assuming all commitments with
respect to such Indebtedness are fully drawn and without giving effect to the
netting of the cash proceeds of any such Indebtedness or any other Indebtedness
incurred substantially concurrently therewith;
provided, that (x) capacity under clause (c) of the Incremental Amount shall be
used before capacity under clauses (a) and (b) and capacity under clause (b)
shall be used before capacity under clause (a) and (y) Indebtedness may be
incurred under any of clauses (a), (b) and (c) of the Incremental Amount in a
single transaction by calculating the incurrence under clause (c) without giving
effect to concurrent incurrence of Indebtedness under clauses (a) or (b).
“Incremental Effective Date” has the meaning set forth in Section 2.14(a).
“Incremental Revolving Credit Commitment” means any increased or incremental
Revolving Credit Commitment provided pursuant to Section 2.14.
“Incremental Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment or an outstanding Revolving Credit Loan as a result of an Incremental
Revolving Credit Commitment.
“Incremental Revolving Credit Loans” means Revolving Credit Loans made by one or
more Lenders to the Borrower pursuant to Section 2.14. Incremental Revolving
Credit Loans may be made in the form of additional Revolving Credit Loans or, to
the extent permitted by Section 2.14 and provided for in the relevant
Incremental Amendment, Other Revolving Loans.
“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.


-33-



--------------------------------------------------------------------------------





“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.14, to make Incremental Term Loans to
Borrower.
“Incremental Term Loans” means Terms Loans made by one or more Lenders to the
Borrower pursuant to Section 2.14. Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.14 and
provided for in the relevant Incremental Amendment, Other Term Loans.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred and unpaid purchase
price of property, except any such balance that constitutes a trade account
payable or similar obligation to a trade creditor due within six months from the
date on which it is incurred, in each case incurred in the ordinary course of
business, which purchase price is due more than six months after the date of
placing the property in service or taking delivery and title thereto,
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests;
if and to the extent that the foregoing would constitute indebtedness or a
liability on the balance sheet in accordance with GAAP; and
(h)     to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership in which such Person is a general partner,
except to the extent such Person’s liability for such Indebtedness is otherwise
limited and only to the extent such Indebtedness would be included in the
calculation of Consolidated Total Debt, and (B) in the case of the Borrower and
its Restricted Subsidiaries, exclude (i) all intercompany Indebtedness among the
Borrower and its Restricted Subsidiaries made in the ordinary course of business
and (ii) prepaid or deferred revenue arising in the ordinary course of business.
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed


-34-



--------------------------------------------------------------------------------





to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.
“Indemnified Liabilities” has the meaning set forth in Section 10.05.
“Indemnified Taxes” (a) means any Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.
“Information” has the meaning set forth in Section 10.08.
“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.
“Interest Payment Date” means,
(a)    as to any Eurocurrency Rate Loan, the last day of each Interest Period
applicable to such Loan and the Maturity Date of the Facility under which such
Loan was made; provided that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b)    as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made (with Swing Line Loans being deemed made
under the Revolving Credit Facility for purposes of this definition)
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or such other period, as selected by the
Borrower in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.


-35-



--------------------------------------------------------------------------------





“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of
(a)    the purchase or other acquisition of Equity Interests or debt or other
securities of another Person,
(b)    a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Borrower
and its Restricted Subsidiaries, intercompany loans, advances or Indebtedness
among the Borrower and its Restricted Subsidiaries and made in the ordinary
course of business consistent with past practice) or
(c)    the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment but giving
effect to any returns or distributions received by such Person with respect
thereto.
“Investors” means (a) Cerberus Capital Management L.P. (“Cerberus”) and its
Affiliates and any investment funds advised or managed by any of the foregoing
(other than any portfolio operating companies of Cerberus of which Cerberus or
investment fund advised, managed or controlled by Cerberus or a combination
thereof does not own or control, directly or indirectly, more than 50% of both
the economic interests and total voting power of Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof at the time of determination), and (b)
the Management Investors.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Document” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” means BofA Securities, Inc., Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc. and Barclays Bank PLC.
“Junior Financing” has the meaning set forth in Section 7.12(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“JV Subsidiary” means any Subsidiary of a Loan Party that is not a wholly owned
Subsidiary and as to which the business and management thereof is determined by
the holders of the Equity Interests therein pursuant to customary joint venture
arrangements and that does not at any time have any rights under any Material
Contract in existence on the Closing Date (including any renewal, extension,
replacement or modification thereof); provided, that if any JV Subsidiary
becomes a Subsidiary Guarantor pursuant to the terms hereof and otherwise
complies with the requirements of Section 6.11, such JV Subsidiary shall no
longer be deemed to be a “JV Subsidiary” for purposes of this Agreement


-36-



--------------------------------------------------------------------------------





“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.
“L/C Issuer” means Bank of America and any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in its
capacity as an issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“LCA Election” means the Borrower’s election to treat a specified investment as
a Limited Condition Acquisition.
“LCA Test Date” has the meaning set forth in Section 1.14.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder as
well as any person that becomes a “Lender” hereunder pursuant to Sections 2.14
and 2.15, each of which is referred to herein as a “Lender.”
“Lender Default” means
(a)    the refusal (which may be given verbally or in writing and has not been
retracted) or failure of any Lender to make available its portion of any
incurrence of Loans or reimbursement obligations under Section 2.03(c), which
refusal or failure is not cured within one Business Day after the date of such
refusal or failure;
(b)    the failure of any Lender to pay over to the Administrative Agent, any
L/C Issuer or any other Lender any other amount required to be paid by it
hereunder within one Business Day of the date when due, unless the subject of a
good faith dispute; or


-37-



--------------------------------------------------------------------------------





(c)    a Lender has admitted in writing that it is insolvent or such Lender
becomes subject to a Lender-Related Distress Event or becomes the subject of a
Bail-In Action.
“Lender Participation Notice” has the meaning set forth in Section 2.05(c)(iii).
“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any governmental authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interest in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft. Letters of Credit may be issued in Dollars or in
an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Commitment” means the commitment of the L/C Issuer to issue
Letters of Credit pursuant to Section 2.03.
“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the scheduled Maturity Date then in effect for the Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$40,000,000 and (b) the aggregate amount of the Revolving Credit Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition or other similar
Investment permitted hereunder by the Borrower or one or more of its Restricted
Subsidiaries whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.


-38-



--------------------------------------------------------------------------------





“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan, Incremental Revolving Credit Loan,
Extended Term Loan or Extended Revolving Loans).
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) each Letter of Credit Application and (e) any
amendment to any of the foregoing (including any Incremental Amendment or
Extension).
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Management Investor” means any Person who is a director, officer or otherwise a
member of management of the Borrower, any of its Subsidiaries or any of its
direct or indirect parent companies on the Closing Date, immediately after
giving effect to the Transactions.
“Margin Stock” has the meaning set forth in Regulation U.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Master Consulting and Advisory Services Agreement” means that certain Master
Consulting and Advisory Services Agreement, entered into on July 7, 2010,
between the Borrower and Cerberus Operations and Advisory Company LLC, together
with any specific engagement letters entered into from time to time after July
7, 2010 as expressly contemplated thereunder (it being expressly understood that
entering into such specific engagement letters shall not be deemed to be an
amendment to the Master Consulting and Advisory Services Agreement).
“Material Adverse Effect” means a material adverse effect on
(a)    the properties, business, operations or financial condition of Holdings,
the Borrower and its Subsidiaries, taken as a whole,
(b)    the ability of the Loan Parties, taken as a whole, to perform their
obligations under the Loan Documents,
(c)    the legality, validity, binding effect or enforceability against a Loan
Party of a material Loan Document to which it is a party or
(d)    the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent or any Secured Party under any material Loan Document.
“Material Contract” means any other contract or written agreement of any Loan
Party or any of its Restricted Subsidiaries (other than the Loan Documents) the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.
“Material Real Property” means any fee owned real property owned by any Loan
Party with a fair market value in excess of $5,000,000 (at the Closing Date or,
with respect to real property acquired after the Closing Date, at the time of
acquisition, in each case, as reasonably estimated by the Borrower in good
faith).
“Maturity Date” means
(a)    with respect to the Term Loans, August 16, 2025,


-39-



--------------------------------------------------------------------------------





(b)    with respect to the Revolving Credit Facility and the Swing Line
Facility, August 16, 2024 and
(c)    with respect to any other Class of Term Loans or Revolving Credit Loans,
the maturity dates specified therefor in the applicable Incremental Amendment or
Extension;
provided that if either such day is not a Business Day, the Maturity Date shall
be the Business Day immediately succeeding such day.
“Maximum Rate” has the meaning set forth in Section 10.10.
“Minimum Extension Condition” has the meaning set forth in Section 2.15(c).
“MNPI” has the meaning set forth in Section 2.05(c)(i)(D).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or of any of
their respective ERISA Affiliates is making, or has an obligation to make,
contributions or with respect to which the Borrower, any of its Subsidiaries or
of any of their respective ERISA Affiliates may incur any liability.
“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event net of
(i)    reasonable attorneys’ fees, accountants’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith,
(ii)    any amount required to repay (x) Indebtedness (other than pursuant to
the Loan Documents) that is secured by a Lien on the assets disposed of and
which ranks prior to the Lien securing the Obligations or (y) Indebtedness or
other obligations of any Restricted Subsidiary that is disposed of in such
transaction,
(iii)    in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iii)) attributable to non-controlling
interests or not available for distribution to or for the account of Holdings or
a wholly owned Restricted Subsidiary as a result thereof,
(iv)    taxes paid or reasonably estimated to be payable as a result thereof,
and


-40-



--------------------------------------------------------------------------------





(v)    the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by Holdings or any of the Restricted
Subsidiaries including, without limitation, Pension Plan and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction);
provided that, if no Default or Event of Default exists, Holdings and its
Restricted Subsidiaries may reinvest any portion of such proceeds in assets
(other than current assets) useful for its business within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12 month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within 18 months of initial
receipt, such remaining portion shall constitute Net Proceeds as of the date of
such termination or expiry without giving effect to this proviso); provided,
further, that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
$5,000,000 or (y) the aggregate net proceeds exceeds $15,000,000 in any fiscal
year (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds under this clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.
“non-cash charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA.”
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Borrower Party.
“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).
“Not Otherwise Applied” means, with reference to any amount of net cash
proceeds, that such amount was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.
“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.
“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute


-41-



--------------------------------------------------------------------------------





or contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Restricted Subsidiary of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding and (y) obligations
of the Borrower or any Restricted Subsidiary arising under Cash Management
Obligations or any Secured Hedge Agreement; provided that the Obligations shall
exclude any Excluded Swap Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent, the Collateral Agent or any Lender, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party.
“Offered Loans” has the meaning set forth in Section 2.05(c)(iii).
“OID” has the meaning set forth in Section 2.14(b).
“Organization Documents” means
(a)    with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);
(b)    with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and
(c)    with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Revolving Loans” has the meaning set forth in Section 2.14(a).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07).
“Other Term Loans” has the meaning set forth in Section 2.14(a).


-42-



--------------------------------------------------------------------------------





“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
“Participant” has the meaning set forth in Section 10.07(e).
“Participant Register” has the meaning set forth in Section 10.07(e).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which is maintained for the employees of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates or with respect to
which the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates may incur any liability.
“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Notes” means:
(i)     unsecured senior or senior subordinated debt securities or term loans or
other Indebtedness of the Borrower or any of its Restricted Subsidiaries,
(ii)    debt securities or term loans or other Indebtedness of the Borrower or
any of its Restricted Subsidiaries that are secured by a Lien on the Collateral
ranking junior to the Liens securing the Obligations pursuant to a Second Lien
Intercreditor Agreement or
(iii)     debt securities or term loans or other Indebtedness of the Borrower or
any of its Restricted Subsidiaries that are secured by a Lien ranking pari passu
with the Liens securing the Obligations pursuant to a First Lien Intercreditor
Agreement;
provided that
(a)    the terms of debt securities do not provide for any scheduled repayment,
mandatory redemption or sinking fund obligations prior to the then-latest
Maturity Date of the Term Facility (other than, in the case of debt securities,
customary offers to repurchase upon a change of control, asset sale or event of
loss and customary acceleration rights after an event of default),


-43-



--------------------------------------------------------------------------------





(b)    the covenants, events of default, guarantees, collateral and other terms
of which (other than pricing, rate floors, premiums, interest rate and
redemption premiums), taken as a whole, are not more restrictive to the Borrower
and the Restricted Subsidiaries than those in this Agreement, taken as a whole,
except to the extent such covenants, events of default, guarantees, collateral
and other terms solely apply after the then-latest Maturity Date of the Term
Facility or are added for the benefit of the Secured Parties hereunder; provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least three Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such debt
securities, stating that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement,
(c)    subject Section 1.14, at the time that any such Permitted Notes are
issued (and after giving effect thereto), no Event of Default shall exist,
(d)    such Indebtedness shall have a final maturity date equal to or later than
the final maturity date, of and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to then-latest Maturity Date of the
Term Facility and, if revolving in nature, shall not have a mandatory commitment
reduction priority the then-latest Maturity Date of the Term Facility,
(e)    to the extent secured by assets of Loan Parties, no Permitted Notes shall
be secured by any collateral other than the Collateral,
(f)    if secured, such Permitted Notes shall be subject to the First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement as applicable,
(g)    in the case of Permitted Notes in the form of term loans that are secured
by Liens that are pari passu with the Liens that secure the Obligations, the
limitations set forth in the proviso to Section 2.14(b) shall be satisfied,
mutatis mutandis, as if such Permitted Notes were Other Term Loans, and
(h)    in the case of Permitted Notes incurred or guaranteed by a Subsidiary
other than a Loan Party, the aggregate principal amount of such Permitted Notes
shall not exceed the greater of $20,000,000 and 3.50% of Total Assets.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that
(a)    the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, replaced or extended
except by an amount equal to unpaid accrued interest and premium (including any
customary tender premiums) thereon plus other amounts paid, and fees and
expenses reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder,
(b)    such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date, of and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended,
(c)    at the time thereof, no Event of Default shall have occurred and be
continuing,


-44-



--------------------------------------------------------------------------------





(d)    to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended; provided that a certificate of a Responsible Officer
delivered to the Administrative Agent stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement,
(e)    to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is unsecured, such modification refinancing,
refunding, renewal, replacement or extension shall be unsecured,
(f)    to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is secured by a Lien that is junior to the Lien
that secures the Obligations, such modification refinancing, refunding, renewal,
replacement or extension shall be unsecured or secured by a Lien that is junior
to the Lien that secures the Obligations,
(g)    such modification, refinancing, refunding, renewal, replacement or
extension is incurred by the Person who is the obligor or guarantor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and
(h)    if secured, such modification, refinancing, refunding, renewal,
replacement or extension shall be secured only by property that secured the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
(or a subset thereof), and
(i)    to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended was subject to the First Lien Intercreditor
Agreement or Second Lien Intercreditor Agreement and such modification,
refinancing, refunding, renewal, replacement or extension is secured, an
appropriate representative validly acting on behalf of holders of such
modification, refinancing, refunding, renewal, replacement or extension shall
become party to the First Lien Intercreditor Agreement or Second Lien
Intercreditor Agreement, as appropriate.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning set forth in Section 6.01.
“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.
“Pro Forma Basis” means, with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.09.
“Pro Forma Compliance” means, with respect to any covenant set forth in Section
7.10, compliance on a Pro Forma Basis with such covenant in accordance with
Section 1.09.
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments


-45-



--------------------------------------------------------------------------------





of such Lender under the applicable Facility or Facilities at such time and the
denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities at such time; provided that if such
Commitments have been terminated, then the Pro Rata Share of each Lender shall
be determined based on the Pro Rata Share of such Lender immediately prior to
such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
“Program Specific Accounts” means deposit accounts and securities accounts not
located at a depositary bank in the United States directly related to foreign
programs operated by the Borrower and its Restricted Subsidiaries.
“Projections” has the meaning set forth in Section 6.01(c).
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Proposed Discounted Prepayment Amount” has the meaning set forth in Section
2.05(c)(ii).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 6.01.
“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
(x) makes a Discounted Voluntary Prepayment pursuant to Section 2.05(c) or (y)
becomes an Eligible Assignee or Participant pursuant to Section 10.07(k).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten public offering
(other than a public offering pursuant to a registration statement on Form S-8)
(i) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering) or (ii) after
which the common Equity Interests of Holdings or any direct or indirect parent
of Holdings are listed on an internationally recognized securities exchange or
dealer quotation system.
“Qualifying Lenders” has the meaning set forth in Section 2.05(c)(iv).
“Qualifying Loans” has the meaning set forth in Section 2.05(c)(iv).
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and


-46-



--------------------------------------------------------------------------------





appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Register” has the meaning set forth in Section 10.07(d).
“Rejection Notice” has the meaning set forth in Section 2.05(b)(vii).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment.
“Replacement Revolving Credit Facility” has the meaning set forth in Section
10.01.
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.
“Repricing Transaction” means:
(a)    the incurrence by Holdings or any of its Restricted Subsidiaries of any
Indebtedness in the form of Term Loans secured on a first priority basis
(including, without limitation, any new or additional term loans under this
Agreement (including Replacement Term Loans), whether incurred directly or by
way of the conversion of Term Loans into a new tranche of replacement term loans
under this Agreement):
(i)    having an “effective” yield that is less than the “effective” yield for
Term Loans (with the comparative determinations to be made in the reasonable
judgment of the Administrative Agent consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
upfront or similar fees or “original issue discount”, in each case, shared with
all lenders or holders of such Indebtedness or Term Loans, as the case may be,
but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, and without
taking into account any fluctuations in the Eurocurrency Rate or comparable
rate), but excluding Indebtedness incurred in connection with (x) a Change of
Control, (y) Qualified IPO or (z) Transformative Acquisition, and
(ii)    the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Term Loans made on the Closing Date; or


-47-



--------------------------------------------------------------------------------





(b)    any effective reduction in the Applicable Rate for Term Loans made on the
Closing Date (e.g., by way of amendment, waiver or otherwise) (with such
determination to be made in the reasonable judgment of the Administrative Agent,
consistent with generally accepted financial practices).
Any such determination by the Administrative Agent as contemplated by preceding
clauses (a) and (b) shall be conclusive and binding on all Lenders holding Term
Loans absent manifest error.
“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Revolving Credit Lenders” means, as of any date of determination and
subject to the limitations set forth in Section 10.07(l), Revolving Credit
Lenders having more than 50% of the sum of the
(a)    Total Outstandings of Revolving Credit Lenders (with the aggregate amount
of each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and
(b)    aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender that is a
Revolving Credit Lender shall be excluded for purposes of making a determination
of Required Revolving Credit Lenders.
“Required Lenders” means, as of any date of determination and subject to the
limitations set forth in Section 10.07(l), Lenders having more than 50% of the
sum of the
(a)    Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition),
(b)    aggregate unused Term Commitments and
(c)    aggregate unused Revolving Credit Commitments;
provided that the unused Term Commitment and unused Revolving Credit Commitment
of, and the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party, and, solely for
purposes of notices given pursuant to Article II, any other officer of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


-48-



--------------------------------------------------------------------------------





“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) on account of any
Equity Interest of Holdings or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation, termination of, or other acquisition for value of,
any such Equity Interest.
“Restricted Subsidiary” means any Subsidiary of Holdings, other than an
Unrestricted Subsidiary.
“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to
(a)    make Revolving Credit Loans to the Borrower pursuant to Section 2.01(b),
(b)    purchase participations in L/C Obligations in respect of Letters of
Credit and
(c)    purchase participations in Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1.01(A) under the
caption “Revolving Credit Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement
(including Sections 2.14, 2.15 and 10.07(b)). The aggregate Revolving Credit
Commitments of all Revolving Credit Lenders shall be $70,000,000 on the Closing
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement. After the Closing Date, additional Classes of Revolving
Credit Commitments may be added or created pursuant to Incremental Amendments or
Extensions.
“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share of the L/C Obligations
and the Swing Line Obligations at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.
“Revolving Credit Loans” has the meaning set forth in Section 2.01(b), any Other
Revolving Loans and any Extended Revolving Loans.


-49-



--------------------------------------------------------------------------------





“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by Holdings or a Restricted Subsidiary whereby Holdings or
a Restricted Subsidiary transfers such property to a Person and Holdings or such
Restricted Subsidiary leases it from such Person, other than leases between
Holdings and a Restricted Subsidiary of Holdings or between Restricted
Subsidiaries of Holdings.
“Same Day Funds” means immediately available funds.
“Sanctioned Country” means a country or territory that is the target of OFAC
comprehensive sanctions or embargo programs (currently Cuba, Iran, North Korea,
Syria, and Crimea).
“Sanctions Laws” means applicable economic or financial sanctions imposed,
administered, or enforced by any government with jurisdiction over the Loan
Party’s, its Subsidiaries’, and its controlled Affiliates’ activities,
including, without limitation, those administered by the U.S. government through
the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
or the U.S. Department of State.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Intercreditor Agreement” means a customary intercreditor agreement
under then current market conditions and terms by and among the Collateral Agent
and the collateral agents or other representatives for the holders of
Indebtedness secured by Liens that are intended to rank junior to the Liens
securing the Obligations and that are otherwise permitted pursuant to Section
7.01 providing that all proceeds of Collateral shall first be applied to repay
the Obligations in full prior to being applied to any obligations under the
Indebtedness secured by such junior Liens and that until the termination of the
Aggregate Commitments and the repayment in full (or cash collateralization of
Letters of Credit) of all Obligations outstanding under this Agreement, the
Collateral Agent shall have the sole right to exercise remedies against the
Collateral (subject to customary exceptions for limited protective actions that
may be taken by the holders of such junior lien Indebtedness and standstill
periods) and otherwise in form and substance reasonably satisfactory to the
Collateral Agent.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between (a) (i) Holdings or the Borrower or (ii) any
Subsidiary, on the one hand, and (b) any Person that is a Lender, an Affiliate
of a Lender, the Administrative Agent or an Affiliate of the Administrative
Agent (or was a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent at the time such Swap Contract was entered
into (a “Hedge Bank”)), on the other hand, in each case, to the extent
designated by the Borrower and such Lender as a Secured Hedge Agreement in
writing to the Collateral Agent. The designation of any Swap Contract as a
Secured Hedge Agreement shall not create in favor of the Lender, an Affiliate
thereof, the Administrative Agent or an Affiliate thereof that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Collateral
Documents.


-50-



--------------------------------------------------------------------------------





“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a)    Consolidated Total Debt that is then secured by Liens on property or
assets of Holdings, the Borrower or its Restricted Subsidiaries less
unrestricted cash and Cash Equivalents in an aggregate amount not to exceed
$50,000,000 as of any date of determination (it being understood that for
purposes of determining compliance with Section 7.10, such date of determination
shall be the last day of the applicable Test Period) to
(b)    Consolidated EBITDA for such Test Period.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 9.02.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means that certain Security Agreement dated as of the date
hereof among the Grantors (as defined therein) and Bank of America, N.A., as
Collateral Agent for the Secured Parties.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Solvent” and “Solvency” mean, when used with respect to any Person, that, as of
any date of determination,
(a)    the amount of the “fair saleable value” of the assets of such Person
will, as of such date, exceed (i) the value of all “liabilities of such Person,
including contingent and other liabilities,” as of such date, as such quoted
terms are generally determined in accordance with applicable Laws governing
determinations of the insolvency of debtors, and (ii) the amount that will be
required to pay the probable liabilities of such Person on its existing debts
(including contingent and other liabilities) as such debts become absolute and
mature,
(b)    such Person will not have, as of such date, an unreasonably small amount
of capital for the operation of the businesses in which it is engaged as of such
date and
(c)    such Person will be able to pay its liabilities, including contingent and
other liabilities, as they mature.
For purposes of this definition, “not have an unreasonably small amount of
capital for the operation of the businesses in which it is engaged” means that
such Person will be able to generate enough cash from operations, asset
dispositions or refinancing, or a combination thereof, to meet its obligations
as they become due.
“September Financials Date” means the date that the Borrower has delivered the
financial statements required to be delivered pursuant to Section 6.01(b) for
the period ending September 30, 2020.
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.


-51-



--------------------------------------------------------------------------------





“Specified Gulf States” means Saudi Arabia, Kuwait, Qatar, Oman, Bahrain, and
the United Arab Emirates.
“Specified Transaction” means any incurrence or repayment of Indebtedness (other
than for working capital purposes) or Incremental Term Loan or Incremental
Revolving Credit Commitment or Investment or capital contribution that results
in a Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any
Permitted Acquisition or any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person, any Disposition of a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.  
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of any Loan Party or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and containing such other terms and conditions, in
each case as are satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person
(a)    (i) any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof or (ii) any partnership, joint venture or
limited liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Restricted Subsidiary of such Person is a controlling general partner or
otherwise controls such entity and
(b)    any Person that is consolidated in the consolidated financial statements
of the specified Person in accordance with GAAP.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Successor Company” has the meaning set forth in Section 7.04(d).


-52-



--------------------------------------------------------------------------------





“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.04.
“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning set forth in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approve by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.


-53-



--------------------------------------------------------------------------------





“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.
“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000.00
and (b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
“Tax Sharing Agreement” means any tax sharing agreement among Holdings, the
Borrower and any Restricted Subsidiaries on customary terms.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01A under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Term Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement (including
Sections 2.14 and 2.15). The initial aggregate amount of the Term Commitments is
$360,000,000. After the Closing Date, additional Classes of Term Commitments may
be added or created pursuant to Incremental Amendments or Extensions.
“Term Facility” has the meaning set forth in the preamble hereto.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means a Loan made pursuant to Section 2.01(a), any Other Term Loans
and any Extended Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of Holdings for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.
“Threshold Amount” means $25,000,000.


-54-



--------------------------------------------------------------------------------





“Total Assets” means the total consolidated assets of Holdings and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of Holdings and its Restricted Subsidiaries.
“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a)    Consolidated Total Debt less unrestricted cash and Cash Equivalents in an
aggregate amount not to exceed $50,000,000 as of any date of determination to
(b)    Consolidated EBITDA for such Test Period.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“tranche” has the meaning set forth in Section 2.15(a).
“Transaction Expenses” means any fees or expenses incurred or paid by the
Investors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.
“Transactions” means, collectively,
(a)    the funding of the Loans on the Closing Date and the execution and
delivery of Loan Documents to be entered into on the Closing Date,
(b)    the repayment of all Indebtedness with respect to the Existing Credit
Agreement, the Existing Second Lien Notes and the Existing Third Lien Credit
Agreement on the Closing Date (if any) and
(c)    the payment of Transaction Expenses.
“Transferred Guarantor” has the meaning set forth in Section 11.09.
“Transformative Acquisition” means any acquisition by the Borrower or any
Subsidiary that is
(a)    not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or
(b)    if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and the
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code


-55-



--------------------------------------------------------------------------------





or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(g).
“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
“Unrestricted Subsidiary” means
(a)    each Subsidiary of Holdings listed on Schedule 1.01C as of the Closing
Date,
(b)    any Subsidiary of Holdings designated by the board of directors of
Holdings as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to
the Closing Date (other than the Borrower or any direct or indirect parent of
the Borrower) and
(c)    any Subsidiary of an Unrestricted Subsidiary.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
(a)    the sum of the products obtained by multiplying
(i)    the amount of each then remaining installment, sinking fund, serial
maturity or other required payments of principal, including payment at final
maturity, in respect thereof, by
(ii)    the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
(b)    the then outstanding principal amount of such Indebtedness.
“Withholding Agent” means the Borrower and the Administrative Agent.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions.


-56-



--------------------------------------------------------------------------------





With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(h)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
(i)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.
Section 1.03    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. In addition, for purposes of this Agreement, all
references to codified accounting standards specifically named herein shall be
deemed to include any successor, replacement, amended or updated accounting
standard under GAAP; provided if any change in accounting for leases pursuant to
GAAP resulting from the adoption of Financial Accounting Standards Board
Accounting Standards Update No. 2016-02, Leases (Topics 840 and 842 would
require treating any lease as a Capitalized Lease where such lease would


-57-



--------------------------------------------------------------------------------





not have been required to be so treated under GAAP as in effect on December 31,
2015, such lease shall not be considered a Capitalized Lease and all
calculations under this Agreement shall be made accordingly.
Section 1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).
Section 1.05    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, amendments and
restatements, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, amendments and
restatements, restatements, extensions, supplements and other modifications are
permitted by the Loan Documents; and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law (including by succession of comparable
successor laws).
Section 1.06    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
Section 1.07    Timing of Payment of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.
Section 1.08    Cumulative Credit Transactions.
If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.
Section 1.09    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Total Leverage
Ratio, the Secured Leverage Ratio, the First Lien Leverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.09, when calculating the Total Leverage Ratio,
the Secured Leverage Ratio, the First Lien Leverage Ratio and the Fixed Charge
Coverage Ratio, as applicable, for purposes of (i) the Applicable ECF Percentage
of Excess Cash Flow and (ii) determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with any covenant set forth in
Section 7.10, the events


-58-



--------------------------------------------------------------------------------





described in this Section 1.09 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.
(b)    For purposes of calculating the Total Leverage Ratio, the Secured
Leverage Ratio, the First Lien Leverage Ratio and the Fixed Charge Coverage
Ratio, Specified Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period and (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.09, then the Total Leverage
Ratio, the Secured Leverage Ratio, the First Lien Leverage Ratio and the Fixed
Charge Coverage Ratio shall be calculated to give pro forma effect thereto in
accordance with this Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower to the extent consistent with Regulation S-X
or are otherwise reasonably identifiable and factually supportable, including
the amount of cost savings, operating expense reductions and synergies that have
been realized or are expected to be realized within 12 months after the closing
date of such Specified Transaction (calculated on a pro forma basis as though
such cost savings, operating expense reductions and synergies had been realized
on the first day of such period as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period)
relating to such Specified Transaction, net of the amount of actual benefits
realized during such period from such actions.
(d)    In the event that Holdings, the Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the Total Leverage Ratio, the Secured Leverage Ratio, the
First Lien Leverage Ratio and the Fixed Charge Coverage Ratio, as the case may
be (in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Test Period and (ii) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Total Leverage Ratio,
the Secured Leverage Ratio, the First Lien Leverage Ratio and the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on (A) the last day of the applicable Test Period in the case of the Total
Leverage Ratio, the Secured Leverage Ratio or the First Lien Leverage Ratio and
(B) the first day of the applicable Test Period in the case of the Fixed Charge
Coverage Ratio. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Fixed Charge Coverage Ratio is made had been the applicable
rate for the entire period (taking into account any hedging obligations
applicable to such Indebtedness); provided, in the case of repayment of any
Indebtedness, to the extent actual interest related thereto was included during
all or any portion of the applicable Test Period, the actual interest may be
used for the applicable portion of such Test Period. Interest on a Capitalized
Lease shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined


-59-



--------------------------------------------------------------------------------





to have been based upon the rate actually chose, or if none, then based upon
such optional rate chosen as the Borrower or Restricted Subsidiary may
designate.
Section 1.10    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.
Section 1.11    Exchange Rates; Currency Equivalents.
(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.
Section 1.12    Additional Alternative Currencies.
(a)    The Company may from time to time request that Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in their sole discretion). The Administrative Agent shall promptly
notify the L/C Issuer thereof. The L/C Issuer shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency.
(c)    Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance


-60-



--------------------------------------------------------------------------------





of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.12, the
Administrative Agent shall promptly so notify the Company.
Section 1.13    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
Section 1.14    Limited Condition Acquisitions
Notwithstanding anything to the contrary in this Agreement, solely for the
purpose of
(a)    measuring the relevant financial ratios and basket availability with
respect to the incurrence of any Indebtedness (including any Incremental Term
Loans, Incremental Term Loan Commitments, Incremental Revolving Credit
Commitments or Incremental Revolving Credit Loans) or Liens or the making of any
Investments, the prepayments of Junior Financing or Dispositions and
(b)    determining compliance with representations and warranties or the
occurrence of any Default or Event of Default,
in each case, in connection with a Limited Condition Acquisition, if the
Borrower has made an LCA Election with respect to such Limited Condition
Acquisition, the date of determination of whether any such action is permitted
hereunder, shall be deemed to be at the election of the Borrower, either (x) the
date on which the definitive agreements for such Limited Condition Acquisition
are entered into or (y) the date on which such Limited Condition Acquisition is
consummated (the “LCA Test Date”), and if, after giving pro forma effect to the
Limited Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
Test Period ending prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such financial
ratio, basket, representation or warranty, such financial ratio, basket,
representation or warranty shall be deemed to have been complied with. If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any financial ratio or basket
availability


-61-



--------------------------------------------------------------------------------





on or following the relevant LCA Test Date and prior to the earlier of (x) the
date on which such Limited Condition Acquisition is consummated or (y) the date
that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such financial ratio or basket availability shall be calculated
(and tested) (A) on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated and (B) on a standalone basis without giving effect to such Limited
Condition Acquisition and the other transactions in connection therewith.
Article II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01    The Loans.
(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrower in a single
Borrowing on the Closing Date Term Loans denominated in Dollars in an aggregate
amount not to exceed the amount of such Term Lender’s Term Commitment. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars pursuant to Section 2.02 to the Borrower
from its applicable Lending Office (each such loan, a “Revolving Credit Loan”)
from time to time, on any Business Day during the period after the Closing Date
until the Maturity Date of the Revolving Credit Facility, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent (except that, subject to Section
3.05, a notice in connection with the initial Credit Extensions hereunder may be
revoked if the Closing Date does not occur on the proposed date of borrowing),
which may be given by (A) telephone or (B) a Committed Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than (i) 12:00 noon (New York
City time) three (3) Business Days prior to the requested date of any Borrowing
or continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans
to Eurocurrency Rate Loans, and (ii) 11:00 a.m. (New York City time) on the
Business Day of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request a Eurocurrency Rate Loan having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative


-62-



--------------------------------------------------------------------------------





Agent not later than 11:00 a.m. four (4) Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Section 2.14, each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $2,500,000 or a whole multiple of $500,000, in excess thereof. Except as
provided in Section 2.03(c), 2.04(c), 2.14(a) or the last sentence of this
paragraph, each Borrowing of or conversion to Base Rate Loans shall be in a
minimum principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify:
(i)    whether the Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans,
(ii)    the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day),
(iii)    the principal amount of Loans to be borrowed, converted or continued,
(iv)    the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and
(v)    if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one (1) month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 2:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided
that if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be


-63-



--------------------------------------------------------------------------------





applied, first, to the payment in full of any such L/C Borrowing, second, to the
payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten (10) Interest Periods in
effect with respect to all Revolving Credit Borrowings and not more than five
(5) Interest Periods in effect with respect to all Term Borrowings.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
Section 2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein,
(A)    each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.03,
(1)    from time to time on any Business Day during the period after the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower (provided that any Letter of Credit may be for the benefit of
any Subsidiary of the Borrower) and to amend or renew Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and
(2)    to honor drafts under the Letters of Credit and
(B)    the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued pursuant to this Section 2.03; provided that no L/C Issuer shall
be obligated to make any L/C Credit Extension with respect to any Letter of
Credit, and no Lender shall be obligated to participate in any Letter of Credit
if as of the date of such L/C Credit Extension, (x) the Revolving Credit
Exposure of any Revolving Credit Lender would exceed such


-64-



--------------------------------------------------------------------------------





Lender’s Revolving Credit Commitment or (y) the Outstanding Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
All Existing Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof and all cash collateral that was provided to
Cash Collateralize the Existing Letters of Credit shall be returned to the
Borrower on the Closing Date.
(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);
(B)    the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance or last renewal, unless the Lenders
holding a majority of the Revolving Credit Commitments have approved such expiry
date;
(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;
(D)    the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;
(E)    such Letter of Credit is denominated in a currency other than Dollars or
an Alternative Currency;
(F)    any Revolving Credit Lender is at such time a Defaulting Lender, unless
such L/C Issuer has received (as set forth in clause (a)(iv) below) Cash
Collateral or similar security satisfactory to such L/C Issuer (in its sole
discretion) from either the Borrower or such Defaulting Lender or such
Defaulting Lender’s Pro Rata Share of the L/C Obligations has been reallocated
pursuant to clause (a)(iv) below in respect of such Defaulting Lender’s
obligation to fund under Section 2.03(c); or
(G)    such Letter of Credit is in an initial amount less than $100,000.


-65-



--------------------------------------------------------------------------------





(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    In the case where any Revolving Credit Lender is at any time a
Defaulting Lender, the Defaulting Lender’s Pro Rata Share of the L/C Obligations
will be reallocated among all Revolving Credit Lenders that are not Defaulting
Lenders (pro rata in accordance with their respective Pro Rata Shares) but only
to the extent (x) the total Revolving Credit Exposure of all Revolving Credit
Lenders that are not Defaulting Lenders plus such Defaulting Lender’s Pro Rata
Share of the L/C Obligations and any Swing Line Loans, in each case, except to
the extent Cash Collateralized, does not exceed the aggregate Revolving Credit
Commitments (excluding the Revolving Credit Commitment of any Defaulting Lender)
and (y) the conditions set forth in Section 4.01 are satisfied at such time (in
which case the Revolving Credit Commitments of all Defaulting Lenders shall be
deemed to be zero (except to the extent Cash Collateral has been posted by such
Defaulting Lender in respect of any portion of such Defaulting Lender’s L/C
Obligations or participations in Swing Line Loans) for purposes of any
determination of the Revolving Credit Lenders’ respective Pro Rata Shares of L/C
Obligations (including for purposes of all fee calculations hereunder));
provided, that if such reallocation cannot be made as provided above, the
Borrower and such Defaulting Lender, on a joint and several basis, hereby agree,
within two Business Days following written notice by the Administrative Agent,
to cause to be deposited with the Administrative Agent for the benefit of the
L/C Issuer, Cash Collateral in the full amount of such Defaulting Lender’s Pro
Rata Share of the outstanding L/C Obligations. The Borrower and/or such
Defaulting Lender hereby grant to the Administrative Agent, for the benefit of
such L/C Issuer, a security interest in any Cash Collateral and all proceeds of
the foregoing with respect to such Defaulting Lender’s participations in Letters
of Credit deposited hereunder. Such Cash Collateral shall be maintained in
blocked deposit accounts at Bank of America and may be invested in Cash
Equivalents reasonably acceptable to the Administrative Agent. If at any time
the Administrative Agent determines that any funds held as Cash Collateral under
this clause (a)(iv) are subject to any right or claim of any Person other than
the Administrative Agent for the benefit of such L/C Issuer or that the total
amount of such funds is less than such Defaulting Lender’s Pro Rata Share of all
L/C Obligations that has not been reallocated as provided above, the Borrower
and/or such Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (I) such Defaulting Lender’s
Pro Rata Share of all L/C Obligations that have not been so reallocated over
(II) the total amount of funds, if any, then held as Cash Collateral in respect
thereof under this clause (a)(iv) that the Administrative Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse such L/C
Issuer. If the Lender that triggers the Cash Collateral requirement under this
clause (a)(iv) ceases to be a Defaulting Lender (as determined by such L/C
Issuer in good faith), or if there are no L/C Obligations outstanding, any funds
held as Cash Collateral pursuant to the foregoing provisions shall thereafter be
returned to the Borrower or the Defaulting Lender, whichever provided the funds
for the Cash Collateral, and the Pro Rata Share of the L/C Obligations of each
Revolving Credit Lender shall thereafter take into account such Revolving Credit
Lender’s Revolving Credit Commitment.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


-66-



--------------------------------------------------------------------------------





(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer:
(A)    the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day);
(B)    the amount and currency thereof;
(C)    the expiry date thereof;
(D)    the name and address of the beneficiary thereof;
(E)    the documents to be presented by such beneficiary in case of any drawing
thereunder;
(F)    the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; and
(G)    such other matters as the relevant L/C Issuer may reasonably request.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as the relevant
L/C Issuer may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
relevant L/C Issuer to prevent any such extension at least once in each twelve


-67-



--------------------------------------------------------------------------------





month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided that the relevant L/C Issuer
shall:
(A)    not be required to permit any such extension if the relevant L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its extended form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), and
(B)    shall not permit any such extension if it has received notice (which may
be by telephone or in writing) on or before the day that is seven (7) Business
Days before the Non-extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Borrower that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied.
(iv)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Company shall
reimburse the L/C Issuer in such Alternative Currency, unless
(A)    the L/C Issuer (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or
(B)    in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars.
In the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 2:00 p.m. (New York City time) on the
Business Day immediately following any payment by an L/C Issuer under a Letter
of Credit to be reimbursed in Dollars or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency with notice to the Borrower (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing in the applicable
currency. The L/C Issuer shall notify the Borrower of the amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of


-68-



--------------------------------------------------------------------------------





such Appropriate Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.01 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.01 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate for Revolving Credit Loans. In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including
(A)    any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the relevant L/C Issuer, the Borrower or any other
Person for any reason whatsoever;
(B)    the occurrence or continuance of a Default, or
(C)    any other occurrence, event or condition, whether or not similar to any
of the foregoing;


-69-



--------------------------------------------------------------------------------





provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans (but not L/C Advances) pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.01 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. A certificate of the relevant L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.
(d)    Repayment of Participations.
(i)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the amount received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;


-70-



--------------------------------------------------------------------------------





(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;
(vi)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for:
(i)    any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable;


-71-



--------------------------------------------------------------------------------





(ii)    any action taken or omitted in the absence of gross negligence or
willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction; or
(iii)    the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral.
(i)    If, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn,
(ii)    if any Event of Default occurs and is continuing and the Administrative
Agent or the Lenders holding a majority of the Revolving Credit Commitments, as
applicable, require the Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 8.02 or
(iii)    an Event of Default set forth under Section 8.01(f) occurs and is
continuing,
the Borrower shall Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be), and shall do so not later than 2:00 P.M., New York City time, on
(x)    in the case of the immediately preceding clauses (i) through (iii),
(1)     the Business Day that the Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 Noon, New York City time, or
(2)     if clause (1) above does not apply, the Business Day immediately
following the day that the Borrower receives such notice and


-72-



--------------------------------------------------------------------------------





(y)     in the case of the immediately preceding clause (iii), the Business Day
on which an Event of Default set forth under Section 8.01(f) occurs or, if such
day is not a Business Day, the Business Day immediately succeeding such day.
For purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the relevant L/C Issuer
and the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders of the applicable Facility, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (A) such aggregate Outstanding Amount over (B) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be refunded to the Borrower.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate times the Dollar Equivalent of the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit); provided that (x) if any portion of a Defaulting Lender’s Pro Rata
Share of any Letter of Credit is Cash Collateralized by the Borrower or
reallocated to the other Revolving Credit Lenders pursuant to Section
2.03(a)(iv), then the Borrower shall not be required to pay a Letter of Credit
fee with respect to such portion of such Defaulting Lender’s Pro Rata Share so
long as it is Cash Collateralized by the Borrower or reallocated to the other
Revolving Credit Lenders and (y) if any portion of a Defaulting Lender’s Pro
Rata Share is not Cash Collateralized or reallocated pursuant to Section
2.03(a)(iv), then the Letter of Credit fee with respect to such Defaulting
Lender’s Pro Rata Share shall be payable to the applicable L/C Issuer until such
Pro Rata Share is Cash Collateralized or such Lender ceases to be a Defaulting
Lender. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in Dollars on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


-73-



--------------------------------------------------------------------------------





(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it to the
Borrower equal to the greater of (x) 0.25% per annum (or such other amount as
may be mutually agreed by the Borrower and the applicable L/C Issuer) of the
Dollar Equivalent of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit) and (y) to the extent the L/C
Issuer is the Administrative Agent or an Affiliate thereof, $1,500 per annum.
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account with respect
to each Letter of Credit issued to the Borrower the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within ten (10) Business Days of demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control.
(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.
(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit, then (i) if one or more other
tranches of Revolving Credit Commitments in respect of which the Maturity Date
shall not have occurred are then in effect, such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c)) under (and ratably participated in by Lenders pursuant to) the
Revolving Credit Commitments in respect of such non-terminating tranches up to
an aggregate amount not to exceed the aggregate principal amount of the
unutilized Revolving Credit Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Except to the extent of reallocations
of participations pursuant to clause (i) of the immediately preceding sentence,
the occurrence of a Maturity Date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Maturity Date.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Bank of America, in its capacity as Swing Line Lender, may in its sole
discretion, agree to make loans in Dollars to the Borrower (each such loan, a
“Swing Line Loan”), from time to time on any Business Day during the period
beginning after the Closing Date and until the Maturity Date in an aggregate
amount not to exceed at any time outstanding


-74-



--------------------------------------------------------------------------------





the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Swing Line Lender’s Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan,
(i)    the Revolving Credit Exposure shall not exceed the aggregate Revolving
Credit Commitment and
(ii)    the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender (other than the relevant Swing Line Lender), plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share times the amount of such
Swing Line Loan.
Notwithstanding the foregoing, if at any time any Revolving Credit Lender is a
Defaulting Lender, such Defaulting Lender’s Pro Rata Share of the Swing Line
Loans will be reallocated among all Revolving Credit Lenders that are not
Defaulting Lenders (pro rata in accordance with their respective Pro Rata
Shares) but only to the extent (x) the total Revolving Credit Exposure of all
Revolving Credit Lenders that are not Defaulting Lenders plus such Defaulting
Lender’s Pro Rata Share of the Swing Line Loans and any L/C Obligations, in each
case, except to the extent Cash Collateralized, does not exceed the aggregate
Revolving Credit Commitments (excluding the Revolving Credit Commitment of any
Defaulting Lender) and (y) the conditions set forth in Section 4.01 are
satisfied at such time (in which case the Revolving Credit Commitments of all
Defaulting Lenders shall be deemed to be zero (except to the extent Cash
Collateral has been posted by such Defaulting Lender in respect of any portion
of such Defaulting Lender’s participations in Swing Line Loans or L/C
Obligations) for purposes of any determination of the Revolving Credit Lenders’
respective Pro Rata Shares of the Swing Line Loans (including for purposes of
all fee calculations hereunder)); provided that if such reallocation cannot be
made, the Borrower and such Defaulting Lender, on a joint and several basis,
hereby agree, within two Business Days following notice by the Administrative
Agent, to cause to be deposited with the Administrative Agent for the benefit of
the Swing Line Lender Cash Collateral or similar security reasonably
satisfactory to such Swing Line Lender (in its sole discretion) in the full
amount of such Defaulting Lender’s Pro Rata Share of outstanding Swing Line
Loans. The Borrower and/or such Defaulting Lender hereby grants to the
Administrative Agent, for the benefit of the Swing Line Lender, a security
interest in all such Cash Collateral and all proceeds of the foregoing. Such
Cash Collateral shall be maintained in blocked deposit accounts at Bank of
America and may be invested in Cash Equivalents reasonably acceptable to the
Administrative Agent. If at any time the Administrative Agent determines that
any funds held as Cash Collateral under this paragraph are subject to any right
or claim of any Person other than the Administrative Agent for the benefit of
the Swing Line Lender or that the total amount of such funds is less than the
aggregate risk participation of such Defaulting Lender in the applicable Swing
Line Loan, the Borrower and/or such Defaulting Lender will, promptly upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited as Cash Collateral, an amount equal to the excess of (x)
such aggregate risk participation over (y) the total amount of funds, if any,
then held as Cash


-75-



--------------------------------------------------------------------------------





Collateral under this paragraph that the Administrative Agent determines to be
free and clear of any such right and claim. If the Revolving Credit Lender that
triggers the Cash Collateral requirement under this paragraph ceases to be a
Defaulting Lender (as determined by the Swing Line Lender in good faith), or if
the Swing Line Commitments have been permanently reduced to zero, the funds held
as Cash Collateral shall thereafter be returned to the Borrower or the
Defaulting Lender, whichever provided the funds for the Cash Collateral.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. (New York City time) on the
requested borrowing date and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000 and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the relevant Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice (by telephone or in writing), the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, such Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless (x) the relevant
Swing Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Revolving Credit Lender)
prior to 2:00 p.m. (New York City time) on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.01 is not then satisfied or (y) such Swing
Line Lender has determined in its sole discretion not to make such Swing Line
Loan, then, subject to the terms and conditions hereof, the Swing Line Lender
will, not later than 5:00 p.m. (New York City time) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf the Borrower (which hereby irrevocably authorizes such Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share of the
amount of Swing Line Loans then outstanding (provided that such request shall be
deemed to have been automatically given upon the occurrence of a Default or
Event of Default under Section 8.01(f) or (g) or upon the exercise of any of the
remedies provided in Section 8.02). Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.01. The relevant
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
(New York City time) on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit


-76-



--------------------------------------------------------------------------------





Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the relevant Swing Line Lender as set forth
herein shall be deemed to be a request by such Swing Line Lender that each of
the Revolving Credit Lenders fund its risk participation in the relevant Swing
Line Loan and each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including
(A)    any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the Swing Line Lender, the Borrower or any other Person
for any reason whatsoever,
(B)    the occurrence or continuance of a Default, or
(C)    any other occurrence, event or condition, whether or not similar to any
of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) (but not to purchase and fund risk
participations in Swing Line Loans) is subject to the conditions set forth in
Section 4.01. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the relevant Swing Line Lender
receives any payment on account of such Swing Line Loan, such Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the


-77-



--------------------------------------------------------------------------------





period of time during which such Lender’s risk participation was funded) in the
same funds as those received by such Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer Maturity Date, then on the
earliest occurring Maturity Date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
Maturity Date); provided, however, that if on the occurrence of such earliest
Maturity Date (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(l)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swing Line Loans
and same shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments, and such Swing Line Loans shall not be so
required to be repaid in full on such earliest Maturity Date.
Section 2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time thereafter, without premium or penalty except as provided in
clause (d) below, voluntarily prepay Term Loans and Revolving Credit Loans in
whole or in part; provided that
(A)    such notice must be received by the Administrative Agent not later than
1:00 p.m. (New York City time)
(1)    three (3) Business Days prior to any date of prepayment of Eurocurrency
Rate Loans and


-78-



--------------------------------------------------------------------------------





(2)    on the date of prepayment of Base Rate Loans;
(B)    any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,500,000, or a whole multiple of $500,000 in excess thereof; and
(C)    any prepayment of Base Rate Loans shall be in a minimum principal amount
of $500,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans and the order of Borrowing(s) to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or, if
such prepayment is being made pursuant to Section 2.05(c) or Section 10.07(k),
such Lender’s share, of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares (other than if pursuant to Section 2.05(c) or Section
10.07(k)).
(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. (New York City time) on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed. Each prepayment of Term Loans pursuant to this Section 2.05(a) shall be
applied in an order of priority to repayments thereof required pursuant to
Section 2.07(a) as directed by the Borrower and, absent such direction, shall be
applied in direct chronological order of maturity to repayments thereof required
pursuant to Section 2.07(a).
(b)    Mandatory.
(i)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) (commencing with the fiscal year ended
December 31, 2020) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an aggregate
amount of Term Loans in an amount equal to
(A)    the Applicable ECF Percentage of Excess Cash Flow, if any, for the Excess
Cash Flow Period covered by such financial statements minus


-79-



--------------------------------------------------------------------------------





(B)    the sum of
(1)    all voluntary prepayments of Term Loans during such fiscal year pursuant
to Section 2.05(a) and the cash amount expended by any Purchasing Borrower Party
to prepay any Term Loans pursuant to Section 2.05(c) or Section 10.07(k) and
(2)    all voluntary prepayments of Revolving Credit Loans and Swing Line Loans
during such fiscal year to the extent the Revolving Credit Commitments are
permanently reduced by the amount of such payments,
in the case of each of the immediately preceding clauses (1) and (2), to the
extent such prepayments are not funded with the proceeds of Indebtedness.
(ii)    If (1) Holdings or any Restricted Subsidiary of Holdings Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d), (e), (f), (g), (h), (l), (n) or
(q)) or (2) any Casualty Event occurs, which results in the realization or
receipt by Holdings or any Restricted Subsidiary of Net Proceeds, which results
in the realization or receipt by Holdings or any Restricted Subsidiary of Net
Proceeds, Holdings shall cause to be offered to be prepaid on or prior to the
date which is ten (10) Business Days after the date of the realization or
receipt by Holdings or any Restricted Subsidiary of such Net Proceeds an
aggregate principal amount of Term Loans in an amount equal to 100% of all Net
Proceeds received; provided that if any Permitted Notes have been issued in
compliance with Section 7.01 and 7.03 with Liens ranking pari passu with the
Liens securing the Obligations pursuant to the First Lien Intercreditor
Agreement, then Holdings or the Borrower may, to the extent required pursuant to
the terms of the documentation governing such Permitted Notes, prepay Term Loans
and purchase such Permitted Notes (at a purchase price no greater than par plus
accrued and unpaid interest) on a pro rata basis in accordance with the
respective principal amounts thereof.
(iii)    If Holdings or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (x) pursuant to Section 7.03(s)(ii) or
Replacement Term Loans or (y) that is not otherwise permitted to be incurred
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by Holdings or such Restricted Subsidiary of such Net Proceeds. The
Borrower shall cause to be prepaid an aggregate principal amount of the Term
Loans in an amount equal to 100% of any Specified Equity Contribution made
pursuant to Section 8.05 (net of reasonable costs and expenses incurred in
connection therewith) received on or prior to the date which is five (5)
Business Days after receipt by Holdings thereof.
(iv)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect, the Borrower
shall promptly prepay or cause to be promptly prepaid Revolving Credit Loans and
Swing Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iv)
unless after the prepayment in full of the Revolving Credit Loans and Swing Line
Loans such aggregate Outstanding Amount exceeds the aggregate Revolving Credit
Commitments then in effect.


-80-



--------------------------------------------------------------------------------





(v)    Each prepayment of Term Loans pursuant to Section 2.05(b)(i), (ii) or
(iii) shall be applied to the principal installments of the Term Facility
required pursuant to Section 2.07(a) in the direct order of maturity; and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares, subject to clause (vii) of this Section 2.05(b).
(vi)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to Section
3.05. Notwithstanding any of the other provisions of Section 2.05(b), so long as
no Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).
(vii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clause (ii)
of this Section 2.05(b) at least four (4) Business Days prior to the date of
such prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clause (ii)
of this Section 2.05(b) by providing written notice (each, a “Rejection Notice”)
to the Administrative Agent and the Borrower no later than 5:00 p.m. one (1)
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Term Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. Any Declined Proceeds shall
be retained by the Borrower.
(c)    Discounted Voluntary Prepayment
(i)    Notwithstanding anything to the contrary in Section 2.05(a), 2.12(a) or
2.13 (which provisions shall not be applicable to this Section 2.05(c)), any
Purchasing Borrower Party shall have the right at any time and from time to time
to prepay Term Loans to the Lenders at a discount to the par value of such Loans
and on a non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant
to the procedures described in this Section 2.05(c); provided that
(A)    no Discounted Voluntary Prepayment shall be made from the proceeds of any
Revolving Credit Loan or Swing Line Loan,


-81-



--------------------------------------------------------------------------------





(B)    immediately after giving effect to any Discounted Voluntary Prepayment,
the sum of (x) the excess of the aggregate Revolving Credit Commitments at such
time less the aggregate Revolving Credit Exposure plus (y) the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries shall be not less than $75,000,000,
(C)    any Discounted Voluntary Prepayment shall be offered to all Lenders with
Term Loans on a pro rata basis,
(D)    such Purchasing Borrower Party shall deliver to the Administrative Agent
a certificate stating that
(1)    no Default or Event of Default has occurred and is continuing or would
result from the Discounted Voluntary Prepayment (after giving effect to any
related waivers or amendments obtained in connection with such Discounted
Voluntary Prepayment),
(2)    each of the conditions to such Discounted Voluntary Prepayment contained
in this Section 2.05(c) has been satisfied,
(3)    such Purchasing Borrower Party does not have any material non-public
information (“MNPI”) with respect to Holdings or any of its Subsidiaries that
(I) has not been disclosed to the Lenders (other than Lenders that do not wish
to receive MNPI with respect to Holdings, any of its Subsidiaries or Affiliates)
prior to such time and (II) could reasonably be expected to have a material
effect upon, or otherwise be material, to a Lender’s decision to participate in
any Discounted Voluntary Prepayment or to the market price of the Term Loans.
(ii)    To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit J hereto (each,
a “Discounted Prepayment Option Notice”) that such Purchasing Borrower Party
desires to prepay Term Loans in an aggregate principal amount specified therein
by the Purchasing Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Term Loans as
specified below. The Proposed Discounted Prepayment Amount of Term Loans shall
not be less than $10,000,000. The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment:
(A)    the Proposed Discounted Prepayment Amount of Term Loans,
(B)    a discount range (which may be a single percentage) selected by the
Purchasing Borrower Party with respect to such proposed Discounted Voluntary
Prepayment (representing the percentage of par of the principal amount of Term
Loans to be prepaid) (the “Discount Range”), and
(C)    the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).


-82-



--------------------------------------------------------------------------------





(iii)    Upon receipt of a Discounted Prepayment Option Notice in accordance
with Section 2.05(c)(ii), the Administrative Agent shall promptly notify each
Term Lender thereof. On or prior to the Acceptance Date, each such Lender may
specify by written notice substantially in the form of Exhibit K hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (A) a minimum price
(the “Acceptable Price”) within the Discount Range (for example, 80% of the par
value of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Term Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Term Loans specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Purchasing Borrower Party, shall determine the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Purchasing Borrower Party if the
Purchasing Borrower Party has selected a single percentage pursuant to Section
2.05(c)(ii) for the Discounted Voluntary Prepayment or (B) otherwise, the lowest
Acceptable Price at which the Purchasing Borrower Party can pay the Proposed
Discounted Prepayment Amount in full (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the lowest Acceptable
Price); provided, however, that in the event that such Proposed Discounted
Prepayment Amount cannot be repaid in full at any Acceptable Price, the
Applicable Discount shall be the highest Acceptable Price specified by the
Lenders that is within the Discount Range. The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Term Loans whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.
(iv)    The Purchasing Borrower Party shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price
that is equal to or lower than the Applicable Discount (“Qualifying Loans”) at
the Applicable Discount; provided that if the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.
(v)    Each Discounted Voluntary Prepayment shall be made within four Business
Days of the Acceptance Date (or such other date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (but subject to Section 3.05), upon irrevocable notice
substantially in the form of Exhibit L hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than
11:00 a.m. (New York City time), three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by


-83-



--------------------------------------------------------------------------------





the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
(vi)    To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding and calculation of Applicable Discount in
accordance with Section 2.05(c)(iii) above) established by the Administrative
Agent in consultation with the Borrower.
(vii)    Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
(d)    Prepayment Premium. At the time of the effectiveness of any Repricing
Transaction that is consummated prior to the twenty-four month anniversary of
the Closing Date, the Borrower agrees to pay to the Administrative Agent, for
the ratable account of each Lender with outstanding Term Loans which are repaid
or prepaid pursuant to such Repricing Transaction (including each Lender that
withholds its consent to such Repricing Transaction and is replaced as a
Non-Consenting Lender under Section 3.07), a fee in an amount equal to 1.00% of
(x) in the case of a Repricing Transaction of the type described in clause (1)
of the definition thereof, the aggregate principal amount of all Term Loans
prepaid (or converted) in connection with such Repricing Transaction and (y) in
the case of a Repricing Transaction described in clause (2) of the definition
thereof, the aggregate principal amount of all Term Loans outstanding on such
date that are subject to an effective reduction of the Applicable Rate pursuant
to such Repricing Transaction. Such fees shall be due and payable upon the date
of the effectiveness of such Repricing Transaction.
Section 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, as applicable, or any whole multiple of $1,000,000, in
excess thereof and (iii) if, after giving effect to any reduction of the
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of the Commitments if such termination would have resulted from a
refinancing of any of the Facilities in its entirety, which refinancing shall
not be consummated or otherwise shall be delayed.
(b)    Mandatory. The Term Commitment of each Term Lender shall be automatically
and permanently reduced to $0 upon the funding of Term Loans to be made by it on
the Closing Date or if the Closing Date does not occur on or prior to 5:00 p.m.
(New York, New York time) on the date of this Agreement. The Revolving Credit
Commitment of each Revolving Credit Lender shall automatically and permanently


-84-



--------------------------------------------------------------------------------





terminate on the Maturity Date or if the Closing Date does not occur on or prior
to 5:00 p.m. (New York, New York time) on the date of this Agreement.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit or the Swing Line Sublimit or the
unused Commitments of any Class under this Section 2.06. Upon any reduction of
unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced by such Lender’s Pro Rata Share of the amount by which such
Commitments are reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.
Section 2.07    Repayment of Loans.
(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders (i) on the last Business Day of each March,
June, September and December, commencing with the first full quarter after the
Closing Date, an aggregate amount equal to 1.25% of the aggregate principal
amount of all Term Loans outstanding on the Closing Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
the Term Loans, the aggregate principal amount of all Term Loans outstanding on
such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the Revolving Credit Facility the aggregate principal amount of all of the
Borrower’s Revolving Credit Loans under such Facility outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay the aggregate principal amount
of its Swing Line Loans on the earlier to occur of (i) the date ten (10)
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility.
Section 2.08    Interest.
(a)    Subject to the provisions of Section 2.08(b),
(i)    each Eurocurrency Rate Loan (which shall not include any Swing Line Loan)
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate, for such
Interest Period plus the Applicable Rate;
(ii)    each Base Rate Loan (other than a Swing Line Loan) shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate; and
(iii)    each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Revolving Credit Loans.
(b)    During the continuance of an Event of Default, at the request of Required
Lenders (or in the case of an Event of Default under Section 8.01(a), Section
8.01(f) or Section 8.01(g), automatically), the Borrower shall pay interest on
all amounts (whether or not past due) owing by it hereunder at a fluctuating


-85-



--------------------------------------------------------------------------------





interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
Section 2.09    Fees.
In addition to certain fees described in Sections 2.03(h) and (i):
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share, a commitment fee (“Commitment Fee”) equal to
the Applicable Rate with respect to commitment fees times the actual daily
amount by which the aggregate Revolving Credit Commitment exceeds the sum of (A)
the Outstanding Amount of Revolving Credit Loans (which shall exclude, for the
avoidance of doubt, any Swing Line Loans) and (B) the Outstanding Amount of L/C
Obligations; provided that (x) any commitment fee accrued with respect to any of
the Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time and (y) no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
(b)    Other Fees. The Borrower shall pay to the Agents in Dollars such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
(c)    Closing Fees. The Borrower agrees to pay on the Closing Date to each
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Lender’s Term Loan and making of such Lender’s Revolving Credit
Commitment, a closing fee (the “Closing Fee”) in an amount equal to (x) 0.50% of
the stated principal amount of such Lender’s Revolving Credit Commitment on the
Closing Date and (y) 3.00% of the stated principal amount of such Lender’s Term
Loan made on the Closing Date. Such Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and, in the case of the Term Loans, such Closing Fee
shall be netted against Term Loans made by such Lender.
Section 2.10    Computation of Interest and Fees.


-86-



--------------------------------------------------------------------------------





All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is paid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.11    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as non-fiduciary agent
for the Borrower, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
Section 2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective


-87-



--------------------------------------------------------------------------------





Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Same Day Funds not later than 2:00 p.m. (New York City time) on the
date specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided in Section 2.05(c) or as otherwise provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. (New
York City time), shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. For
the avoidance of doubt, all payments to be made hereunder shall be made in
Dollars or the Alternative Currency in which such Borrowing was initially made.
(b)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the greater of (x) the applicable Federal Funds Rate from time to
time in effect and (y) a rate determined by the Administrative Agent in
accordance with banking rules governing interbank compensation. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the


-88-



--------------------------------------------------------------------------------





Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
(h)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(b), 2.03(c), 2.04(c), 2.12(c) or 2.13, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.13    Sharing of Payments.
If, other than as expressly provided in Section 2.05(c), Section 2.15, Section
7.03(s), Section 10.07 or as otherwise provided elsewhere herein, any Lender
shall obtain on account of the Loans made by it, or the participations in L/C
Obligations and Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Loans made by
them and/or


-89-



--------------------------------------------------------------------------------





such subparticipations in the participations in L/C Obligations or Swing Line
Loans held by them, as the case may be, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.
Section 2.14    Incremental Credit Extensions.
(a)    The Borrower may, by written notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders) from time to time, request Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments, as applicable, in an aggregate amount
not to exceed the Incremental Amount from one or more Incremental Term Lenders
and/or Incremental Revolving Credit Lenders (which, in each case, may include
any existing Lender) willing to provide such Incremental Term Loans and/or
Incremental Revolving Credit Commitments, as the case may be, in their own
discretion. Such notice shall set forth:
(i)    the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $25,000,000 or equal to the
remaining Incremental Amount),
(ii)    the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Credit Commitments are requested to become effective (the
“Incremental Effective Date”), and
(iii)    (A) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be Term Commitments or commitments to
make term loans with interests rates and/or amortization and/or maturity and/or
other terms different from the Term Loans (“Other Term Loans”) and/or (B)
whether such Incremental Revolving Credit Commitments are to be Revolving Credit
Commitments or commitments to make revolving loans with pricing and/or
amortization terms and/or maturity and/or other terms different from the
Revolving Credit Loans (“Other Revolving Loans”).
(b)    The Borrower and each Incremental Term Lender and/or Incremental
Revolving Credit Lender shall execute and deliver to the Administrative Agent an
Incremental Amendment and such other


-90-



--------------------------------------------------------------------------------





documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Credit Commitment of such Incremental Revolving Credit
Lender. Each Incremental Amendment shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Credit Commitments;
provided, that:
(i)    except as to pricing, amortization and final maturity date (which shall,
subject to clause (ii) and (iii) of this proviso, be determined by the Borrower
and the Incremental Term Lenders in their sole discretion), the Other Term Loans
shall have terms, taken as a whole, that are no more favorable to the
Incremental Term Lenders than the terms hereunder unless such terms are added
for the benefit of all Secured Parties or apply only after the then-latest
Maturity Date of the Facilities,
(ii)    the final maturity date of any Other Term Loans shall be no earlier than
the Maturity Date of the Term Loans,
(iii)    the Weighted Average Life to Maturity of any Other Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans,
(iv)    except as to pricing, amortization and final maturity date (which shall,
subject to clause (v) of this proviso, be determined by the Borrower and the
Incremental Revolving Credit Lenders in their sole discretion), the Other
Revolving Loans shall have the terms, taken as a whole, that are no more
favorable to the Incremental Revolving Credit Lenders unless such terms are
added for the benefit of all Secured Parties or apply only after the then-latest
Maturity Date of the Facilities,
(v)    the final maturity date of any Other Revolving Loans shall be no earlier
than the Maturity Date of the Revolving Credit Facility and there shall be no
mandatory commitment reductions prior to such Maturity Date,
(vi)    the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Incremental Revolving Credit Commitments (and related
outstandings), (B) repayment required upon the maturity date of the Incremental
Revolving Credit Commitments and (C) repayment in connection with a permanent
repayment and termination of commitments (subject to Section 2.14(b)(vii)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Effective Date shall be made on a pro rata basis with
all other Revolving Credit Commitments on such Incremental Effective Date,
(vii)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments hereunder after the
associated Incremental Effective Date shall be made on a pro rata basis, with
all other Revolving Credit Commitments on the Incremental Effective Date, except
that the Borrower may permanently repay and terminate commitments of any such
Class on a better than pro rata basis as compared to any other Class with a
later maturity date than such Class and
(viii)    any Incremental Term Loans or Incremental Revolving Credit
Commitments, (A) to the extent secured, may only be secured by property (or a
subset thereof) that secures the Obligations and (B) may only be guaranteed by
Persons (or a subset thereof) that also guarantee the Obligations.
provided further that the All-In Yield in respect of any Other Term Loan shall
be the same as that applicable to the Term Loans; except that the All-In Yield
in respect of any Other Term Loan may exceed the All-In Yield for the Term Loans
by no more than 50 basis points, or if it does so exceed the All-In Yield, the
Applicable Rate in respect of the Term Loans shall be increased so that the
All-In Yield in respect of such


-91-



--------------------------------------------------------------------------------





Other Term Loan, is no more than 50 basis points higher than the All-In Yield
for the Term Loans or and if the lowest permissible Eurocurrency Rate is greater
than 0.00% or the lowest permissible Base Rate is greater than 1.00% for such
Other Term Loan, the difference between such “floor” and 0.00% in the case of
Eurocurrency Rate Incremental Loans, or 1.00% in the case of Base Rate
Incremental Term Loans, shall be equated to interest rate margin for purposes of
the this proviso.
(c)    The Incremental Term Loans or Incremental Revolving Credit Commitments
may be secured and, if secured, shall rank pari passu or junior in right of
payment and of security with the Term Loans and Revolving Credit Loans or may be
unsecured; provided that, if such Incremental Term Loans or Incremental
Revolving Credit Commitments rank junior in right of security or payment with
the Term Loans or Revolving Credit Loans or are unsecured, such Incremental Term
Loan or Incremental Revolving Credit Commitments will be established as a
separate facility from the Terms Loans or Revolving Credit Facility,
respectively. In the case of any junior lien or unsecured Incremental Term Loans
or Incremental Revolving Credit Commitments, such Indebtedness (x) shall be
subject to restrictions on voluntary prepayments as contemplated under Section
7.12, (y) shall be subject to a Second Lien Intercreditor Agreement and (z)
shall not be subject to the second proviso in clause (b) above.
(d)    Notwithstanding the foregoing and subject to Section 1.14, no Incremental
Term Loan Commitment or Incremental Revolving Credit Commitment shall become
effective under this Section 2.14, unless
(i)    upon the effectiveness of any Incremental Amendment, no Default or Event
of Default shall exist and at the time that any such Incremental Term Loan or
Incremental Revolving Credit Commitment is made (and after giving effect
thereto) no Default or Event of Default shall exist,
(ii)    the representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects (or if qualified by materiality, in all respects) on and as of
the date of such Credit Extension with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (or if qualified by materiality, in all respects) as of such
earlier date and
(iii)    in the case of any Other Term Loans that are secured by a Lien that is
junior to the Lien that secures the Obligations, the Borrower shall be in
compliance with the covenants set forth in Section 7.10 determined on a Pro
Forma Basis as of the date of the most recently ended Test Period as if such
Incremental Term Loans had been outstanding on the last day of such fiscal
quarter of the Borrower for testing compliance therewith.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Incremental Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Amendment, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments evidenced thereby. Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the applicable
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.
(e)    The Incremental Amendment may, without the consent of Borrower, or any
other Loan Party, Agents or Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect


-92-



--------------------------------------------------------------------------------





the provisions of this Section 2.14. The Borrower will use the proceeds of the
Incremental Term Loans and Incremental Revolving Credit Loans for any purpose
not prohibited by this Agreement. Incremental Term Loans and Incremental
Revolving Credit Commitments may be made by any existing Lender (but each
existing Lender will not have an obligation to make a portion of any Incremental
Term Loan or Incremental Revolving Credit Commitments) or by any other bank or
other financial institution; provided that any bank or financial institution
other than the existing Lenders providing Incremental Revolving Credit
Commitments shall be reasonably satisfactory to the Administrative Agent, each
L/C Issuer, the Swing Line Lender and the Borrower. No Lender shall be obligated
to provide any Incremental Term Loans or Incremental Revolving Credit
Commitments, unless it so agrees.
(f)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
Section 2.15    Extension Offers.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date or Revolving
Credit Commitments with a like Maturity Date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with the same Maturity Date, as the case
may be) and on the same terms to each such Lender, the Borrower may from time to
time extend the maturity date of any Term Loans and/or Revolving Credit
Commitments and otherwise modify the terms of such Term Loans and/or Revolving
Credit Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted, and any Extended Revolving Credit Commitments shall
constitute a separate tranche of Revolving Credit Commitments from the tranche
of Revolving Credit Commitments from which they were converted), so long as the
following terms are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders,
(ii)    except as to interest rates, fees and final maturity, the Revolving
Credit Commitment of any Revolving Credit Lender (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Credit
Commitment”), and the related outstandings (the “Extended Revolving Loans”),
shall be a Revolving Credit Commitment (or related outstandings, as the case may
be) with the same terms as the original Revolving Credit Commitments (and
related outstandings); provided that (x) subject to the provisions of Sections
2.03(l) and 2.04(g) to the extent dealing with Swing Line Loans and Letters of
Credit which mature or expire after a Maturity Date when there exist Extended
Revolving Credit Commitments with a longer Maturity Date, all Swing Line Loans
and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Credit Commitments in accordance with their Pro Rata
Share of the Revolving Credit Facility (and except as provided in Sections
2.03(l) and 2.04(g), without giving effect to changes thereto on an earlier
Maturity Date with respect to Swing Line Loans and Letters of Credit theretofore
incurred or issued) and all borrowings under Revolving Credit Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different


-93-



--------------------------------------------------------------------------------





rates on Extended Revolving Credit Commitments (and related outstandings) and
(B) repayments required upon the Maturity Date of the non-extending Revolving
Credit Commitments) and (y) at no time shall there be Revolving Credit
Commitments hereunder (including Extended Revolving Credit Commitments and any
original Revolving Credit Commitments) which have more than three different
Maturity Dates,
(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Term Lender (an “Extending Term Lender”) extended pursuant to
any Extension (“Extended Term Loans”) shall have the same terms as the tranche
of Term Loans subject to such Extension Offer,
(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the then latest Maturity Date hereunder and the amortization schedule
applicable to Term Loans pursuant to Section 2.07(a) for periods prior to the
original Maturity Date with respect to the Term Facility may not be increased,
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby,
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer,
(vii)    if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Term Lenders or Revolving Credit Lenders, as the case may be, shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans or Revolving Credit Commitments, as the case may
be, offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans or Revolving Credit Loans, as the case may be, of such Term
Lenders or Revolving Credit Lenders, as the case may be, shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Term Lenders
or Revolving Credit Lenders, as the case may be, have accepted such Extension
Offer,
(viii)    all documentation in respect of such Extension shall be consistent
with the foregoing, and
(ix)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.
For the avoidance of doubt, no Lender shall be required to participate in any
Extension.
(b)    [Reserved].
(c)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.05 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”)


-94-



--------------------------------------------------------------------------------





to consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans or Revolving Credit Commitments (as
applicable) of any or all applicable tranches be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.15 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Credit Commitments on the such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 2.05
and 2.13) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.15.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.15.
Notwithstanding the foregoing, each of the Administrative Agent and the
Collateral Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to the manner in
which the amendments contemplated by this Section 2.15(d) are drafted and
implemented and, if either the Administrative Agent or the Collateral Agent
seeks such advice or concurrence, it shall be permitted to enter into such
amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence, it being understood that this provision
relates solely to the manner of implementation; provided, however, that whether
or not there has been a request by the Administrative Agent or the Collateral
Agent for any such advice or concurrence, all such amendments entered into with
the Borrower by the Administrative Agent or the Collateral Agent hereunder shall
be binding and conclusive on the Lenders.
(e)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.15.
Article III.    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    For purposes of this Section, the term “Lender” includes any L/C Issuer
and the term “Applicable Law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and


-95-



--------------------------------------------------------------------------------





withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(d)    The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for
(i)    any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii)    any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(e) relating to the maintenance of a Participant
Register and
(iii)    any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(g)    
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without


-96-



--------------------------------------------------------------------------------





withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in paragraphs (g)(ii)(A), (ii)(B) and (ii)(D) of this Section) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W‑8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W 8BEN-E, a U.S. Tax Compliance Certificate substantially


-97-



--------------------------------------------------------------------------------





in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and two properly
completed and duly signed original copies of any other form prescribed by
applicable U.S. federal income tax laws (including the Treasury Regulations) as
a basis for claiming a complete exemption from, or a deduction in, United States
federal withholding tax on any payments to such Lender under the Loan Documents.
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required


-98-



--------------------------------------------------------------------------------





to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(i)    Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
Section 3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice, and (b) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(ii) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
together with any additional amounts required pursuant to Section 3.06. .
Section 3.03    Inability to Determine Rates.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:


-99-



--------------------------------------------------------------------------------





(i)    adequate and reasonable means do not exist for ascertaining Eurocurrency
Rate for any requested Interest Period, including, without limitation, because
BBA LIBOR is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the Eurocurrency Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which Eurocurrency Rate or BBA LIBOR shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
the Eurocurrency Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
Eurocurrency Rate with an alternate benchmark rate (including any mathematical
or other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “Eurocurrency Successor Rate”), together with any
proposed Eurocurrency Successor Rate Conforming Changes (as defined below) and
any such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment. Such Eurocurrency Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such Eurocurrency Successor Rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.
If no Eurocurrency Successor Rate has been determined and the circumstances
under clause (i) above exist or the Scheduled Unavailability Date has occurred
(as applicable), the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of Eurocurrency Successor
Rate shall provide that in no event shall such Eurocurrency Successor Rate be
less than 1.00% for purposes of this Agreement.
For purposes hereof, “Eurocurrency Successor Rate Conforming Changes” means,
with respect to any proposed Eurocurrency Successor Rate, any conforming changes
to the definition of Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such Eurocurrency
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such Eurocurrency Successor


-100-



--------------------------------------------------------------------------------





Rate exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
Section 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.
(a)    If any Lender (or, in the case of Taxes, any Recipient) reasonably
determines that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the Closing Date, or such Lender’s
(or, in the case of Taxes, such Recipient’s) compliance therewith, there shall
be any increase in the cost to such Lender (or, in the case of Taxes, such
Recipient) of agreeing to make or making, funding or maintaining or (as the case
may be) issuing or participating any Eurocurrency Rate Loans or Letters of
Credit (or in the case of Taxes, any Loan, loan principal, commitment or other
obligation, or any deposits or reserves, other liabilities or capital
attributable thereto), or a reduction in the amount received or receivable by
such Lender (or, in the case of Taxes, such recipient) in connection with any of
the foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes (ii) reserve requirements contemplated by Section
3.04(c)) and the result of any of the foregoing shall be to increase the cost to
such Lender of making or maintaining the Eurocurrency Rate Loan (or, in the case
of Taxes, of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.
(b)    If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the


-101-



--------------------------------------------------------------------------------





relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).
Section 3.05    Funding Losses.
Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
Section 3.06    Matters Applicable to All Requests for Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.


-102-



--------------------------------------------------------------------------------





(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
Section 3.07    Replacement of Lenders Under Certain Circumstances.
(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender or L/C Issuer, as the case may be, and (1) in the case
of a Lender (other than an L/C Issuer), repay all Obligations of the Borrower
owing to such Lender relating to


-103-



--------------------------------------------------------------------------------





the Loans and participations held by such Lender as of such termination date and
(2) in the case of an L/C Issuer, repay all Obligations of the Borrower owing to
such L/C Issuer relating to the Loans and participations held by the L/C Issuer
as of such termination date and cancel or backstop on terms satisfactory to such
L/C Issuer any Letters of Credit issued by it; provided that in the case of any
such termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.
(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of Cash Collateral into a Cash
Collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Lenders with respect to such Class) have agreed to such consent,
waiver or amendment, then any Lender who does not agree to such consent, waiver
or amendment shall be deemed a “Non-Consenting Lender.”
Section 3.08    Survival.


-104-



--------------------------------------------------------------------------------





All of the Borrower’s obligations under this Article III shall survive any
assignment of rights by, or the replacement of, a Lender (including any L/C
Issuer) and termination of the Aggregate Commitments and repayment, satisfaction
and discharge of all other Obligations hereunder.
Article IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01    All Credit Events.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to satisfaction
of the following conditions precedent:
(i)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects (or if qualified by materiality, in all respects) on and as of
the date of such Credit Extension with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (or if qualified by materiality, in all respects) as of such
earlier date.
(ii)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.
(iii)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.01(i) and (ii) have been satisfied on and as of the date of the applicable
Credit Extension.
Section 4.02    First Credit Event.
Each Lender shall make the Credit Extension to be made by it on the Closing Date
subject only to the following conditions precedent, unless otherwise waived by
the Administrative Agent and the Joint Lead Arrangers:
(a)    This Agreement shall have been duly executed and delivered by the
Borrower and each Guarantor.
(b)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the relevant Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
(c)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer, an opinion of (i) Akin Gump
Strauss Hauer & Feld LLP, special counsel for the Loan Parties, and (ii) from
each local counsel for the Loan Parties listed on Schedule 4.02(c), in each
case, dated the Closing Date and addressed to each L/C Issuer, the
Administrative Agent, the Collateral Agent and the Lenders, in each case in form
and substance customary for senior secured credit facilities in transactions of
this kind.


-105-



--------------------------------------------------------------------------------





(d)    The Administrative Agent shall have received
(i)    a copy of the certificate or articles of incorporation or organization,
including all amendments thereto, of each Loan Party, certified, if applicable,
as of a recent date by the Secretary of State or similar Governmental Authority
of the state of its organization, and a certificate as to the good standing
(where relevant) of each Loan Party as of a recent date, from such Secretary of
State or similar Governmental Authority and
(ii)    a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying
(A)    that attached thereto is a true and complete copy of the by-laws or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Closing Date,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect,
(C)    that the certificate or articles of incorporation or organization of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document on behalf of such Loan Party and countersigned by another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (ii) above.
(e)    (i) The Administrative Agent shall have received the results of
(x) searches of the Uniform Commercial Code filings (or equivalent filings) and
(y) judgment and tax lien searches, made with respect to the Loan Parties in the
states or other jurisdictions of formation of such Person and with respect to
such other locations and names listed on the Perfection Certificate, together
with (in the case of clause (y)) copies of the financing statements (or similar
documents) disclosed by such search and (ii) the Security Agreement shall have
been duly executed and delivered by each Loan Party that is to be a party
thereto, together with (x) certificates, if any, representing the Pledged Equity
(as defined in the Security Agreement) of the Borrower and the Domestic
Subsidiaries accompanied by undated stock powers executed in blank and (y)
subject to Section 6.13, documents and instruments to be recorded or filed that
the Administrative Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement.
(f)    [Reserved].
(g)    [Reserved].
(h)    The Administrative Agent shall have received a certificate in form and
substance reasonably satisfactory to the Arrangers, dated the Closing Date and
signed by the Chief Financial Officer of Holdings and the Borrower, certifying
that Holdings, the Borrower and their Subsidiaries, on a consolidated basis
after giving effect to the Transactions on the Closing Date, are Solvent as of
the Closing Date.


-106-



--------------------------------------------------------------------------------





(i)    On the Closing Date, the representations and warranties made by the Loan
Parties in the Loan Documents shall be true and correct in all material respects
(or if qualified by materiality, in all respects).
(j)    [Reserved].
(k)    Since December 31, 2018, there shall not have occurred a Material Adverse
Effect or any changes, events, circumstances, occurrences, effects or
developments that would reasonably be likely to have, individually or in the
aggregate, a Material Adverse Effect.
(l)    All fees required to be paid on the Closing Date and reasonable
out-of-pocket expenses required to be paid on the Closing Date shall have been
paid.
(m)    Immediately following the Transactions, neither Holdings nor any of its
subsidiaries will have any Indebtedness for borrowed money other than (i) the
Obligations, (ii) Indebtedness permitted under Section 7.03(b) and (iii)
preferred stock of Holdings which must be treated as equity for rating agency
and GAAP purposes and otherwise on terms reasonably satisfactory to the
Arrangers. The Administrative Agent shall have received reasonably satisfactory
evidence of repayment (or in the case of the Existing Second Lien Notes,
satisfaction and discharge upon irrevocable deposit into escrow of sufficient
proceeds from the Term Loans funded on the Closing Date) of all Indebtedness
(including all Indebtedness under the Existing Credit Agreement, Existing Second
Lien Notes and the Existing Third Lien Credit Agreement) to be repaid on the
Closing Date and the discharge (or the making of arrangements for discharge) of
all Liens other than Liens permitted pursuant to Section 7.01.
(n)    [Reserved].
(o)    The Administrative Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities with
respect to the Borrower reasonably requested by the Administrative Agent or the
Lenders under applicable “know your customer” and Anti-Terrorism Laws, including
without limitation the USA PATRIOT Act; provided that the Administrative Agent
and the Lenders shall use commercially reasonable efforts to ensure that such
requests are delivered at least 3 days prior to the Closing Date and are not
unduly burdensome on any person unless required by applicable Law. At least 5
Business Days prior to the Closing Date, any Loan Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Loan Party.
(p)    The Administrative Agent shall have received the Audited Financial
Statements.
Article V.    
REPRESENTATIONS AND WARRANTIES
Section 5.01    Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Credit Extensions, the Loan Parties hereby represent and warrant to the
Administrative Agent and the Lenders both before and after giving effect to the
transactions contemplated hereunder, which representations and warranties shall
be deemed made on the Closing Date and as otherwise set forth in Article IV,
that:
(a)    Organization; Power; Qualification. Each Loan Party and each Subsidiary
thereof is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or formation, has the power and
authority to own its Properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction


-107-



--------------------------------------------------------------------------------





in which the character of its Properties or the nature of its business requires
such qualification and authorization except in jurisdictions where the failure
to be so qualified or in good standing could not reasonably be expected to
result in a Material Adverse Effect. The jurisdictions in which each Loan Party
and each Subsidiary thereof are organized and qualified to do business as of the
Closing Date are described on Schedule 5.01(a).
(b)    Ownership. Each Subsidiary of each Loan Party as of the Closing Date is
listed on Schedule 5.01(b). As of the Closing Date, the capitalization of each
Loan Party and its Subsidiaries consists of the number of shares or other equity
interests, authorized, issued and outstanding, of such classes and series, with
or without par value, described on Schedule 5.01(b). All shares or other equity
interests outstanding as of the Closing Date have been duly authorized and
validly issued and are fully paid and nonassessable, with no personal liability
attaching to the ownership thereof, and not subject to any preemptive or similar
rights, except as described in Schedule 5.01(b). The shareholders or other
owners, as applicable, of each Loan Party and its Subsidiaries and the number of
shares or other equity interests owned by each as of the Closing Date are
described on Schedule 5.01(b). As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of Equity
Interests of any Loan Party or any Subsidiary thereof, except as described on
Schedule 5.01(b).
(c)    Authorization; Enforceability. Each Loan Party and each Subsidiary
thereof has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Agreement and each of the other Loan Documents to which it is a party in
accordance with their respective terms. This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers of each Loan Party and each Subsidiary thereof that is a party thereto,
and each such document constitutes the legal, valid and binding obligation of
each Loan Party and each Subsidiary thereof that is a party thereto, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
(d)    Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Loan Party of the Loan Documents to
which each such Person is a party, in accordance with their respective terms,
the Credit Extensions hereunder and the transactions contemplated hereby do not
and will not, by the passage of time, the giving of notice or otherwise,
(i)    require any Governmental Approval or violate any Applicable Law relating
to any Loan Party where the failure to obtain such Governmental Approval or such
violation could reasonably be expected to have a Material Adverse Effect,
(ii)    conflict with, result in a breach of or constitute a default under the
articles of incorporation, bylaws or other organizational documents of any Loan
Party,
(iii)    conflict with, result in a breach of or constitute a default under any
indenture, agreement or other instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, which could reasonably be expected to have a Material Adverse
Effect or as set forth on Schedule 5.01(d),
(iv)    result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Person other
than Liens arising under the Loan Documents or


-108-



--------------------------------------------------------------------------------





(v)    require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority or any other Person other
than
(A)    consents, authorizations, filings or other acts or consents for which the
failure to obtain or make could not reasonably be expected to have a Material
Adverse Effect,
(B)    consents or filings under the UCC and
(C)    filings with the United States Copyright Office and/or the United States
Patent and Trademark Office.
(e)    Compliance with Law; Governmental Approvals. Each Loan Party and each
Subsidiary thereof
(i)    has all Governmental Approvals required by any Applicable Law for it to
conduct its business, each of which is in full force and effect, is final and
not subject to review on appeal and is not the subject of any pending or, to the
best of its knowledge, threatened attack by direct or collateral proceeding,
(ii)    is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Laws relating to it or any of its
respective properties and
(iii)    has timely filed all material reports, documents and other materials
required to be filed by it under all Applicable Laws with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law except,
in each case of clause (i), (ii) or (iii), where the failure to have, comply or
file could not reasonably be expected to have a Material Adverse Effect.
(f)    Tax Returns and Payments. Except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(i)    Each Loan Party and each Subsidiary thereof has duly filed or caused to
be filed all Tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all Taxes (including in the
capacity of a withholding agent) upon it and its property, income, profits and
assets (other than any amount that is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided for on the books of such Person). Such returns
accurately reflect in all material respects all liability for Taxes of any Loan
Party or any Subsidiary thereof for the periods covered thereby;
(ii)    Except as set forth on Schedule 5.01(f), there is no ongoing audit or
examination or, to the knowledge of Holdings or any Subsidiary thereof, other
investigation by any Governmental Authority of the Tax liability of any Loan
Party or any Subsidiary thereof;
(iii)    No Governmental Authority has asserted in writing any Lien or other
claim against any Loan Party or any Subsidiary thereof with respect to unpaid
Taxes which has not been discharged or resolved (other than any amount that is
currently being contested in good faith by appropriate proceedings that have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, and with respect to which reserves in conformity with GAAP have
been provided for and are being maintained on the books of such Person); and


-109-



--------------------------------------------------------------------------------





(iv)    The charges, accruals and reserves on the books of each Loan Party and
each Subsidiary thereof in respect of Taxes for all fiscal years and portions
thereof since the organization of any Loan Party or any Subsidiary thereof are
in the judgment of Holdings and the Borrower adequate.
(g)    Intellectual Property Matters. To the knowledge of Holdings and its
Subsidiaries, each Loan Party and each Subsidiary thereof owns or possesses
rights to use all material copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, service marks and trade
names which are reasonably necessary to conduct its business. To the knowledge
of Holdings and its Subsidiaries, (i) no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights and (ii) no Loan Party nor any Subsidiary thereof
is liable to any Person for infringement under Applicable Law with respect to
any such rights as a result of its business operations except as could not
reasonably be expected to have a Material Adverse Effect.
(h)    Environmental Matters.
(i)    To their knowledge, the properties owned, leased or operated by each Loan
Party and each Subsidiary thereof now do not contain, and have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect;
(ii)    Each Loan Party and each Subsidiary thereof and such properties and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and, to the knowledge of
Holdings and its Subsidiaries, there is no contamination at, under or about such
properties or such operations which could interfere in any material respect with
the continued operation of such properties or impair the fair saleable value
thereof, except, in each case, as could not reasonably, individually or in the
aggregate, be expected to have a Material Adverse Effect;
(iii)    No Loan Party nor any Subsidiary thereof has received any written
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding Hazardous Materials or Environmental Laws, nor does any Loan
Party or any Subsidiary thereof have knowledge or reason to believe that any
such notice will be received or is being threatened, except, in each case, as
could not reasonably be expected to have a Material Adverse Effect;
(iv)    To the knowledge of Holdings and its Subsidiaries, (A) Hazardous
Materials have not been transported or disposed of to or from the properties
owned, leased or operated by any Loan Party or any Subsidiary thereof in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor (B) have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of such properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except, in each case, where such violation or
liability could not reasonably be expected to have a Material Adverse Effect;
(v)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of Holdings and its Subsidiaries, threatened,
under any Environmental Law to which any Loan Party or any Subsidiary thereof is
or will be named as a potentially responsible party with respect to such
properties or operations conducted in connection therewith, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party,


-110-



--------------------------------------------------------------------------------





any Subsidiary thereof or such properties or such operations except where such
proceeding, action, decree, order or other requirement could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and
(vi)    To the knowledge of Holdings, there has been no release or threat of
release of Hazardous Materials at or from properties owned, leased or operated
by any Loan Party or any Subsidiary, now or in the past, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws except where such violation or liability could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
(i)    Employee Benefit Matters.
(i)    Each of the Borrower, its Subsidiaries and their respective ERISA
Affiliates is in compliance with all applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans except where a failure to so comply could not reasonably
be expected to have a Material Adverse Effect. No liability has been incurred by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates, which remains unsatisfied for any taxes or penalties with respect to
any Employee Benefit Plan, except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
(ii)    As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates failed to make any
contributions or to pay any amounts due and owing as required by Section 412 of
the Code, Section 302 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 412 of the Code or Section 302 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan, in each
case, where any of the foregoing could reasonably be expected to have a Material
Adverse Effect;
(iii)    No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to have a Material Adverse Effect;
(iv)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving any (A) employee welfare benefit plan (as defined in
Section 3(1) of ERISA) or (B) Pension Plan, in each case, currently maintained
or contributed to by the Borrower or any of its Subsidiaries.
(j)    Margin Stock. No Loan Party nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board of
Governors of the Federal Reserve System). No part of the proceeds of any of the
Loans or Letters of Credit will be used for purchasing or carrying margin stock
or for any purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of such Board of Governors. If requested by
any Lender (through the Administrative Agent) or the Administrative Agent,
Holdings will furnish to the Administrative Agent


-111-



--------------------------------------------------------------------------------





and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.
(k)    Government Regulation. No Loan Party nor any Subsidiary thereof is an
“investment company” (as such term is defined or used in the Investment Company
Act of 1940, as amended) nor is any Loan Party or any Subsidiary thereof
“controlled” by an “investment company” that is required to register under the
Investment Company Act of 1940, as amended, and no Loan Party nor any Subsidiary
thereof is, or after giving effect to any Credit Extensions will be, subject to
regulation under the Interstate Commerce Act, as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.
(l)    Material Contracts. Schedule 5.01(l) sets forth a complete and accurate
list of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 5.01(l), each
such Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, each Loan Party and each Subsidiary thereof has delivered
to the Administrative Agent a true and complete copy of each Material Contract
required to be listed on Schedule 5.01(l). No Loan Party nor any Subsidiary
thereof (nor, to the knowledge of the Borrower, any other party thereto) is in
breach of or in default under any Material Contract in any material respect.
(m)    Employee Relations. The Borrower knows of no pending, threatened or
contemplated strikes, work stoppage or other collective labor disputes involving
its employees or those of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
(n)    Financial Statements. The Audited Financial Statements delivered pursuant
to Section 4.02(p) are complete and correct and fairly present on a Consolidated
basis the assets, liabilities and financial position of Holdings and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP. Such financial statements show all material Indebtedness
and other material liabilities, direct or contingent, of Holdings and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
material commitments, and Indebtedness, in each case, to the extent required to
be disclosed under GAAP.
(o)    No Material Adverse Change. Since December 31, 2018, no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.
(p)    Solvency. As of the Closing Date and after giving effect to the
Transactions, the Loan Parties and their Subsidiaries, taken as a whole, are
Solvent.
(q)    Titles to Properties. As of the Closing Date, the real property listed on
Schedule 5.01(q) constitutes all of the Material Real Property that is owned.
Each Loan Party and each Subsidiary thereof has such title to the real property
owned by it or such valid leasehold interest in the real property leased by it
as is necessary or desirable to the conduct of its business and valid and legal
title to all of its personal property and assets.
(r)    Insurance. The properties of each Loan Party and each Subsidiary thereof
are insured with financially sound and reputable insurance companies not
Affiliates of the Loan Parties and their Subsidiaries, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies


-112-



--------------------------------------------------------------------------------





engaged in similar businesses and owning similar properties in locations where
the Loan Parties and their Subsidiaries operate.
(s)    Liens. None of the properties and assets (including, without limitation,
intellectual property and licenses) of any Loan Party or any Subsidiary thereof
is subject to any Lien, except Liens permitted by Section 7.01. No Loan Party or
any Subsidiary thereof has signed any financing statement or any security
agreement authorizing any secured party thereunder to file any financing
statement, except to perfect Liens permitted by Section 7.01.
(t)    Indebtedness and Guaranty Obligations. Schedule 5.01(t) is a complete and
correct listing of all Indebtedness for borrowed money and Guaranty Obligations
in respect thereof of the Loan Parties and their respective Subsidiaries as of
the Closing Date in excess of the Threshold Amount, after giving effect to the
Transactions. As of the Closing Date, the Loan Parties and their respective
Subsidiaries have performed and are in compliance with all of the material terms
of such Indebtedness and Guaranty Obligations and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with notice or lapse of time or both would constitute such a default or
event of default on the part of any of the Loan Parties or any of their
respective Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.
(u)    Litigation. Except for matters existing on the Closing Date and set forth
on Schedule 5.01(u), there are no actions, suits, investigations or proceedings
pending nor, to the knowledge of the Borrower, threatened against or in any
other way relating adversely to or affecting any Loan Party or any Subsidiary
thereof or any of their respective properties in any court or before any
arbitrator of any kind or before or by any Governmental Authority that has or
could reasonably be expected to have, individually, a Material Adverse Effect.
(v)    Absence of Defaults. No event has occurred or is continuing (i) which
constitutes a Default or an Event of Default, or (ii) which constitutes, or
which with the passage of time or giving of notice or both would constitute, a
default or event of default by any Loan Party or any Subsidiary thereof under
any Material Contract or judgment, decree or order to which any Loan Party or
any Subsidiary thereof is a party or by which any Loan Party or any Subsidiary
thereof or any of their respective properties may be bound or which would
require any Loan Party or any Subsidiary thereof to make any payment thereunder
prior to the scheduled maturity date therefor that, in any case under this
clause (ii), could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. (A) No Loan Party or any Subsidiary
thereof has been debarred or suspended from any contracting with the United
States government, (B) a final decision of debarment or a final decision of
suspension has not been issued to any Loan Party or any Subsidiary thereof, (C)
the actual termination for default of any Material Contract has not been issued
to or received by any Loan Party or any Subsidiary thereof.
(w)    Senior Indebtedness Status. The Obligations of each Loan Party and each
Subsidiary thereof under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness of such Person.
(x)    Beneficial Ownership Regulation. As of the Closing Date, the information
included in the Beneficial Ownership Certification, if applicable, is true and
correct in all respects.
(y)    Anti-Terrorism Laws. No Loan Party, none of its Subsidiaries and, to the
knowledge of each Loan Party, none of its controlled Affiliates and none of the
respective officers, directors, or brokers


-113-



--------------------------------------------------------------------------------





or agents (acting in their capacity as such) of such Loan Party, such Subsidiary
or controlled Affiliate has during the past five (5) years violated or is in
violation of Anti-Terrorism Laws or Sanctions.
(i)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its controlled Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or
such controlled Affiliate that is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.
(ii)    No Loan Party, none of its Subsidiaries and, to the knowledge of each
Loan Party, none of its controlled Affiliates and none of the respective
officers, directors, brokers or agents (acting in their capacity as such) of
such Loan Party, such Subsidiary or such controlled Affiliate acting or
benefiting in any capacity in connection with the Loans, in each case in
violation of Sanctions Laws: (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person or Sanctioned Country, (ii) deals in, or otherwise engages
in any transaction related to, any property or interests in property blocked
pursuant to any Sanctions Laws, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Sanctions Laws.
(z)    Anti-Corruption Laws. The Loan Parties, their respective Subsidiaries,
their respective directors, officers, and employees acting in their capacity as
such in connection with the Loans or the Letters of Credit or other transactions
hereunder, and, to the knowledge of the Borrower, third parties authorized to
act on behalf of the Loan Parties and their Subsidiaries, have during the past
five (5) years conducted their businesses are in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, as
amended (the “FCPA”), and all other anti-bribery and anti-corruption Law
applicable to the Loan Parties or their Subsidiaries from time to time
(collectively, the “Anti-Corruption Laws”).
(aa)    Disclosure. Holdings and/or its Subsidiaries have disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which to their knowledge any Loan Party and any
Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any Loan Party or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed at
the time of delivery to be reasonable in light of then existing conditions, it
being recognized that actual results for periods covered by projections or
estimates may differ from such projections or estimates and such differences may
be material.
(bb)    Collateral Documents.
(i)    Valid Liens. Each Collateral Document delivered pursuant to Sections
4.02, 6.11 and 6.13 will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and


-114-



--------------------------------------------------------------------------------





(A)    when financing statements and other filings in appropriate form are filed
in the offices specified on Schedule 4 to the Perfection Certificate and
(B)    upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement),
the Liens created by the Collateral Documents shall constitute fully perfected
Liens on, and security interests in (to the extent intended to be created
thereby), all right, title and interest of the grantors in such Collateral to
the extent perfection can be obtained by filing financing statements, in each
case subject to no Liens other than Liens permitted hereunder.
(ii)    PTO Filing; Copyright Office Filing. When the Security Agreement or a
short form thereof is properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by such Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case free and clear of Liens other than Liens permitted
under Section 7.01 hereof (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents, Trademarks and
Copyrights registered or applied for by the grantors thereof after the Closing
Date).
(iii)    [reserved].
(iv)    Notwithstanding anything herein (including this Section 5.01) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to
(A)    the effects of perfection or non-perfection, the priority or the
enforceability of any pledge of or security interest in any Equity Interests of
any Foreign Subsidiary, or as to the rights and remedies of the Agents or any
Lender with respect thereto, under foreign Law,
(B)    the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral Documents or
(C)    on the Closing Date and until required pursuant to Section 6.13 or
Section 4.02(e), the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Section 4.02(e).
(cc)    Use of Proceeds. The proceeds of the Term Loans shall be used solely to
refinance all outstanding Indebtedness in respect of the Existing Credit
Agreement, the Existing Second Lien Notes and the Existing Third Lien Credit
Agreement and to pay Transaction Expenses and for other purposes


-115-



--------------------------------------------------------------------------------





contemplated by, or otherwise fund, the Transactions. The proceeds of the
Revolving Credit Loans and Swing Line Loans, shall be used after the Closing
Date for working capital, general corporate purposes, and any other purpose not
prohibited by this Agreement including Permitted Acquisitions, and other
Investments. The Letters of Credit shall be used solely to support obligations
of the Borrower and its Subsidiaries incurred for working capital, general
corporate purposes and any other purpose not prohibited by this Agreement.
(dd)    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
Section 5.02    Survival of Representations and Warranties, Etc.
All representations and warranties set forth in this Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
Article VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations, obligations under Secured
Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claim has been made) hereunder which is
accrued and payable shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (unless the Outstanding Amount of the L/C Obligations
related thereto has been Cash Collateralized or a backstop letter of credit
reasonably satisfactory to the applicable L/C Issuer is in place), then from and
after the Closing Date, Holdings and the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
of the Restricted Subsidiaries to:
Section 6.01    Financial Statements.
(a)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, as soon as available, but in any event within ninety (90) days
after the end of each fiscal year, a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP applied in a manner consistent with that of the most recent audited
financial statements of Holdings and its Subsidiaries furnished to the
Administrative Agent, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except to the extent such qualification or exception results from
(i) a current maturity or any Indebtedness for borrowed money or (ii) any
prospective breach under (or potential inability on a future date or in a future
period to satisfy) the financial covenant in Section 7.10);
(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Holdings, an unaudited consolidated balance sheet of Holdings and its


-116-



--------------------------------------------------------------------------------





Subsidiaries as at the end of such fiscal quarter and the related unaudited (i)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries in accordance with GAAP applied in a
manner consistent with that of the most recent audited financial statements of
Holdings and its Subsidiaries furnished to the Administrative Agent, subject
only to normal year-end audit adjustments and the absence of footnotes;
(c)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, as soon as available, and in any event no later than seventy-five
(75) days after the end of each fiscal year of Holdings, a detailed consolidated
budget for the following fiscal year on a quarterly basis (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such Projections, it being understood that actual
results may vary from such Projections and that such variations may be material;
(d)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements; and
(e)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above,
management’s discussion and analysis of the financial condition and results of
operations of Holdings and its Subsidiaries for such fiscal quarter or fiscal
year, as compared to the previous fiscal quarter or fiscal year, as applicable,
and the portion of the projections covering such periods, in each case, in a
manner consistent with that of the most recent audited financial statements of
Holdings and its Subsidiaries furnished to the Administrative Agent.
Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (e) of
this Section 6.01 may be satisfied with respect to financial information of
Holdings and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, containing the information required to be contained
therein if Holdings (or any direct or indirect parent thereof), as applicable,
were required to file such forms with the SEC; provided that, with respect to
clauses (A) and (B),
(i)     to the extent such information relates to a parent of Holdings, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such parent), on the one hand, and the information relating to Holdings and
the Restricted Subsidiaries on a standalone basis, on the other hand and
(ii)     to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of an independent registered


-117-



--------------------------------------------------------------------------------





public accounting firm of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualifications or exception as to the scope of such audit
(except to the extent such qualification or exception results from (i) a current
maturity or any Indebtedness for borrowed money or (ii) any prospective breach
under (or potential inability on a future date or in a future period to satisfy)
the financial covenant in Section 7.10).
Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(c)
and (d) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or Holdings or any
other direct or indirect parent of the Borrower) posts such documents, or
provides a link thereto on the website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such documents from
the Administrative Agent and maintaining its copies of such documents. In the
event any financial statements delivered under Section 6.01(a) or (b) above
shall be restated, Holdings and the Borrower shall deliver, promptly after such
restated financial statements become available, revised Compliance Certificates
with respect to the periods covered thereby that give effect to such
restatement, signed by a Responsible Officer of each of Holdings and the
Borrower.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC,”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.08; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and each Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
At the request of the Administrative Agent, the Borrower shall participate in
annual and quarterly conference calls with the Administrative Agent and the
Lenders on a date to be mutually agreed by the


-118-



--------------------------------------------------------------------------------





Administrative Agent and Lenders promptly after the annual or quarterly
financial statements are delivered pursuant to Section 6.01(a) and Section
6.01(b), in each case, at reasonable times during business hours as mutually
agreed to by the Borrower and the Administrative Agent, to discuss the financial
condition and results of operations of the Holdings and its Subsidiaries for the
most recently ended fiscal year or fiscal quarter with respect to which such
financial statements relate.
Section 6.02    Certificates; Other Information.
Deliver to the Administrative Agent for prompt further distribution to each
Lender:
(a)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a) and (b), commencing with the first
full fiscal quarter completed after the Closing Date, a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings;
(b)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), but only if available after the use
of commercially reasonable efforts, a certificate (or other appropriate
reporting means in accordance with applicable auditing standards) of its
independent registered public accounting firm stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
or, if any Event of Default shall exist, stating the nature and status of such
event;
(c)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Holdings
or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of
any Junior Financing Documentation in each case in a principal amount in excess
of the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any clause of this Section 6.02;
(e)    together with the delivery of each annual Compliance Certificate pursuant
to Section 6.02(a), (i) a report setting forth the information required by
sections describing the legal name and the jurisdiction of formation of each
Loan Party and the location of the Chief Executive Office of each Loan Party of
the Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the last such report and (ii)
a list of each Subsidiary of the Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate (to the extent that there have been any changes
in the identity of such Subsidiaries since the Closing Date or the most recent
list provided)
(f)    promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and Anti-Terrorism
Laws, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation; and
(g)    promptly, such additional customary information regarding the business,
legal, financial or corporate affairs of the Loan Parties or any of their
respective Restricted Subsidiaries, or compliance with


-119-



--------------------------------------------------------------------------------





the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.
Section 6.03    Notices.
Promptly after a Responsible Officer of Holdings or any Subsidiary Guarantor has
obtained knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default or Event of Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity including with respect to any
Environmental Law which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect; and
(d)    the occurrence of any ERISA Event that has resulted or could reasonably
be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action
Holdings has taken and proposes to take with respect thereto.
Section 6.04    Payment of Obligations.
Pay, discharge or otherwise satisfy as the same shall become due and payable,
all of its Tax liabilities (whether or not shown on a Tax return), except, in
each case, to the extent any such Tax liability is being contested in good faith
and by appropriate proceedings diligently conducted for which appropriate
reserves have been established and are being maintained in accordance with GAAP
or the failure to pay or discharge the same would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
Section 6.05    Preservation of Existence, Etc.
(a)     Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization and (b) take
all reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) or (b), (i) (other than with respect to the Borrower) to the
extent that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or 7.05.
Section 6.06    Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and fire, casualty or condemnation excepted, and
(b) make all necessary renewals, replacements,


-120-



--------------------------------------------------------------------------------





modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business.
Section 6.07    Maintenance of Insurance.
(a)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Holdings and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.
(b)    Requirements of Insurance. Not later than ninety (90) days after the
Closing Date (or the date any such insurance is obtained, in the case of
insurance obtained after the Closing Date), the Borrower shall use commercially
reasonable efforts to ensure that (i) all such insurance with respect to any
Collateral shall provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 10 days
(or, to the extent reasonably available, 30 days) after receipt by the
Collateral Agent of written notice thereof (and within ninety (90) days after
such written notice the Borrower shall deliver an updated insurance certificate
with respect thereto) and (ii) all such insurance with respect to any Collateral
shall name the Collateral Agent as mortgagee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) and loss payee (in the case of property insurance), as applicable.
Section 6.08    Compliance with Laws.
(a)    Comply in all material respects with the requirements of all Laws
(including, without limitation, applicable Anti-Corruption Laws, ERISA and
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except if the failure to comply therewith
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(b)    Any Loan Party or any Subsidiary thereof shall not be debarred or
suspended from any contracting with a United States governmental agency from
which 20% of the revenue of Holdings and its Subsidiaries for the four-quarter
period most recently ended was generated.
(c)    Maintain, and cause each of its Subsidiaries to maintain, policies and
procedures that are reasonably designed to promote and achieve compliance by the
Loan Parties, their respective Subsidiaries, and their respective directors,
officers, and employees, with applicable Anti-Corruption Laws, Anti-Terrorism
Laws, and Sanctions Laws.
Section 6.09    Books and Records.
Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that Foreign
Subsidiaries may maintain individual books and records in conformity with
generally accepted accounting principles that are applicable in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).
Section 6.10    Inspection Rights.


-121-



--------------------------------------------------------------------------------





Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than records of the Board of Directors of such Loan Party or
such Subsidiary), and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any calendar year and only one (1)
such time shall be at the Borrower’s expense; provided further that when an
Event of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of the Borrower nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes trade secrets or proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney client or similar privilege or constitutes
attorney work-product.
Section 6.11    Additional Collateral; Additional Guarantors.
At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:
(a)    Upon (x) the formation or acquisition of any new direct or indirect
Subsidiary (in each case, other than an Excluded Subsidiary) by Holdings, (y)
any Excluded Subsidiary ceasing to constitute an Excluded Subsidiary or (z) or
the designation in accordance with Section 6.14 of any existing direct or
indirect Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary:
(i)    within 45 days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion:
(A)    cause each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, a counterpart of the Intercompany Note and other
security agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent,
subject to local law requirements, with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting first-priority Liens required by the
Collateral and Guarantee Requirement;
(B)    cause each such Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Subsidiary that


-122-



--------------------------------------------------------------------------------





is a Guarantor) to deliver any and all certificates representing Equity
Interests (to the extent certificated) and intercompany notes (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank;
(C)    take and cause such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Restricted Subsidiary to take whatever action
(including the filing of UCC financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement or the
Collateral Documents, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement or the Collateral Documents;
(ii)    [reserved]; and
(iii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), deliver
to the Collateral Agent any other items necessary from time to time to satisfy
the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor
acquired after the Closing Date and subject to the Collateral and Guarantee
Requirement or the Collateral Documents, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.
(b)    [Reserved].
(c)    Always ensuring that the Obligations are secured by a first-priority
security interest in all the Equity Interests of the Borrower, subject to any
non-consensual Liens permitted under Section 7.01.
Section 6.12    Compliance with Environmental Laws.
Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain and
renew all Environmental Permits necessary for its operations and ownership, use
or occupation of its properties; and, in each case to the extent the Loan
Parties are required by Environmental Laws, conduct any investigation, remedial
or other corrective action necessary to address Hazardous Materials at any
property or facility in accordance with applicable Environmental Laws.
Section 6.13    Further Assurances and Post-Closing Conditions.
(a)    Within ninety (90) days after the Closing Date (subject to extension by
the Administrative Agent in its reasonable discretion), deliver each Collateral
Document required to satisfy the Collateral and Guarantee Requirement or
required pursuant to the terms of any Collateral Document, duly executed by each
Loan Party required to be party thereto, together with all documents and
instruments required to perfect the security interest or Lien of the Collateral
Agent in the Collateral (if any) free of any other pledges, security interests
or mortgages, except Liens permitted under the Collateral and Guarantee
Requirement, to the extent required pursuant to the Collateral and Guarantee
Requirement or the Collateral Documents.


-123-



--------------------------------------------------------------------------------





(b)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement or
the Collateral Documents.
Section 6.14    Designation of Subsidiaries.
(a)    The Borrower may at any time after the Closing Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that
(i)    immediately before and after such designation, no Default shall have
occurred and be continuing,
(ii)    immediately after giving effect to such designation, the Borrower shall
be in compliance with the covenants set forth in Section 7.10, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period (or,
if no Test Period cited in Section 7.10, as applicable, has passed, the
covenants in Section 7.10 for the first Test Period cited in such Section shall
be satisfied as of the last four quarters ended), in each case, as if such
designation had occurred on the last day of such fiscal quarter of the Borrower
and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance,
(iii)    no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Junior
Financing and
(iv)    if a Restricted Subsidiary is being designated as an Unrestricted
Subsidiary hereunder, the sum of (A) the fair market value of assets of such
Restricted Subsidiary as of such date of designation (the “Designation Date”),
plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries (in each case measured as of the date of each such Unrestricted
Subsidiary’s designation as an Unrestricted Subsidiary) shall not exceed
$75,000,000 as of such Designation Date pro forma for such designation.
(b)    The designation of any Restricted Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the
applicable Loan Party therein at the date of designation in an amount equal to
the fair market value of the applicable Loan Party’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s Investment in such Subsidiary.
Notwithstanding the foregoing, neither the Borrower nor any direct or indirect
parent of the Borrower shall be permitted to be an Unrestricted Subsidiary.
Section 6.15    Maintenance of Ratings.
The Borrower will use commercially reasonable efforts to maintain a public
corporate family rating and a rating with respect to the Term Loans borrowed on
the Closing Date, in each case, issued by each of S&P and Moody’s to each be
maintained (but, in each case, not to obtain or maintain a specific rating).


-124-



--------------------------------------------------------------------------------





Section 6.16    Program Specific Accounts.
The Borrower shall not permit, as of the first day of each month, the amount of
cash and Cash Equivalents deposited in Program Specific Accounts to exceed the
amounts necessary for anticipated operating expenses (including payroll) and to
comply with applicable statutory or regulatory obligations in connection with
the programs directly related to such Program Specific Accounts for the
following three-month period as determined by the Borrower in good faith.
Article VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than Cash Management Obligations, obligations under
Secured Hedge Agreements or in respect of contingent indemnification and expense
reimbursement obligations for which no claims has been made) which is accrued
and payable shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:
Section 7.01    Liens.
None of Holdings, Borrower or the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the Closing Date; provided that any Lien securing
Indebtedness in excess of $1,000,000 individually or $5,000,000 in the aggregate
shall only be permitted to the extent such Lien is listed on Schedule 7.01(b),
and any modifications, replacements, renewals, refinancings or extensions
thereof; provided that (i) the Lien does not extend to any additional property
beyond such property subject to a Lien on the Closing Date, other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;
(c)    Liens for Taxes, assessments or other governmental charges (i) that are
not yet due and payable or (ii) that are being contested in good faith and by
appropriate proceedings that have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien for which adequate
reserves are being maintained to the extent required by GAAP;
(d)    Lien imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against Holdings, the Borrower or any of its Restricted Subsidiaries with
respect to Holdings, the Borrower or any of its Restricted Subsidiaries shall
then be proceeding with an appeal or other proceedings for review (or which, if
due and payable, are being contested in good faith by appropriate proceedings
and for which adequate reserves are being maintained, to the extent required by
GAAP and such proceedings have the effect of preventing the forfeiture or sale
of the property or assets subject to any such Lien);


-125-



--------------------------------------------------------------------------------





(e)    pledges or deposits in the ordinary course of business under workmen’s
compensation laws, unemployment insurance laws or similar legislation, or good
faith deposits in connection with bids, tenders, contracts (other than for the
payment of Indebtedness) or leases to which Holdings, the Borrower or any of its
Restricted Subsidiaries is a party, or deposits to secure public or statutory
obligations of Holdings, the Borrower or any of its Restricted Subsidiaries or
deposits of cash or U.S. government bonds to secure surety or appeal bonds to
which Holdings, the Borrower or any of its Restricted Subsidiaries is a party,
or deposits as security for contested taxes or import duties or for the payment
of rent, in each case incurred in the ordinary course of business;
(f)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;
(g)    minor survey exceptions, minor encumbrances, easements, reservations of,
or rights of others for, licenses, rights-of-way, encroachments, protrusions,
sewers, electric lines, telegraph and telephone lines and other similar
purposes, or zoning and other restrictions as to the use of real properties or
Liens incidental to the conduct other business of Holdings, the Borrower or its
Restricted Subsidiaries or to the ownership of its properties which were not
incurred in connection with Indebtedness and which do not in the aggregate
materially affect the value of said properties or materially impair their use in
the operation of the business of Holdings, the Borrower or its Restricted
Subsidiaries, as applicable;
(h)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings for which adequate reserves
have been made;
(i)    leases or subleases of real property which do not materially interfere
with the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries;
(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of setoff) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;
(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(i) or (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;


-126-



--------------------------------------------------------------------------------





(m)    Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party or (ii) in favor of Holdings or
any other Loan Party;
(n)    any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses (including software and other
technology licenses) entered into by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(p)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;
(q)    [Reserved.]
(r)    Liens that are contractual rights of setoff or rights of pledge (i)
relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any of its Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or any of its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
(s)    [Reserved.]
(t)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that
(i)    such Liens are created prior to or within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens,
(ii)    such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and
(iii)    with respect to Capitalized Leases, such Liens do not at any time
extend to or cover any assets (except for replacements, additions and accessions
to such assets) other than the assets subject to such Capitalized Leases and the
proceeds and products thereof and customary security deposits;
(u)    Liens incurred by a Restricted Subsidiary that is not a Loan Party
securing Indebtedness of a Restricted Subsidiary that is not a Loan Party
permitted under Section 7.03;
(v)    Liens on assets, property or shares of stock at the time of its
acquisition or of a Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (including Capitalized
Leases); provided that
(i)    such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition or such other Person becoming a Restricted
Subsidiary,


-127-



--------------------------------------------------------------------------------





(ii)    such Liens do not extend to any other property owned by Holdings, the
Borrower or the Restricted Subsidiaries and
(iii)    (A) the obligations secured thereby do not exceed $80,000,000 at any
time outstanding (other than such secured obligations that are repaid in full or
otherwise extinguished substantially concurrently with such acquisition or when
such Person becomes a Restricted Subsidiary) and (B) the Indebtedness secured
thereby is permitted under Section 7.03(g);
(w)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;
(x)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Holdings and its Restricted
Subsidiaries in the ordinary course of business;
(y)    deposits made in the ordinary course of business to secured liability to
insurance carriers;
(z)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (b), (t), (u), (v), (gg) and (hh) of this
Section 7.01; provided, however, that (x) such new Lien shall be limited to all
or part of the same property that secured the original Lien (plus improvements
on such property), and (y) the Indebtedness secured by such Lien at such time is
not increased to any amount greater than the sum of (A) the outstanding
principal amount or, if greater, committed amount of the Indebtedness described
under clauses (b), (t), (u), (v), (gg) and (hh) of this Section 7.01 at the time
the original Lien became a Lien permitted under Section 7.01, and (B) an amount
necessary to pay any fees and expenses, including premiums, related to such
refinancing, refunding, extension, renewal or replacement;
(aa)    other Liens (which, if on Collateral, may be pari passu or junior to the
Liens on the Collateral securing the Obligations so long as any such Liens
securing Indebtedness for borrowed money in excess of $5,000,000 (i) are junior
to the Liens securing the Obligations and (ii) any such obligations secured by a
Lien on the Collateral shall be expressly subject to a First Lien Intercreditor
Agreement or Second Lien Intercreditor Agreement, as applicable) securing
obligations in an aggregate principal amount outstanding at any time not to
exceed the greater of $30,000,000 and 5.0% of Total Assets;
(bb)    Liens securing Permitted Notes issued pursuant to Section 7.03(s) so
long as such Liens are subject to the First Lien Intercreditor Agreement or a
Second Lien Intercreditor Agreement, as applicable;
(cc)    [Reserved.]
(dd)    [Reserved.]
(ee)    Liens on the assets of a joint venture to secure Indebtedness of such
joint venture incurred pursuant to Section 7.03(u);
(ff)    Liens on the Equity Interests of Unrestricted Subsidiaries;


-128-



--------------------------------------------------------------------------------





(gg)    Liens on Collateral securing Indebtedness secured on a junior basis to
the Liens securing the Obligations permitted to be incurred under Section 7.03
in an amount not to exceed the maximum amount of Indebtedness such that the
Borrower would be in compliance with the covenants set forth in Section 7.10
determined on a Pro Forma Basis as of the date of the most recently ended Test
Period as if such Indebtedness had been outstanding on the last day of such
fiscal quarter of the Borrower for testing compliance therewith; provided,
further, that any such Indebtedness for borrowed-money shall be subject to a
Second Lien Intercreditor Agreement;
(hh)    Liens on assets of Foreign Subsidiaries to secure Indebtedness permitted
under Sections 7.03(v) and (w); and
(ii)    Liens securing Secured Hedge Agreements so long as the related
Indebtedness is, and is permitted to be under Section 7.03, secured by a Lien on
the same property securing such Secured Hedge Agreement.
Section 7.02    Investments.
None of Holdings, the Borrower or the Restricted Subsidiaries shall directly or
indirectly, make or hold any Investments, except:
(a)    Investments by Holdings or any of its Restricted Subsidiaries in Cash
Equivalents;
(b)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
(i)    for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes,
(ii)    in connection with such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent thereof (provided that the amount of
such loans and advances shall be contributed to the Borrower in cash as common
equity) and
(iii)    for any other purposes not described in the foregoing clauses (i) and
(ii); provided that the aggregate principal amount outstanding at any time under
clause (iii) above shall not exceed $5,000,000;
(c)    Investments (i) by Holdings or any Restricted Subsidiary in any Loan
Party and (ii) by any Restricted Subsidiary that is not a Loan Party in any
other Restricted Subsidiary that is not a Loan Party;
(d)    Investments (i) consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) received or acquired (A) in
exchange for any other Investment or accounts receivable in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable or (B) as a result of a
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;
(e)    Investments consisting of
(i)    transactions permitted under Sections 7.01, 7.03 (other than 7.03(b) and
(d)), 7.04 (other than 7.04(d) and (e)) and 7.05 (other than 7.05(e)),


-129-



--------------------------------------------------------------------------------





(ii)    Restricted Payments permitted by Section 7.06 (other than 7.06(d)) and
(iii)    repayments or other acquisitions of Indebtedness of the Company or a
Subsidiary Guarantor not prohibited by Section 7.12;
(f)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by
Holdings or any Restricted Subsidiary in Holdings or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of any original Investment under this clause (f) is not increased except
by the terms of such Investment as of the Closing Date or as otherwise permitted
by Section 7.02;
(g)    Investments in Swap Contracts permitted under Section 7.03;
(h)    Investments resulting from the receipt of non-cash consideration received
in connection with Dispositions permitted by Section 7.05;
(i)    any acquisition of all or substantially all the assets of, or all or
substantially all the Equity Interests (other than directors’ qualifying shares
or any options for Equity Interests that cannot, as a matter of law, be
cancelled, redeemed or otherwise extinguished without the express agreement of
the holder thereof at or prior to acquisition) in, a Person or division or line
of business of a Person (or any subsequent investment made in a Person, division
or line of business previously acquired in a Permitted Acquisition), in a single
transaction or series of related transactions, if immediately after giving
effect thereto:
(i)    subject to Section 1.14, no Default or Event of Default shall have
occurred and be continuing or would result therefrom;
(ii)    subject to Section 1.14, Holdings, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma compliance with the covenants in Section 7.10
after giving effect to such acquisition or investment and any related
transactions;
(iii)    any acquired or newly formed Restricted Subsidiary shall not be liable
for any Indebtedness except for Indebtedness otherwise permitted by Section
7.03;
(iv)    to the extent required by the Collateral and Guarantee Requirement,
(A)    the property, assets and businesses acquired in such purchase or other
acquisition shall constitute Collateral and
(B)    any such newly created or acquired Subsidiary (other than an Excluded
Subsidiary or an Unrestricted Subsidiary (it being understood that the
acquisition of an Unrestricted Subsidiary as part of a Permitted Acquisition
shall be deemed to be an Investment made in reliance on a provision of this
Section 7.02 other than this clause (i))) shall become Guarantors, in each case,
in accordance with Section 6.11, and
(v)    the aggregate amount of such Investments by Loan Parties in assets that
are not (or do not become) owned by a Loan Party or in Equity Interests in
Persons that do not become Loan Parties upon consummation of such acquisition
shall not exceed the greater of $40,000,000 and 6.80% of Total Assets less the
outstanding amount of Investments made pursuant to Section 7.02(t)


-130-



--------------------------------------------------------------------------------





(any such acquisition, a “Permitted Acquisition”);
(j)    [reserved];
(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    [reserved];
(m)    loans and advances to Holdings and any other direct or indirect parent of
the Borrower, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof) Restricted
Payments permitted to be made to such parent in accordance with Section 7.06(f),
(g) or (h);
(n)    other Investments (including in connection with Permitted Acquisitions as
contemplated pursuant to Sections 7.02(i)(iv) and (i)(v)) in an aggregate amount
pursuant to this clause (n) not to exceed
(x)     the greater of $25,000,000 and 4.25% of Total Assets plus
(y)     subject to no Default or Event of Default and if the First Lien Leverage
Ratio determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements were required to have been
delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such Investment
had been made on the last day of such four quarter period, is less than or equal
to 2.75:1.00, the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this subsection (y), such election
to be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied; plus
(z)    if the First Lien Leverage Ratio determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Investment had been made on the last day of such
four quarter period, is less than or equal to 2.00:1.00, an unlimited amount;
(o)    advances of payroll payments to employees in the ordinary course of
business and Investments made pursuant to employment and severance arrangements
of officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;
(p)    (i) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of business
and (ii) Investments the payment for which consists of Equity Interests of the
Borrower (other than Disqualified Equity Interests) or any direct or indirect
parent of the Borrower, in each case of this clause (ii), Not Otherwise Applied;
(q)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of an entity merged into or consolidated with a Restricted Subsidiary in
accordance with Section 7.04 after the Closing Date to


-131-



--------------------------------------------------------------------------------





the extent that such Investments were not made in contemplation of such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(r)    Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed the greater of $25,000,000 and 4.25% of Total Assets;
(s)    Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(t)    Investments by Holdings or any other Loan Party made after the Closing
Date in any Restricted Subsidiary that is not a Loan Party in an aggregate
amount not to exceed (i) the greater of $50,000,000 and 8.5% of Total Assets
less (ii) Investments made pursuant to Section 7.02(i)(v);
(u)    [reserved];
(v)    Investments in joint ventures (other than Investments in an Unrestricted
Subsidiary made after its designation pursuant to Section 6.14) made after the
Closing Date in an aggregate amount not to exceed $25,000,000;
(w)    [reserved]; and
(x)    any Investment (i) deemed to exist as a result of a Subsidiary of
Holdings that is not a Loan Party distributing a note or other intercompany debt
to a parent of such Subsidiary that is a Loan Party (to the extent there is no
cash consideration or services rendered for such note) and (ii) consisting of
intercompany current liabilities in connection with the cash management, tax and
accounting operations of Holdings and its Subsidiaries.
Section 7.03    Indebtedness.
None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness (i) outstanding on the Closing Date (provided that with
respect to any Indebtedness in excess of $1,000,000 individually and $5,000,000
in the aggregate, such Indebtedness will only be permitted under this Section
7.03(b) if listed on Schedule 7.03(b)) and any Permitted Refinancing thereof and
(ii) Indebtedness of Holdings to any Subsidiary of Holdings and of any
Subsidiary of Holdings to Holdings or any other Subsidiary of Holdings; provided
that, other than in the case of intercompany current liabilities incurred in the
ordinary course of business in connection with cash management, tax and
accounting operations of Holdings and its Subsidiaries, (x) Indebtedness of any
Subsidiary of Holdings that is not a Loan Party owing to a Loan Party shall be
(A) subject to Section 7.02 and (B) evidenced by an Intercompany Note and (y)
any Indebtedness of any Loan Party to a Subsidiary of Holdings that is not a
Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;
(c)    Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of any Junior Financing
shall be permitted unless such guaranteeing party shall have also provided a
Guarantee of the Obligations on the terms set forth herein and (B) if the
Indebtedness being Guaranteed


-132-



--------------------------------------------------------------------------------





is subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;
(d)    Indebtedness of Holdings or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that no
such Indebtedness shall be evidenced by a promissory note unless such note is
pledged as Collateral to secure the Obligations;
(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) to finance the purchase, lease, construction or improvement
of property (real or personal) or equipment (whether through the direct purchase
of the assets or the Capital Stock of any Person owning such assets) by Holdings
or any Restricted Subsidiary prior to or within 270 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of $15,000,000 and 2.50% of
Total Assets (together with any Permitted Refinancing thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale leaseback
transactions permitted by Section 7.05(r), and (iii) any Permitted Refinancing
of the foregoing; and
(f)    Indebtedness in respect of Swap Contracts that are incurred in the
ordinary course of business (and not for speculative purposes): (A) for the
purpose of fixing or hedging interest rate risk with respect to any Indebtedness
that is permitted to be incurred under Section 7.03; (B) for the purpose of
fixing or hedging currency exchange rate risk with respect to any currency
exchanges; or (C) for the purpose of fixing or hedging commodity price risk with
respect to any commodity purchases;
(g)    Indebtedness not to exceed the greater of $30,000,000 and 5.00% Total
Assets (together with any Permitted Refinancing thereof) at any one time
outstanding
(i)    of the Borrower or any of its Restricted Subsidiaries to finance a
Permitted Acquisition or other similar Investment and
(ii)    of Persons that are acquired by the Borrower or any of its Restricted
Subsidiaries or merged into the Borrower or any of its Restricted Subsidiaries
in accordance with the terms of this Agreement;
provided, that either
(1)    the Fixed Charge Coverage Ratio shall not be less than 2.00 to 1.00
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period or
(2)    the Fixed Charge Coverage Ratio calculated on a Pro Forma Basis as of the
last day of the most recently ended Test Period would be equal to or greater
than the Fixed Charge Coverage Ratio immediately prior to such Permitted
Acquisition or other similar Investment;
provided, further, that
(A)    any such Indebtedness shall have a final stated maturity at least six
months after the then-latest Maturity Date and a Weighted Average Life to
Maturity that is greater than the Term Loans and


-133-



--------------------------------------------------------------------------------





(B)    any such Indebtedness of any Loan Party shall be either unsecured or, if
secured by a Lien on Collateral, (I) secured on a junior basis to the Liens
securing the Obligations and (II) shall be subject to a Second Lien
Intercreditor Agreement;
(h)    Indebtedness representing deferred compensation to employees of Holdings
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;
(i)    Indebtedness to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Holdings or any direct
or indirect parent of the Borrower permitted by Section 7.06;
(j)    Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred in connection with a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition;
(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(l)    (A) Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements or (B) Indebtedness
arising from the honoring of a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that such Indebtedness is extinguished within five
Business Days of its incurrence;
(m)    Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $30,000,000 and 5.00% of
Total Assets;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(o)    Indebtedness incurred by Holdings or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit, such
obligations are reimbursed within 30 days following such drawing;
(p)    obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by Holdings or any of its Restricted
Subsidiaries in the ordinary course of business;
(q)    [reserved];
(r)    Indebtedness supported by a Letter of Credit or bank guarantee, in a
principal amount not in excess of the stated amount of such Letter of Credit or
bank guarantee;


-134-



--------------------------------------------------------------------------------





(s)    Permitted Notes
(i)    Permitted Notes in an aggregate principal amount, when aggregated with
the amount of Incremental Term Loans and Incremental Revolving Credit
Commitments pursuant to Section 2.14, not to exceed the Incremental Amount;
provided, that subject to Section 1.14, in respect of Permitted Notes that are
secured by a Lien that is junior to the Lien that secures the Obligations,
Holdings and the Borrower shall be in compliance with the covenant set forth in
Section 7.10 determined on a Pro Forma Basis as of the date of the most recently
ended Test Period as if the Permitted Notes had been outstanding on the last day
of such fiscal quarter of the Borrower for testing compliance therewith;
(ii)    Permitted Notes, the Net Proceeds of which are applied to the permanent
repayment of Term Loans pursuant to Section 2.05(b)(iii); provided, that such
Permitted Notes shall not mature prior to a date that 91 days prior to the
maturity of the date of the Term Loans so repaid,
(iii)    Permitted Notes that are offered on a pro rata basis to all Lenders
that are “Qualified Institutional Buyers” (as defined in Rule 144A under the
Securities Act of 1933, as amended) holding Term Loans and in a principal amount
not to exceed the amount of Term Loans exchanged for such Permitted Notes
pursuant to procedures reasonably acceptable to the Administrative Agent
(including procedures designed to comply with securities laws); provided that
any Term Loans exchanged for such Permitted Notes shall be deemed to have been
repaid immediately upon the effectiveness of such exchange; provided, that such
Permitted Notes shall not mature prior to a date that 91 days prior to the
maturity of the date of the Term Loans so repaid, and
(iv)    in the case of Permitted Notes incurred under any of the foregoing
clauses (i), (ii) and (iii), Permitted Refinancings thereof;
(t)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s) above and clauses (v) through (w) below;
(u)    Indebtedness of a joint venture to Holdings or any other Loan Party and
to the other holders of Equity Interests of such joint venture, so long as the
percentage of the aggregate amount of such Indebtedness of such joint venture
owed to such other holders of its Equity Interests does not exceed the
percentage of the aggregate outstanding amount of the Equity Interests of such
joint venture held by such other holders; provided, that any such Indebtedness
owed to Holdings or any other Loan Party shall be evidenced by a promissory note
in form and substance satisfactory to the Administrative Agent and shall be
pledged and delivered (together with all collateral or other security securing
such promissory note) to the Administrative Agent pursuant to the Collateral
Documents;
(v)    Indebtedness incurred by Foreign Subsidiaries to third parties other than
Holdings or any of its Subsidiaries in an aggregate principal amount not to
exceed the greater of $20,000,000 and 3.50% of Total Assets at any time
outstanding (and any Permitted Refinancing thereof); and
(w)    Indebtedness under the Foreign L/C Facility in an aggregate principal
amount not to exceed $30,000,000 at any time outstanding (and any Permitted
Refinancing thereof); provided that such Indebtedness may be recourse to
Holdings, but shall not be secured by a Lien on the assets of Holdings.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (b)


-135-



--------------------------------------------------------------------------------





through (w) above, the Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that all
Indebtedness outstanding under the Loan Documents will at all times be deemed to
be outstanding in reliance only on the exception in clause (a) of Section 7.03.
Section 7.04    Fundamental Changes.
None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:
(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with
(i)    the Borrower (including a merger, the purpose of which is to reorganize
the Borrower into a new jurisdiction in the United States); provided that the
Borrower shall be the continuing or surviving Person or
(ii)    one or more other Restricted Subsidiaries; provided that when any Person
that is a Loan Party is merging with a Restricted Subsidiary, a Loan Party shall
be the continuing or surviving Person;
(b)    (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and (ii)
any Subsidiary may liquidate or dissolve or the Borrower or any Subsidiary may
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and its Subsidiaries and if not
materially disadvantageous to the Lenders (it being understood that in the case
of any change in legal form, a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);
(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Holdings or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or (ii)
to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 (other than Section 7.02(e)) and 7.03,
respectively;
(d)    so long as no Default or Event of Default exists or would result
therefrom, the Borrower may merge with any other Person; provided that
(i)    the Borrower shall be the continuing or surviving corporation or
(ii)    if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”),
(A)    the Successor Company shall be an entity organized or existing under the
Laws of the United States, any state thereof, the District of Columbia or any
territory thereof,
(B)    the Successor Company shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a


-136-



--------------------------------------------------------------------------------





party pursuant to a supplement hereto or thereto in form reasonably satisfactory
to the Administrative Agent,
(C)    each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Company’s obligations under the Loan Documents,
(D)    each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents,
(E)    [reserved], and
(F)    the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement;
provided, further, that if the foregoing are satisfied, the Successor Company
will succeed to, and be substituted for, the Borrower under this Agreement;
(e)    so long as no Default or Event of Default exists or would result
therefrom (in the case of a merger involving a Loan Party), any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02 (other than 7.02(e)); provided that the
continuing or surviving Person shall be a Restricted Subsidiary or the Borrower,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement;
(f)    [reserved]; and
(g)    so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other 7.05(e)).
Section 7.05    Dispositions.
None of Holdings, the Borrower or any of the Restricted Subsidiaries shall,
directly or indirectly, make any Disposition or enter into any agreement to make
any Disposition (other than as part of or in connection with the Transaction),
except:
(a)    (i) Dispositions of obsolete, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
in the ordinary course of business of property no longer used or useful in the
conduct of the business of Holdings or any of its Restricted Subsidiaries and
(ii) Dispositions of property no longer used or useful in the conduct of the
business of Holdings and its Restricted Subsidiaries outside the ordinary course
of business;
(b)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned) in the ordinary course of business;


-137-



--------------------------------------------------------------------------------





(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to Holdings or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02 (other than
7.02(e));
(e)    to the extent constituting Dispositions, the granting of Liens permitted
by Section 7.01, the making of Investments permitted by Section 7.02, mergers,
consolidations, liquidations and the sale of all or substantially all assets
permitted by Section 7.04 (other than Section 7.04(g)) and Restricted Payments
permitted by Section 7.06;
(f)    [reserved];
(g)    Dispositions of Cash Equivalents;
(h)    leases, subleases, licenses or sublicenses (including the provision of
software or the licensing of other intellectual property rights), in each case
in the ordinary course of business and which do not materially interfere with
the business of Holdings, the Borrower and its Restricted Subsidiaries, taken as
a whole;
(i)    transfers of property subject to Casualty Events;
(j)    Dispositions of property not otherwise permitted under this Section 7.05
in an aggregate amount during the term of this Agreement not to exceed
$100,000,000 plus Net Proceeds of such Dispositions (x) reinvested in accordance
with first proviso of the definition of Net Proceeds or (y) used to prepay the
Term Loans in accordance with Section 2.05(b)(ii); provided that
(i)    at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default or Event of Default shall exist or would result from such
Disposition;
(ii)    with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $10,00,000, the Borrower or any of its Subsidiaries
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents;
(iii)    such Dispositions shall not, individually or in the aggregate, result
in a Disposition of all or substantially all assets of Holdings and its
Subsidiaries; and
(iv)    any Disposition or series of Dispositions of property with a fair market
value in excess of $15,000,000, in the aggregate, shall be for fair market
value;
provided, however, that for the purposes of this clause (j)(ii), the following
shall be deemed to be cash:
(A)     any liabilities (as shown on Holdings’ or the applicable Subsidiary’s
most recent balance sheet provided hereunder or in the footnotes thereto) of
Holdings or such Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the


-138-



--------------------------------------------------------------------------------





transferee with respect to the applicable Disposition and for which Holdings and
all of its Subsidiaries shall have been validly released by all applicable
creditors in writing,
(B)     any securities received by Holdings or the applicable Subsidiary from
such transferee that are converted by Holdings or such Subsidiary into cash or
Cash Equivalents (to the extent of the cash or Cash Equivalents received) within
180 days following the closing of the applicable Disposition, and
(C)     aggregate non-cash consideration received by Holdings, the Borrower or
the applicable Subsidiary having an aggregate fair market value (determined as
of the closing of the applicable Disposition for which such non-cash
consideration is received) not to exceed the greater of (x) $25,000,000 and (y)
4.50% of the total consolidated assets of the Borrower and its Restricted
Subsidiaries, as shown on the most recent consolidated balance sheet of the
Borrower and its Restricted Subsidiaries;
(k)    Dispositions listed on Schedule 7.05(k);
(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and sales of assets received by Holdings, the Borrower or any
Subsidiary upon foreclosure on a Lien;
(m)    Dispositions to any Restricted Subsidiary that is not a Loan Party in an
aggregate amount not to exceed $25,000,000;
(n)    any exchange of assets for assets or services (other than current assets)
related to a similar business of comparable or greater market value or
usefulness to the business of the Borrower and its Restricted Subsidiaries as a
whole, as determined in good faith by the Borrower;
(o)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(p)    the unwinding of any Swap Contracts pursuant to its terms;
(q)    Dispositions of any Equity Interests of a JV Subsidiary or interests in
any joint venture entity not constituting a Subsidiary in accordance with the
applicable joint venture agreement or arrangement relating thereto; and
(r)    the sale of any property in a Sale/Leaseback Transaction within six
months of the original acquisition of such property.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.
Section 7.06    Restricted Payments.
None of Holdings, the Borrower shall, nor shall the Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:


-139-



--------------------------------------------------------------------------------





(a)    each Restricted Subsidiary may make Restricted Payments to Holdings and
its Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Holdings and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests (so long as each other owner is not other than in the case of
Restricted Payments made by DynCorp International FZ-LLC, the Investors or an
Affiliate of the Investors (other than Holdings any other Subsidiary thereof);
(b)    Holdings and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person;
(c)    [reserved];
(d)    to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than 7.02(e)), 7.04 or Section
7.08 (other than 7.08(f) or 7.08(l));
(e)    repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;
(f)    the repurchase, retirement or other acquisition (or dividends to Holdings
or any other direct or indirect parent of the Borrower to finance any such
repurchase, retirement or other acquisition) for value of Equity Interests of
the Borrower or Holdings or any other direct or indirect parent of the Borrower
held by any future, present or former employee, director or consultant of the
Borrower or Holdings or any other direct or indirect parent of the Borrower or
any Subsidiary of the Borrower pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or other agreement
or arrangement; provided, however, that the aggregate amounts paid under this
clause (f) do not exceed $5,000,000 in any calendar year; provided, further that
such amount in any calendar year may be increased by an amount not to exceed:
(i)    the Net Proceeds received by Holdings or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Equity
Interests) of the Borrower or Holdings or any other direct or indirect parent of
Holdings (to the extent contributed to Holdings) to members of management,
directors or consultants of Holdings, the Borrower, any of its Restricted
Subsidiaries or any other direct or indirect parent of the Borrower that occurs
after the Closing Date, in each case, Not Otherwise Applied; plus
(ii)    the Net Proceeds of key man life insurance policies received by the
Borrower or Holdings or any other direct or indirect parent of the Borrower (to
the extent contributed to the Borrower) and its Restricted Subsidiaries after
the Closing Date; less
(iii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(f);
(g)    Holdings may make Restricted Payments in an aggregate amount equal to
(i)    if (A) the First Lien Leverage Ratio determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as


-140-



--------------------------------------------------------------------------------





of the last four quarters ended), as if such Restricted Payment had been made on
the last day of such four quarter period, is less than or equal to 2.50:1.00 and
(B) the September Financials Date has occurred, $20,000,000, plus
(ii)    if (A) the First Lien Leverage Ratio determined on a Pro Forma Basis as
of the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Restricted Payment had been made on the last day of
such four quarter period, is less than or equal to 2.25:1.00 and (B) the
September Financials Date has occurred, the portion, if any, of the Cumulative
Credit on such date that the Borrower elects to apply to this paragraph, such
election to be specified in a written notice of a Responsible Officer of the
Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied;
(iii)    if the First Lien Leverage Ratio determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such Investment had been made on the last day of such
four quarter period, is less than or equal to 2.00:1.00, an unlimited amount;
provided that, in each case under this clause (g), no Default or Event of
Default has occurred and is continuing or would result therefrom;
(h)    Holdings may make Restricted Payments to any direct or indirect parent of
the Borrower (other than the Investors), solely in the amount required for such
entity to, if applicable:
(i)    to pay amounts equal to the fees and expenses (including franchise or
similar taxes) required to its maintain the corporate existence of Holdings or
any other direct or indirect parent of the Borrower (other than the Investors),
the customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of Holdings or any other direct or
indirect parent of the Borrower (other than the Investors), if applicable, and
the general corporate operating and overhead expenses of Holdings or any other
direct or indirect parent of the Borrower (other than the Investors), if
applicable, in each case to the extent such fees, expenses, salaries, bonuses,
benefits and indemnities are attributable to the ownership or operation of the
Borrower, if applicable, and its Subsidiaries;
(ii)    in amounts required for the applicable recipient of the payment to pay
U.S. federal, state or local income taxes (as the case may be) attributable to
the income of the Holdings, Borrower and/or its Restricted Subsidiaries, as
applicable, imposed directly on such recipient by virtue of such recipient being
the common parent of a consolidated or combined tax group of which the Holdings,
Borrower and/or its Restricted Subsidiaries, as applicable, are members;
provided, however, that in each case the amount of such payments in respect of
any tax year does not exceed the amount that the Borrower and its Restricted
Subsidiaries would have been required to pay in respect of U.S. federal, state
or local taxes (as the case may be) for such year had the Borrower and its
Restricted Subsidiaries paid such taxes as a stand-alone taxpayer (or
stand-alone group) (reduced by any such taxes paid directly by the Borrower or
any of its Restricted Subsidiaries);
(iii)    [reserved]; and


-141-



--------------------------------------------------------------------------------





(iv)    to pay fees and expenses incurred by Holdings or any other direct or
indirect parent, other than to Affiliates of Holdings, related to any
unsuccessful equity or debt offering of such parent;
(i)    payments made or expected to be made by Holdings or any of the Restricted
Subsidiaries in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees of any of the foregoing) and any repurchases of Equity Interests in
consideration of such payments including deemed repurchases in connection with
the exercise of stock options;
(j)    after a Qualified IPO, (i) any Restricted Payment by Holdings or any
other direct or indirect parent of Holdings to pay listing fees and other costs
and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments of up to 6% per annum of
the net proceeds received by (or contributed to) Holdings and its Restricted
Subsidiaries from such Qualified IPO;
(k)    the payment of any dividend or other distribution within 60 days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would have complied with the other provisions of Section 7.06; and
(l)    any joint venture may make Restricted Payments required or permitted to
be made pursuant to the terms of the joint venture arrangements to holders of
its Equity Interests.
Section 7.07    Change in Nature of Business.
Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by Holdings and the Restricted Subsidiaries on the Closing Date or any
business reasonably related, complementary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof.
Section 7.08    Transactions with Affiliates.
Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of Holdings, whether or not in the
ordinary course of business, other than
(a)    (i) transactions between or among Holdings and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (ii) any merger or consolidation of the Borrower and
Holdings or any other direct parent company of the Borrower, provided that such
parent company shall have no material liabilities and no material assets other
than cash, Cash Equivalents and the Equity Interests of the Borrower and such
merger or consolidation is otherwise in compliance with the terms of this
Agreement and effected for a bona fide business purpose,
(b)    on terms substantially as favorable to Holdings or such Restricted
Subsidiary as would be obtainable by Holdings or such Restricted Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,
(c)    transactions to effect the Transactions and the payment of all fees and
expenses related to the Transactions,


-142-



--------------------------------------------------------------------------------





(d)    transactions for which the board of directors of Holdings has received
(and delivered to the Administrative Agent) a written opinion from an
Independent Financial Advisor to the effect that the financial terms of such
transaction are fair, from a financial standpoint, to Holdings and its
Restricted Subsidiaries or not less favorable to Holdings and its Restricted
Subsidiaries than could reasonably be expected to be obtained at the time in an
arm’s-length transaction with a Person who was not an Affiliate,
(e)    the entering into of any agreement (and any amendment or modification of
any such agreement) to pay, and the payment of, annual management, consulting,
monitoring and advisory fees to the Investors in an aggregate amount in any
fiscal year not to exceed the greater of (x) $5,000,000 and (y) 2.5% of
Consolidated EBITDA, plus all out-of-pocket reasonable expenses incurred by the
Investors in connection with the performance of management, consulting,
monitoring, advisory or other services with respect to the Borrower and any
Restricted Subsidiaries,
(f)    Restricted Payments permitted under Section 7.06 (other than 7.06(d)),
(g)    [reserved],
(h)    employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business,
(i)    the payment of reasonable and customary fees paid to, and indemnity
provided on behalf of, officers, directors, employees or consultants of Holdings
or any Restricted Subsidiary or Holdings or any other direct or indirect parent
of the Borrower,
(j)    any agreement as in effect as of the Closing Date and set forth on
Schedule 7.08 including, without limitation, the Master Consulting and Advisory
Services Agreement or any amendment thereto (so long as any such agreement
together with all amendments thereto, taken as a whole, is not more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date) or any transaction contemplated
thereby,
(k)    payments by Holdings or any of its Restricted Subsidiaries to the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures, which
payments are approved by a majority of the Board of Directors of the Borrower or
Holdings or any other direct or indirect parent of the Borrower in good faith,
(l)    the entering into of any Tax Sharing Agreement and any payments permitted
thereunder to the extent by Section 7.06(h)(ii),
(m)    the issuance of Equity Interests (other than Disqualified Equity
Interests) of the Borrower or Holdings to the Investors or to Holdings or any
other direct or indirect parent of the Borrower or Holdings or to any director,
officer, employee or consultant thereof and any contribution to the capital of
Holdings,
(n)    (i) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Holdings and its Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of Holdings, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (ii) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business,


-143-



--------------------------------------------------------------------------------





(o)    payments for back office shared services that are paid at cost (subject
to any higher transfer pricing required in certain foreign operations) pursuant
to contractual joint venture arrangements pursuant to which the Borrower or any
of its Restricted Subsidiaries are party in the ordinary course of business,
(p)    the existence of, or the performance by the Borrower or any Restricted
Subsidiaries of its obligations under the terms of any stockholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Closing Date and any amendment thereto
or similar agreements which it may enter into thereafter; provided, however,
that the existence of, or the performance by the Borrower or any Restricted
Subsidiaries of its obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (p) to the extent that the terms of any
such existing agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date,
(q)    transactions between the Borrower or any Restricted Subsidiaries and any
Person that is an Affiliate solely due to the fact that a director of such
Person is also a director of the Borrower or Holdings or any other direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person and
(r)    pledges of Equity Interests of Unrestricted Subsidiaries.
Section 7.09    Burdensome Agreements.
Holdings and the Borrower shall not, nor shall Holdings or the Borrower permit
any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of
(a)    any Restricted Subsidiary of Holdings that is not a Guarantor to make
Restricted Payments to Holdings or any Guarantor or
(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations or under the Loan Documents;
provided that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which
(i)     (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,
(ii)     are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of Holdings, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of Holdings,
(iii)    represent Indebtedness of a Restricted Subsidiary of the Borrower which
is not a Loan Party which is permitted by Section 7.03 to the extent applying
only to such Restricted Subsidiary,


-144-



--------------------------------------------------------------------------------





(iv)     arise in connection with any Disposition permitted by Section 7.04 or
7.05 and relate solely to the assets or Person subject to such Disposition,
(v)     are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,
(vi)     are negative pledges and restrictions on Liens in favor of any holder
of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by such Indebtedness,
(vii)     are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto,
(viii)     comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness,
(ix)     are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of Holdings or any Restricted Subsidiary,
(x)     are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,
(xi)     are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,
(xii)     [reserved] or
(xiii)     arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit.
Section 7.10    Financial Covenants.
Holdings shall not permit the Secured Leverage Ratio as of the last day of any
fiscal quarter ending after Closing Date to be greater than 4:00:1.00.
Section 7.11    Accounting Changes.
Neither Holdings nor the Borrower may make any change in (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year;
provided, however, that Holdings and the Borrower may, upon written notice to
the Administrative Agent, change its fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings, the
Borrower and the Administrative Agent will, and hereby are authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.
Section 7.12    Prepayments, Etc. of Indebtedness.


-145-



--------------------------------------------------------------------------------





(a)    Holdings and the Borrower shall not, nor shall Holdings or the Borrower
permit any of the Restricted Subsidiaries to, directly or indirectly, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
interest and principal shall be permitted) any Indebtedness secured by Liens
ranking junior in priority to the Obligations, unsecured Indebtedness or
Indebtedness subordinated to the in right of payment to all or any of the
Obligations (collectively, “Junior Financing”) or make any payment in violation
of any subordination terms of any Junior Financing Documentation, except
(i)    the refinancing thereof with the Net Proceeds of any Indebtedness
constituting a Permitted Refinancing; provided that if such Indebtedness was
originally incurred under Section 7.03(g), such Permitted Refinancing is
permitted pursuant to Section 7.03(g),
(ii)    the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents,
(iii)    the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in the Intercompany Note,
(iv)    in the case of any senior unsecured Indebtedness or any Indebtedness
secured by Liens ranking junior in priority to the Obligations, refinancing
thereof with proceeds of secured Indebtedness otherwise permitted to be incurred
hereunder solely to the extent the Secured Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements were required to have been delivered pursuant to Section
6.01(a) or (b), as applicable (or, if no Test Period has passed, as of the last
four quarters ended), as if such refinancing had been made on the last day of
such four quarter period, is less than or equal to 2.50 to 1.00 and such
Indebtedness is subject to a Second Lien Intercreditor Agreement,
(v)    subject to no Default or Event of Default, prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed, if the Secured
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable (or, if no Test
Period has passed, as of the last four quarters ended), as if such prepayment,
redemption, purchase, defeasance or other payment in respect of Junior
Financings had been made on the last day of such four quarter period, is less
than or equal to 2.75:1.00, the portion, if any, of the Cumulative Credit on
such date that the Borrower elects to apply to this paragraph, such election to
be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied and
(vi)    other prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
amount not to exceed $50,000,000 and
(vii)    if the First Lien Leverage Ratio, determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Test Period has passed, as of the last four
quarters ended), as if such prepayment, redemption, purchase, defeasance or
other payment in respect of Junior Financings had been made on the last day of
such four quarter period,


-146-



--------------------------------------------------------------------------------





is less than or equal to 2.00 to 1.00, other prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity.
(b)    Holdings and the Borrower shall not, nor shall they permit any of the
Restricted Subsidiaries to, directly or indirectly, amend, modify or change in
any manner materially adverse to the interests of the Lenders any term or
condition of any Junior Financing Documentation without the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed).
Section 7.13    Permitted Activities.
(a)    Holdings shall not engage in any material operating or business
activities; provided that the following shall be permitted in any event:
(i)    its ownership of the Equity Interests of Borrower and activities
incidental thereto,
(ii)    the maintenance of its legal existence (including the ability to incur
fees, costs and expenses relating to such maintenance),
(iii)    the performance of its obligations with respect to the Loan Documents
and any other Indebtedness,
(iv)    any public offering of its common stock or any other issuance or sale of
its Equity Interests,
(v)    financing activities, including the issuance of securities, incurrence of
debt, payment of dividends, making contributions to the capital of the Borrower
and guaranteeing the obligations of the Borrower,
(vi)    participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower,
(vii)    holding any cash or property (but not operating any property),
(viii)    providing indemnification to officers, managers and directors and
(ix)    any activities related, complementary or incidental to the foregoing.
(b)    Holdings shall not incur any Liens on Equity Interests of the Borrower
other than those for the benefit of the Obligations and Holdings shall not own
any Equity Interests other than those of the Borrower.
Section 7.14    Amendments of Organization Documents.
Amend any of its Organization Documents in a manner that would be materially
adverse to the Lenders.
Section 7.15    Sanctions Laws, etc.
None of the Loan Parties shall: (i) conduct its business in violation of
applicable Sanctions Laws or Anti-Corruption Laws in any material respect; or
(ii) directly or to the knowledge of the Loan Parties, indirectly, use any of
the proceeds of the Loans, Letters of Credit, or the transactions contemplated
by this


-147-



--------------------------------------------------------------------------------





Agreement to finance, facilitate or otherwise make available such proceeds in
any manner that would result in a violation by any of the Loan Parties of
applicable Sanctions Laws or Anti-Corruption Laws.
Article VIII.    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01    Events of Default.
Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) or 6.05(a) (solely
with respect to Holdings and the Borrower) or Article VII (provided that the
covenants in Section 7.10 are subject to cure pursuant to Section 8.05); or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent or the Required Lenders to the Borrower; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect (or if qualified by materiality,
in any respect) when made or deemed made; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise); provided that this clause (e)(B) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness, if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness; provided further that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to Section
8.02; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian,


-148-



--------------------------------------------------------------------------------





conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) consecutive days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) consecutive days, or an
order for relief is entered in any such proceeding or any Loan Party becomes
subject to a Bail-In Action; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of Holdings and the Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has an investment grade rating has
been notified of such judgment or order and has not denied coverage) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of sixty (60) consecutive days; or
(i)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; it being understood that the application of Write-Down and Conversion
Powers by any EEA Resolution Authority (or the public announcement of the
impending application of such powers) with respect to any liabilities of a Loan
Party under any Loan Document shall be deemed an Event of Default under this
clause; or
(j)    Change of Control. There occurs any Change of Control; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 6.11 or 6.13 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, except to the extent that any such perfection or
priority is not required pursuant to the Collateral and Guarantee Requirement or
results from the failure of the Administrative Agent or the Collateral Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Documents or to file Uniform Commercial
Code continuation statements; or
(l)    ERISA. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of the Borrower, any of its Subsidiaries or
their respective ERISA Affiliates, in an


-149-



--------------------------------------------------------------------------------





aggregate amount, which could reasonably be expected to result in a Material
Adverse Effect, or (ii) the Borrower, any of its Subsidiaries or their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect.
Section 8.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any other Event of Default under clause (f) or (g) of Section 8.01,
the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
Section 8.03    Exclusion of Immaterial Subsidiaries.
Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5% of the consolidated total assets of the Borrower
and the Restricted Subsidiaries (it being agreed that all Restricted
Subsidiaries affected by any event or circumstance referred to in any such
clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether the condition specified above is
satisfied).
Section 8.04    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash


-150-



--------------------------------------------------------------------------------





Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest and fees on the Loans, Commitments, Letters of Credit and L/C
Borrowings, and any fees, premiums and scheduled periodic payments due under
Cash Management Obligations or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
354    Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable.
355    Notwithstanding the foregoing, (a) amounts received from the Borrower or
any Guarantor that is not an “Eligible Contract Participant” (as defined in the
Commodity Exchange Act) shall not be applied to the Obligations that are
Excluded Swap Obligations and (b) Obligations arising under Cash Management
Obligations and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged


-151-



--------------------------------------------------------------------------------





and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX hereof for itself and its Affiliates as if a “Lender” party
hereto. Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Section 8.05    Borrower’s Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 8.01 or
8.02, in the event of any Event of Default or potential Event of Default under
the covenants set forth in Sections 7.10 and at any time until the expiration of
the tenth (10th) Business Day after the date on which financial statements are
required to be delivered with respect to the applicable fiscal quarter hereunder
(the “Cure Expiration Date”), the Investors may make a Specified Equity
Contribution to Holdings, and Holdings may apply the amount of the net cash
proceeds thereof to increase Consolidated EBITDA with respect to such applicable
quarter; provided that such net cash proceeds
(i)    are actually received by the Borrower as cash common equity (including
through capital contribution of such net cash proceeds to the Borrower) no later
than ten (10) Business Days after the date on which financial statements are
required to be delivered with respect to such fiscal quarter hereunder and
(ii)    are Not Otherwise Applied.
The parties hereby acknowledge that this Section 8.05(a) may not be relied on
for purposes of calculating any financial ratios other than as applicable to
Section 7.10 and shall not result in any adjustment to any amounts other than
the amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.
(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than four Specified Equity Contributions will be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause Holdings
to be in Pro Forma Compliance with Sections 7.10 for any applicable period and
(iv) there shall be no pro forma reduction in Indebtedness with the proceeds of
any Specified Equity Contribution for determining compliance with Sections 7.10
for the fiscal quarter immediately prior to the fiscal quarter in which such
Specified Equity Contribution was made.
(c)    Neither the Administrative Agent nor any Lender shall exercise the right
to accelerate the Loans or terminate the Commitments and none of Administrative
Agent, the Collateral Agent, any Lender or any Secured Party shall exercise any
right to foreclose on or take possession of the Collateral or exercise any other
remedy pursuant to Section 8.02, the other Loan Documents or applicable law
prior to the Cure Expiration Date solely on the basis of an Event of Default
having occurred and continuing under Section 7.10 (except to the extent that the
Borrower has confirmed that in writing that it does not intend to provide a
Specified Equity Contribution). For the avoidance of doubt, the Borrower shall
not be able to obtain any Credit Extension hereunder until receipt by the
Administrative Agent of the Specified Equity Contribution.
Article IX.    
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01    Appointment and Authorization of Agents.


-152-



--------------------------------------------------------------------------------





(a)    Each Lender hereby irrevocably appoints, designates and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
actions and powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Loan
Document, neither the Administrative Agent nor the Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall the Administrative Agent or the Collateral Agent have or be deemed to have
any fiduciary relationship with any Lender or Participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent or the Collateral Agent. The provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
(c)    Each of the Secured Parties hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or in trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.
Section 9.02    Delegation of Duties.
The Administrative Agent and the Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through any one or more
sub-agents employees or attorneys-in-fact appointed by the Administrative Agent,
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their


-153-



--------------------------------------------------------------------------------





respective Related Parties. The exculpatory provisions of this Article IX shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
Section 9.03    Liability of Agents.
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the perfection or priority of any Lien
or security interest created or purported to be created under the Collateral
Documents, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.


Section 9.04    Reliance by Agents.
(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 4.01 with respect to Credit Extensions on the Closing Date or Section
4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless


-154-



--------------------------------------------------------------------------------





the Administrative Agent shall have received notice from such Lender prior to
the proposed Closing Date specifying its objection thereto.
Section 9.05    Notice of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.
Section 9.06    Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.
Section 9.07    Indemnification of Agents.
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders


-155-



--------------------------------------------------------------------------------





as shall be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided,
further that any obligation to indemnify an L/C Issuer pursuant to this Section
9.07 shall be limited to Revolving Credit Lenders only. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse each of the
Administrative Agent and the Collateral Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
the Administrative Agent or the Collateral Agent, as the case may be, in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent or the Collateral Agent, as the case may be, is not reimbursed for such
expenses by or on behalf of the Loan Parties. The undertaking in this Section
9.07 shall survive termination of the Aggregate Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent or the
Collateral Agent, as the case may be.
Section 9.08    Agents in Their Individual Capacities.
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Borrower and its respective Affiliates as though Bank
of America were not the Administrative Agent, the Collateral Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, Bank of America or its Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that neither the Administrative
Agent nor the Collateral Agent shall be under any obligation to provide such
information to them. With respect to its Loans, Bank of America and its
Affiliates shall have the same rights and powers under this Agreement and the
other Loan Documents as any other Lender and may exercise such rights and powers
as though it were not the Administrative Agent, the Collateral Agent or an L/C
Issuer, and the terms “Lender” and “Lenders” include Bank of America in its
individual capacity. Any successor to Bank of America as the Administrative
Agent or the Collateral Agent shall also have the rights attributed to Bank of
America under this paragraph.
Section 9.09    Successor Agents.
Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable, upon thirty (30)
days’ notice to the Lenders and the Borrower and if either the Administrative
Agent or the Collateral Agent is a Defaulting Lender, the Borrower may remove
such Defaulting Lender from such role upon fifteen (15) days’ notice to the
Lenders. If the Administrative Agent or the Collateral Agent resigns under this
Agreement or is removed by the Borrower, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default under Section 8.01(a), (f) or (g) (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation or removal of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable in the case of a resignation, and
the Borrower, in the case of a removal, may appoint, after consulting with the
Lenders and the Borrower (in the case of a resignation), a successor agent from
among the Lenders; provided, that in no event shall any such successor
Administrative Agent or Collateral Agent be a Defaulting Lender or Disqualified
Institution. Upon the acceptance of its appointment as successor


-156-



--------------------------------------------------------------------------------





agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent or retiring
Collateral Agent and the term “Administrative Agent” or “Collateral Agent” shall
mean such successor administrative agent or collateral agent and/or Supplemental
Agent, as the case may be, and the retiring Administrative Agent’s or Collateral
Agent’s appointment, powers and duties as the Administrative Agent or Collateral
Agent shall be terminated. After the retiring Administrative Agent’s or the
Collateral Agent’s resignation or removal hereunder as the Administrative Agent
or Collateral Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent or Collateral Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent or the Collateral Agent by the date which is thirty (30) days following
the retiring Administrative Agent’s or Collateral Agent’s notice of resignation
or fifteen (15) days following the Borrower’s notice of removal, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent or
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that Section 6.11 is satisfied, the Administrative Agent or Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent.
Section 9.10    Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


-157-



--------------------------------------------------------------------------------





and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
Section 9.11    Collateral and Guaranty Matters.
The Lenders irrevocably agree:
(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) Cash Management Obligations or obligations
under Secured Hedge Agreements not yet due and payable and (y) contingent
obligations not yet accrued and payable) and the expiration or termination or
Cash Collateralization of all Letters of Credit, (ii) at the time the property
subject to such Lien is Disposed or to be substantially simultaneously Disposed
as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document to any Person other than a Person required to grant a
Lien to the Administrative Agent or the Collateral Agent under the Loan
Documents (or, if such transferee is a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent on such asset, at the option of the
applicable Loan Party, such Lien on such asset may still be released in
connection with the transfer so long as (x) the transferee grants a new Lien to
the Administrative Agent or Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (y) the transfer is between
parties organized under the laws of different jurisdictions and the transferee
is a Foreign Subsidiary and (z) the priority of the new Lien is the same as that
of the original Lien), (iii) subject to Section 10.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause (c)
or (d) below;
(b)    the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document on any assets
that are excluded from the Collateral;
(c)    that any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary (other than pursuant to (i) clause (a) of the
definition thereof unless such Restricted Subsidiary ceases to be a Restricted
Subsidiary or (ii) clause (b) of the definition thereof unless, in the case of
this subclause (ii), the Borrower delivers a written request to the
Administrative Agent for such release and no Default has occurred and is
continuing at such time) as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of any Junior Financing;
(d)    that GLS shall be automatically released from its obligations under the
Guaranty if GLS ceases to be a Guarantor pursuant to Section 11.09; and


-158-



--------------------------------------------------------------------------------





(e)    (x) the Collateral Agent may, without any further consent of any Lender,
enter into or amend (i) a First Lien Intercreditor Agreement with the collateral
agent or other representatives of the holders of Permitted Notes issued pursuant
to Section 7.03(s) that are intended to be secured on a pari passu basis with
the Obligations and/or (ii) a Second Lien Intercreditor Agreement with the
collateral agent or other representatives of the holders of Indebtedness that is
permitted to be secured by a Lien on the Collateral ranking junior to the Lien
securing the Obligations that is permitted by Section 7.03, (y) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are permitted and (z) any First Lien
Intercreditor Agreement or Second Lien Intercreditor Agreement entered into by
the Collateral Agent shall be binding on the Secured Parties.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will (and each Lender irrevocably authorizes the Administrative Agent and the
Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11.
Section 9.12    Other Agents; Arrangers and Managers.
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,” “joint
bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
Section 9.13    Appointment of Supplemental Agents.
(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent and the Collateral Agent are hereby authorized to
appoint an additional individual or institution selected by the Administrative
Agent or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).
(b)    In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect


-159-



--------------------------------------------------------------------------------





to such Collateral shall be exercisable by and vest in such Supplemental Agent
to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Agent, and (ii)
the provisions of this Article IX and of Sections 10.04 and 10.05 that refer to
the Administrative Agent shall inure to the benefit of such Supplemental Agent
and all references therein to the Collateral Agent shall be deemed to be
references to the Collateral Agent and/or such Supplemental Agent, as the
context may require.
(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to it or its such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.
Section 9.14    Withholding Tax Indemnity.
To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender (which term, for purposes of this
Section 9.14, shall include any L/C Issuer) an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding tax ineffective),
such Lender shall indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrower pursuant to Section 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Borrower to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such tax was correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. The agreements
in this Section 9.14 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Agreement and the repayment, satisfaction or
discharge of all other Obligations.
Section 9.15    Certain ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


-160-



--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments,
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt     from the prohibitions of Section 406 of ERISA and Section 4975 of
the Code with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or the
Arrangers or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
Section 9.16    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


-161-



--------------------------------------------------------------------------------





(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer;
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent or (vi)
compliance by Affiliated Lenders with the terms hereof relating to Affiliated
Lenders; and
(f)    shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Institutions or Non-Debt Fund Affiliate.
Without limiting the generality of the foregoing, the Administrative Agent shall
not ‎(x) be obligated to ascertain, monitor or inquire as to whether any Lender
or prospective Lender is a Disqualified ‎Institution or Non-Debt Fund Affiliate
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution or Non-Debt Fund Affiliate.
Article X.    
MISCELLANEOUS
Section 10.01    Amendments, Etc.
(a)    Except as otherwise set forth in this Agreement, no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by any Loan Party therefrom,


-162-



--------------------------------------------------------------------------------





shall be effective unless in writing signed by the Required Lenders and the
Borrower and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:
(i)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);
(ii)    postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Secured Leverage Ratio” or in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);
(iii)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or L/C Borrowing, or (subject to clause (C) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “First Lien Leverage Ratio”, “Secured Leverage
Ratio” or “Total Leverage Ratio” or in the component definitions thereof shall
not constitute a reduction or forgiveness in any rate of interest);
(iv)    change (A) any provision of this Section 10.01(a) or the definition of
“Required Lenders” without the written consent of each Lender or (B) any
provision of Section 8.04 or the definition of “Pro Rata Share” or “Required
Revolving Credit Lenders” or any provision of Section 2.12(a), 2.12(g) or 2.13
without the written consent of each Lender directly affected thereby;
(v)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;
(vi)    release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;
(vii)    without the written consent of each Lender adversely affected thereby,
amend the portion of the definition of “Interest Period” that reads as follows:
“one, two, three or six months thereafter or, to the extent agreed by each
Lender of such Eurocurrency Rate Loan, twelve months or such other period”;
(viii)    without the written consent of the Required Revolving Credit Lenders,
amend, waive or otherwise change:
(A)    the conditions to any Credit Extension in Section 4.01 (including, for
purposes of Section 4.01 only, any amendment, waiver, or consent that would
permit a Credit Extension that would not otherwise be permitted but for such
amendment, waiver or consent (including with respect to any actual Default,
Event of Default or inability to make


-163-



--------------------------------------------------------------------------------





a representation or warranty that was true correct in all material respects (or
if qualified by materiality, all respects));
(B)    the financial covenant in Section 7.10 (or any component definitions
thereof) and Section 8.05; or
(ix)    change any provision that would impose any restriction on the ability of
any Lender to assign any of its rights or obligations without the written
consent of each Lender directly affected thereby;
provided further that
(A)     no amendment, waiver or consent shall, unless in writing and signed by
each L/C Issuer in addition to the Lenders required above, affect the rights or
duties of an L/C Issuer under this Agreement or any Letter of Credit Application
relating to any Letter of Credit issued or to be issued by it;
(B)     no amendment, waiver or consent shall, unless in writing and signed by a
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement;
(C)     no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent or the Collateral Agent, as applicable, in addition to
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document; and
(D)     Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification.
(b)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower
(i)    to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Credit Loans and the accrued interest and fees in respect thereof and
(ii)    to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders.
Notwithstanding the foregoing, this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lender(s), Holdings and the
Borrower so long as the obligations of the Revolving Credit Lenders and, if
applicable, the other Swing Line Lender are not affected thereby.
(c)    Replacement Loans


-164-



--------------------------------------------------------------------------------





(i)    In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, the Borrower and
the Lenders providing the Replacement Term Loans (as defined below) to permit
the refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with one
or more replacement term loan tranches denominated in Dollars (“Replacement Term
Loans”) hereunder; provided that
(A)    the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus an
amount equal to unpaid accrued interest and premium (including any customary
tender premiums) thereon plus other amounts paid, and fees and expenses
reasonably incurred, in connection with such Replacement Term Loans,
(B)    the Applicable Rate for such Replacement Term Loans shall not be higher
than the Applicable Rate for such Refinanced Term Loans,
(C)    the Weighted Average Life to Maturity of Replacement Term Loans shall not
be shorter than the Weighted Average Life to Maturity of such Refinanced Term
Loans, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and the maturity date of the
Replacement Term Loans shall not be earlier than a date that is 91 days after
the maturity date of the Refinanced Term Loans,
(D)    Replacement Term Loans may only be secured by property (or a subset
thereof) that secures the Obligations and may only be guaranteed by Persons (or
a subset thereof) that also guarantee the Obligations and
(E)    all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans
except to the extent necessary to provide for covenants and other terms (A)
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing or (B) added for the benefit of all
Secured Parties.
(ii)    In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, Holdings, the
Borrower and the Lenders providing the Replacement Revolving Credit Facility (as
defined below) to permit the refinancing of any outstanding Revolving Credit
Commitment (“Refinanced Revolving Credit Facility”) with one or more replacement
revolving loan commitments denominated in Dollars (“Replacement Revolving Credit
Facility”) hereunder; provided that
(A)    the aggregate maximum amount of such Replacement Revolving Credit
Facility shall not exceed the aggregate maximum amount of the commitments of
such Refinanced Revolving Credit Facility,
(B)    the Applicable Rate for such Replacement Revolving Credit Facility shall
not be higher than the Applicable Rate for such Refinanced Revolving Credit
Facility,
(C)    the maturity date of the Replacement Revolving Credit Facility shall not
be earlier than a date that is 91 days after the maturity date of the Refinanced
Revolving Credit Facility,


-165-



--------------------------------------------------------------------------------





(D)    such Replacement Revolving Credit Facility may only be secured by
property (or a subset thereof) that secures the Obligations and may only be
guaranteed by Persons (or a subset thereof) that also guarantee the Obligations,
(E)    all other terms applicable to such Replacement Revolving Credit Facility
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Revolving Credit Facility than, those applicable to such
Refinanced Revolving Credit Facility except to the extent necessary to provide
for covenants and other terms (A) applicable to any period after the latest
final maturity of the Revolving Credit Facilities in effect immediately prior to
such refinancing or (B) added for the benefit of all Secured Parties, and
(F)    any Replacement Revolving Credit Facility shall be subject to the
“ratability” provisions applicable to Incremental Revolving Credit Commitments
set forth in the proviso to clause (vi) of Section 2.14(b);
(d)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders, the Required Revolving Credit Lenders
or all of the Lenders, as required, have approved any such amendment, waiver or
consent (and the definitions of “Required Lenders” and “Required Revolving
Credit Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
(e)    Notwithstanding anything to the contrary contained in this Section 10.01,
the Borrower and the Administrative Agent may without the input or consent of
the Lenders, effect amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14, 2.15 and 10.01(c).
(f)    Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents.
Section 10.02    Notices and Other Communications; Facsimile Copies.
(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile


-166-



--------------------------------------------------------------------------------





number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(i)    if to Holdings, the Borrower or the Administrative Agent, the Collateral
Agent, an L/C Issuer or a Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to Holdings, the
Borrower and the Administrative Agent, the Collateral Agent, an L/C Issuer or a
Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(d)), when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent, an L/C Issuer and a Swing Line
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.
(c)    Reliance by Agents, Lenders and L/C Issuer. The Administrative Agent, the
Collateral Agent, the Lenders and the L/C Issuer shall be entitled to rely and
act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person, each Lender and the L/C Issuer from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction. All telephonic
notices to the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or the Collateral Agent, and each of the parties hereto
hereby consents to such recording.
(d)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. Each of the Administrative Agent, Holdings
or the Borrower


-167-



--------------------------------------------------------------------------------





may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any Agent-Related Person (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.
Section 10.03    No Waiver; Cumulative Remedies.
No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Section 10.04    Attorney Costs and Expenses.
The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent and the Arrangers for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to one primary counsel for the Administrative Agent, the
Collateral Agent and the Arrangers (and one local counsel in each applicable
jurisdiction and, solely in the event of an actual or perceived conflict


-168-



--------------------------------------------------------------------------------





of interest, one additional counsel and one local counsel in each applicable
material jurisdiction, in each case, to the similarly affected Persons, taken as
a whole,)) and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Arrangers and each Lender for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent, the Collateral Agent and the Arrangers (and
one local counsel in each applicable jurisdiction and, solely in the event of an
actual or perceived conflict of interest, one additional counsel and one local
counsel in each applicable material jurisdiction, in each case, to the similarly
affected Persons, taken as a whole)). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees related thereto, and other reasonable out-of-pocket expenses incurred by
any Agent. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days of
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail; provided that, with respect to the Closing Date,
all amounts due under this Section 10.04 shall be paid on the Closing Date
solely to the extent invoiced to the Borrower within three (3) Business Days of
the Closing Date. If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
Section 10.05    Indemnification by the Borrower.
(a)    Whether or not the transactions contemplated hereby are consummated, from
and after the Closing Date, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Lender and their respective Affiliates, and
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact of each of the foregoing (collectively the “Indemnitees”)
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent and the Arrangers and one counsel to
the other Lenders (and one local counsel in each applicable jurisdiction and,
solely in the event of an actual conflict of interest, one additional counsel in
each applicable material jurisdiction to the affected Persons, taken as a
whole)) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with
(i)    the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby,
(ii)    any Commitment, Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom including any refusal by an L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit,
(iii)    any actual or alleged presence or Release of Hazardous Materials at,
on, under or from any property or facility currently or formerly owned, leased
or operated by the Loan Parties or any Subsidiary, or any Environmental
Liability related in any way to any Loan Parties or any Subsidiary, or


-169-



--------------------------------------------------------------------------------





(iv)    any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”) in all cases, whether or not caused
by or arising, in whole or in part, out of the negligence of the Indemnitee;
provided that, notwithstanding the foregoing, such indemnity shall not, as to
any Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee, as determined by the
final, non-appealable judgment of a court of competent jurisdiction or (y) other
than with respect to the Administrative Agent, in its capacity as such, a
material breach of its obligations under the Loan Documents by such Indemnitee
or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee as determined by the final, non-appealable
judgment of a court of competent jurisdiction.
(b)    No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this Agreement
unless resulting from the gross negligence or willful misconduct of such
Indemnitee, as determined by the final, non-appealable judgment of a court of
competent jurisdiction, nor shall any Indemnitee or the Borrower or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) except with respect to Loan Parties to the
extent such damages would otherwise be subject to indemnification pursuant to
this Section 10.05. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by or against any Loan Party, any Subsidiary of any Loan Party, any
Loan Party’s directors, stockholders or creditors or an Indemnitee or any other
Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Loan Documents are consummated.
(c)    All amounts due under this Section 10.05 shall be paid within ten (10)
Business Days after demand therefor; provided, however, that such Indemnitee
shall promptly refund such amount to the extent that there is a final judicial
or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent or the Collateral Agent, the
replacement of, or assignment of rights by, any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, any indemnification relating to
Taxes, other than Taxes resulting from any non-Tax claim, shall be covered by
Sections 3.01 and 3.04 and shall not be covered by this Section 10.05.
Section 10.06    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or


-170-



--------------------------------------------------------------------------------





otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.
Section 10.07    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(except as permitted by Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except
(i)    to an Assignee pursuant to an assignment made in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”),
(ii)    by way of participation in accordance with the provisions of Section
10.07(e),
(iii)    by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(g) or
(iv)    to an SPC in accordance with the provisions of Section 10.07(h) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
10.07(e) and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders
(i)    Required Consents. Subject to the conditions set forth in paragraph (b)
below and subject to Section 10.07(d) below, any Lender may assign to one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans at the time owing to it)) with the prior
written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower (not to be unreasonably withheld or delayed), provided that
no consent of the Borrower shall be required for
(1)    an assignment of all or a portion of a Term Loan (I) to a Lender, an
Affiliate of a Lender or an Approved Fund or (II) during primary syndication of
the Term Loans,


-171-



--------------------------------------------------------------------------------





(2)    an assignment related to Revolving Credit Commitments or Revolving Credit
Exposure to a Revolving Credit Lender or an Affiliate of a Revolving Credit
Lender or an Approved Fund of a Revolving Credit Lender or
(3)    if an Event of Default has occurred and is continuing pursuant to Section
8.01(a), (f) or (g), any Assignee;
provided, further, that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (i) all or any portion of a Term
Loan to a Lender or an Approved Fund or (ii) all or any portion of a Revolving
Credit Commitment to a Revolving Credit Lender or an Approved Fund of a
Revolving Credit Lender;
(C)    each L/C Issuer at the time of such assignment, provided that no consent
of the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and
(D)    the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.
Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans or Commitments to a Purchasing Borrower Party or a
Non-Debt Fund Affiliate shall also be subject to the requirements set forth in
Section 10.07(k).
(ii)    Minimum Amounts. Assignments shall be subject to the following
additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Credit Loan) or $1,000,000
(in the case of a Term Loan), and shall be in increments of an amount of
$1,000,000 in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents, provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent, in its
sole discretion, may elect to waive such processing and recordation fee;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and


-172-



--------------------------------------------------------------------------------





(D)    on or before the date on which it becomes a party to this Agreement, the
Assignee shall deliver to the Borrower and the Administrative Agent the forms or
certifications, as applicable, described in Section 3.01(d), to the extent
required thereby.
(iii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned, except this clause (iii) shall not apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans and shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis among such Facilities.
(iv)    No Assignments to Certain Persons. No such assignment shall be made
(A)    to the Borrower or any the Borrower’s Affiliates or Subsidiaries except
in accordance with Section 10.07(k) and (l);
(B)    to any Defaulting Lender or any of its Subsidiaries, or to any Person,
who upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in Clause (B) or
(C)    to a natural Person (or a holding company, investment vehicle or trust
for, or owned and operated by or for the primary benefit of a natural Person).
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and the amounts due under Section
2.03, owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


-173-



--------------------------------------------------------------------------------





(e)    Participations
(i)    Any Lender may at any time sell participations to any Person (other than
a natural person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person, a Defaulting Lender or
Holdings or any of its Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that
(A)    such Lender’s obligations under this Agreement shall remain unchanged,
(B)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations and
(C)    the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
(ii)    Scope of Participation
(A)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender.
(B)    Subject to Section 10.07(f), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections, including the requirement to
provide the forms and certificates pursuant to Section 3.01(d)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c).
(C)    To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant complies with the provisions of Section 2.13 as if it were
a Lender.
(iii)    Participant Register
(A)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under section 5f.103-1(c) of the United States Treasury


-174-



--------------------------------------------------------------------------------





Regulations and proposed section 1.163-5(b) of the United States Treasury
Regulations (or any amended or successor version).
(B)    The entries in the Participant Register shall be conclusive and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(iv)    Certain Participant Voting
(A)    The Loan Parties and each Non-Debt Fund Affiliate (by its acquisition of
a participation in any Lender’s rights and/or obligations under this Agreement)
hereby agree that if a case under Title 11 of the United States Code is
commenced against any Loan Party, to the extent that any Non-Debt Fund Affiliate
would have the right to direct any Participant with respect to any vote with
respect to any plan of reorganization with respect to any Loan Party (or to
directly vote on such plan of reorganization) as a result of any participation
taken by such Non-Debt Fund Affiliate pursuant to this Section 10.07(e), such
Loan Party shall seek (and each Non-Debt Fund Affiliate shall consent) to
provide that the vote of any Non-Debt Fund Affiliate (in its capacity as a
Participant) with respect to any plan of reorganization of such Loan Party shall
not be counted except that such Non-Debt Fund Affiliate’s vote (in its capacity
as a Participant) may be counted to the extent any such plan of reorganization
proposes to treat the participation in any Obligations held by such Non-Debt
Fund Affiliate in a manner that is less favorable in any material respect to
such Non-Debt Fund Affiliate than the proposed treatment of similar Obligations
held by Lenders or Participants that are not Affiliates of the Borrower.
(B)    Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate (solely in respect of Loans and participations therein and not in
respect of any other claim or status such Non-Debt Fund Affiliate may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this paragraph.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld) or to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
(g)    Certain Pledges. Any Lender may, without the consent of the Borrower or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Special Purposes Funding Vehicles.


-175-



--------------------------------------------------------------------------------





(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (A) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (B) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.
(ii)    Each party hereto hereby agrees that
(A)    an SPC shall be entitled to the benefit of Sections 3.01, 3.04 and 3.05
(subject to the requirements and the limitations of such Sections, including the
requirement to provide the forms and certificates pursuant to Section 3.01(d)),
but neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement, unless the grant to the SPC
was made with the prior written consent of the Borrower, not to be unreasonably
withheld or delayed (for the avoidance of doubt, the Borrower shall have
reasonable basis for withholding consent if an exercise by SPC immediately after
the grant would result in materially increased indemnification obligation to the
Borrower at such time) and no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(B)    the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.
(iii)    Notwithstanding anything to the contrary contained herein, any SPC may
(A)    with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and
(B)    disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.


-176-



--------------------------------------------------------------------------------





(j)    Resignation of an L/C Issuer or Swing Line Lender.
(i)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the
Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable, and the effectiveness of such resignation shall be
conditioned upon such successor assuming the rights and duties of the L/C Issuer
or Swing Line Lender, as applicable.
(ii)    In the event of any such resignation of an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above.
(iii)    If an L/C Issuer resigns as an L/C Issuer, it shall retain all the
rights and obligations of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).
(iv)    If the Swing Line Lender resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans,
Eurocurrency Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
(k)    Assignments to Non-Debt Fund Affiliates and Purchasing Borrower Party
(i)    Notwithstanding anything else to the contrary contained in this
Agreement, any Lender may assign all or a portion of its Term Loans to any
Non-Debt Fund Affiliate or Purchasing Borrower Party in accordance with Section
10.07(b); provided that:
(A)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(B)    the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit M hereto (an “Affiliated Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;
(C)    for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Credit Commitments or Revolving Credit Loans to any Purchasing
Borrower Party or Non-Debt Fund Affiliate;


-177-



--------------------------------------------------------------------------------





(D)    any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled for upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
(E)    (i) no Purchasing Borrower Party may use the proceeds from Revolving
Credit Loans or Swing Line Loans to purchase any Term Loans and (ii) Term Loans
may only be purchased by a Purchasing Borrower Party if, after giving effect to
any such purchase, the sum of (x) the excess of the aggregate Revolving Credit
Commitments at such time less the aggregate Revolving Credit Exposure plus (y)
the amount of unrestricted cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries shall be not less than $75,000,000;
(F)    each Non-Debt Fund Affiliate or Purchasing Borrower Party represents and
warrants as of the date of any assignment to such Non-Debt Fund Affiliate or
Purchasing Borrower Party pursuant to this Section 10.07(k), that neither the
Non-Debt Fund Affiliate or Purchasing Borrower Party nor any of its Affiliate
has any MNPI with respect to Holdings, the Borrower or any of its Subsidiaries
or securities that either (1) has not been disclosed to the Lenders (other than
Lenders that do not wish to receive MNPI with respect to Holdings, any of its
Subsidiaries or Affiliates) prior to such time or (2) could not reasonably be
expected to have a material effect upon, or otherwise be material, (I) to a
Lender’s decision to participate in any assignment pursuant to this Section
10.07(k) or (II) to the market price of the Term Loans; and
(G)    no Term Loan may be assigned to a Non-Debt Fund Affiliates pursuant to
this Section 10.07(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 25% of all Term Loans then
outstanding.
(ii)    Notwithstanding anything to the contrary in this Agreement, no Non-Debt
Fund Affiliate shall have any right to
(A)    attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited,
(B)    receive any information or material prepared by Administrative Agent or
any Lender or any communication by or among Administrative Agent and/or one or
more Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to Article
II), or
(C)    make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against Administrative Agent, the Collateral Agent or any other Lender
with respect to any duties or obligations or alleged duties or obligations of
such Agent or any other such Lender under the Loan Documents.
(iii)    The Borrower shall, from time to time upon the request of the
Administrative Agent, promptly deliver to the Administrative Agent a complete
list of all Non-Debt Fund Affiliates holding Term Loans at such time.


-178-



--------------------------------------------------------------------------------





(l)    Certain Other Agreements as to Non-Debt Fund Affiliates and Debt Fund
Affiliates
(i)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Required Revolving Credit Lenders” to the contrary, for purposes of
determining whether the Required Lenders or the Required Revolving Credit
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, or (C) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document:
(x)    all Term Loans held by any Non-Debt Fund Affiliate shall be deemed to be
not outstanding for all purposes of calculating whether the Required Lenders
have taken any actions; provided, that, notwithstanding the foregoing,
(1)     such assignee shall be permitted to vote if such amendment,
modification, waiver, consent or other such action disproportionately affects
such Non-Debt Fund Affiliate in its capacity as a Term Lender as compared to
other Term Lenders,
(2)     no amendment, modification, waiver, consent or other action shall,
without the consent of the Non-Debt Fund Affiliate, deprive any Non-Debt Fund
Affiliate of its share of any payments which the Term Lenders are entitled to
share on a pro rata basis hereunder,
(3)     such assignee shall be permitted to vote if such amendment,
modification, waiver, consent or other such action would increase the commitment
of the relevant Non-Debt Fund Affiliate, extend or postpone the final maturity
or scheduled date of amortization, reduce the principal, interest or fees or
release all or substantially all the value of the Guarantees or release liens on
all or substantially all of the collateral and
(y)    all Term Loans, Revolving Credit Commitments and Revolving Credit
Exposure held by Debt Fund Affiliates may not account for more than 49.9% of the
Term Loans, Revolving Credit Commitments and Revolving Credit Exposure of
consenting Lenders included in determining whether the Required Lenders or the
Required Revolving Credit Lenders have consented to any action pursuant to
Section 10.01.
(ii)    Debtor Relief Laws
(A)    Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby
agree that if a case under Title 11 of the United States Code is commenced
against any Loan Party (or a Loan Party is subject to any voluntary or
involuntary proceeding commenced under any Debtor Relief Law),
(1)    such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to


-179-



--------------------------------------------------------------------------------





treat the Obligations held by such Non-Debt Fund Affiliate in a manner that is
less favorable in any material respect to such Non-Debt Fund Affiliate than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.
(2)    each Non-Debt Fund Affiliate shall not take any step or action (whether
directly or indirectly) in such proceeding to object to, impede, or delay the
exercise of any right or the taking of any action by the Administrative Agent
(or the taking of any action by a third party that to which the Administrative
Agent has consented with respect to any disposition of assets by Borrower or any
equity or debt financing to be made to Borrower, including, without limitation,
the filing of any pleading by the Administrative Agent) in (or with respect to
any matters related to) the proceeding so long as the Administrative Agent is
not taking any action to treat such Non-Debt Fund Affiliate’s Loans in a manner
that is less favorable to such Non-Debt Fund Affiliate in any material respect
than the proposed treatment of similar Obligations held by other Lenders
(including, without limitation, objecting to any debtor-in-possession financing,
use of Cash Collateral, grant of adequate protection, sale or disposition,
compromise or plan of reorganization);
(3)    the provisions set forth in this Section 10.07(k) and (l), and the
related provisions set forth in each Affiliated Lender Assignment Agreement,
constitute
(x)     a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Loan Party has filed for
protection under any Debtor Relief Laws and affecting the rights of creditors
generally applicable to such Loan Party and
(y)     an irrevocable voting proxy coupled with a pledge in favor of the
Administrative Agent with respect to voting obligations set forth in this
Section 10.07(l), and the related provisions set forth in each Affiliated Lender
Assignment Agreement;
(4)    each Non-Debt Fund Affiliate shall support and shall not object to
(x)     any use of Cash Collateral (including, without limitation, any and all
terms of any cash collateral order) and/or any debtor-in-possession financing
(including, without limitation, any and all terms of any financing agreement,
related documents and financing order) that is supported by or consented to by
Administrative Agent and
(y)     any sale of any assets of the Loan Parties, whether under Section 363 of
the Bankruptcy Code or otherwise, that is supported by or consented to by the
Administrative Agent (including, without limitation, the terms and conditions of
any bidding procedures orders, sale orders and any and all purchase and sale
agreements and related documents);
(5)    each Non-Debt Fund Affiliate shall be deemed to have voted in such
proceedings in the same proportion as the allocation of voting with respect to


-180-



--------------------------------------------------------------------------------





such matter by those Term Lenders who are not Non-Debt Fund Affiliates, except
to the extent that any plan under the Bankruptcy Code proposes to treat the
Obligations held by such Non-Debt Fund Affiliate in a manner that is less
favorable to such Non-Debt Fund Affiliate in any material respect than the
proposed treatment of similar Obligations held by other Term Lenders; and
(6)    each Non-Debt Fund Affiliate hereby expressly and irrevocably waives, for
the benefit of the Administrative Agent and the Lenders any principles or
provisions of law (including as set forth in any Debtor Relief Law, statutory or
otherwise) which are or might be in conflict with the terms of this Agreement
and any legal or equitable discharge of such Non-Debt Fund Affiliate’s
obligations hereunder.
(B)    Each Non-Debt Fund Affiliate hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Non-Debt Fund Affiliate’s attorney-in-fact, with full authority in the place and
stead of such Non-Debt Fund Affiliate and in the name of such Non-Debt Fund
Affiliate (solely in respect of Loans and participations therein and not in
respect of any other claim or status such Non-Debt Fund Affiliate may otherwise
have), from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this Section 10.07(l). For
the avoidance of doubt, except to the extent that any plan under the Bankruptcy
Code proposes to treat the Obligations held by a Non-Debt Fund Affiliate in a
manner that is less favorable to such Non-Debt Fund Affiliate in any material
respect than the proposed treatment of similar Obligations held by other
Lenders, the Administrative Agent is hereby irrevocably authorized and empowered
(in the name of such Non-Debt Fund Affiliate) to vote on behalf of such Non-Debt
Fund Affiliate or consent on behalf of such Non-Debt Fund Affiliate in any such
proceedings with respect to any and all claims of such Non-Debt Fund Affiliate
relating to the Obligations. Each Non-Debt Fund Affiliate agrees and
acknowledges that the foregoing constitutes an irrevocable proxy in favor of the
Administrative Agent to vote or consent on behalf of such Non-Debt Fund
Affiliate in any proceeding in the manner set forth above and that such Non-Debt
Fund Affiliate shall be irrevocably bound to any such votes made or consents
given and further shall not challenge or otherwise object to such votes or
consents and shall not itself vote or provide consents in the proceeding.
(m)    Disqualified Institutions.
(i)     No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign or participate all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment as otherwise contemplated
by this Section 10.07, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment). For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified


-181-



--------------------------------------------------------------------------------





Institution. Any assignment in violation of this clause (m)(i) shall not be
void, but the other provisions of this clause (m) shall apply.
(ii)    If any assignment is made to any Disqualified Institution without the
Borrower’s prior consent in violation of clause (i) above, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent,
(A)    terminate any Revolving Credit Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Revolving Credit Commitment,
(B)    in the case of outstanding Term Loans held by Disqualified Institutions,
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other Loan
Documents and/or
(C)    require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (1) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07(b),
(2) such assignment does not conflict with Applicable Laws and (3) in the case
of clause (B), the Borrower shall not use the proceeds from any Loans to prepay
Term Loans held by Disqualified Institutions.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions
(A)    will not (x) have the right to receive information, reports or other
materials provided to Lenders by the Borrower, the Administrative Agent or any
other Lender, (y) attend or participate in meetings attended by the Lenders and
the Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and
(B)    (x) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such Plan
of Reorganization, (2) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining


-182-



--------------------------------------------------------------------------------





whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the U.S. bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to
(A)    post the list of Disqualified Institutions provided by the Borrower and
any updates thereto from time to time (collectively, the “DQ List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders or
(B)    provide the DQ List to each Lender requesting the same.
Section 10.08    Confidentiality.
Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed
(a)    to its Affiliates and its and its Affiliates’ managers, administrators,
directors, officers, employees, trustees, partners, investors, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential);
(b)    to the extent requested by any Governmental Authority or self regulatory
authority having or asserting jurisdiction over such Person (including any
Governmental Authority regulating any Lender or its Affiliates);
(c)    to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process;
(d)    to any other party to this Agreement;
(e)    subject to an agreement containing provisions substantially the same as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g), counterparty to a
Swap Contract, Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in any of its rights or obligations under
this Agreement;
(f)    with the written consent of the Borrower;
(g)    to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than a
Loan Party or any Investor or their respective Related Parties (so long as such
source is not known to the Administrative Agent, such Arranger, such Lender, the
L/C Issuer or any of their respective Affiliates to be bound by confidentiality
obligations to any Loan Party);
(h)    to any Governmental Authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender;


-183-



--------------------------------------------------------------------------------





(i)    to any rating agency when required by it (it being understood that, prior
to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; or
(j)    in connection with the exercise of any remedies hereunder, under any
other Loan Document or the enforcement of its rights hereunder or thereunder.
In addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, managers, officers, employees,
trustees, investment advisors or agents, relating to Holdings, the Borrower or
any of their Subsidiaries or its business, other than any such information that
is publicly available to any Agent, any L/C Issuer or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that, in the case of information received from a Loan Party
after the Closing Date, such information is clearly identified at the time of
delivery as confidential or is delivered pursuant to Section 6.01, 6.02 or 6.03
hereof. Any Person required to maintain the confidentiality of Information as
provided in this Section 10.08 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Section 10.09    Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, the Collateral Agent and each Lender
under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent and
such Lender may have at Law.
Section 10.10    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in


-184-



--------------------------------------------------------------------------------





an amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.11    Counterparts.
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.
Section 10.12    Integration; Termination.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
Section 10.13    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
Section 10.14    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.


-185-



--------------------------------------------------------------------------------





Section 10.15    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY LEGAL ACTION OR PROCEEDING ARISING AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE
FOREGOING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK CITY, BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE (AND ANY APPELLATE COURT FROM ANY
THEREOF), AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS.
(c)    EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.
(d)    EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 10.02.
(e)    NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
Section 10.16    WAIVER OF RIGHT TO TRIAL BY JURY.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY


-186-



--------------------------------------------------------------------------------





OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
Section 10.17    Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, the Swing Line Lenders and L/C Issuer that each such Lender, Swing Line
Lender and L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04. This Agreement constitutes, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms; provided that the application of
Write-Down and Conversion Powers by any EEA Resolution Authority (or the public
announcement of the impending application of such powers) with respect to any
liabilities of a Loan Party under any Loan Document shall be deemed a breach of
this representation.
Section 10.18    USA Patriot Act, etc.
Each Lender that is subject to the USA Patriot Act and/or the Beneficial
Ownership Regulation and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act and the Beneficial Ownership Regulation, it is required to
obtain, verify and record information that identifies the Borrower and other
Guarantors, which information includes the name, address and tax identification
number of the Borrower and the other Guarantors and other information regarding
the Borrower and the other Guarantors that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the other
Guarantors in accordance with the USA Patriot Act and the Beneficial Ownership
Regulation. This notice is given in accordance with the requirements of the USA
Patriot Act and the Beneficial Ownership Regulation and is effective as to the
Lenders and the Administrative Agent.
Section 10.19    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that
(i)     the facilities provided for hereunder and any related arranging or other
services in connection therewith (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document) are an
arm’s-length commercial transaction between the Borrower and its Affiliates, on
the one hand, and the Agents, the Arrangers and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof),
(ii)     in connection with the process leading to such transaction, each of the
Agents, the Arrangers and the Lenders is and has been acting solely as a
principal and except as expressly agreed in writing by the relevant parties, is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person,


-187-



--------------------------------------------------------------------------------





(iii)     none of the Agents, the Arrangers or the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto except as expressly agreed in writing by the relevant parties,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Agent or Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Agents, the Arrangers, or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents,
(iv)     the Agents, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Agents, the Arrangers, the or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and
(v)     the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.
Section 10.20    Electronic Execution of Assignments and Certain Other
Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
Section 10.21    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):


-188-



--------------------------------------------------------------------------------





(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 10.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;


-189-



--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Article XI.    
GUARANTEE
Section 11.01    The Guarantee.
Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of (i)
the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes, if any, held by
each Lender of, the Borrower (other than such Guarantor), and all other
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or Holdings or any Restricted Subsidiary under any
Secured Hedge Agreement or any Cash Management Obligations, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”); provided that the Guaranteed
Obligations shall exclude, with respect to any Guarantor at any time, Excluded
Swap Obligations with respect to such Guarantor at such time. The Guarantors
hereby jointly and severally agree that if the Borrower or other Guarantor(s)
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Guaranteed Obligations, the Guarantors will promptly
pay the same in cash in full when due (whether at stated maturity, by
acceleration or otherwise), without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
Section 11.02    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and not of collection and to the fullest extent permitted by
applicable Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;


-190-



--------------------------------------------------------------------------------





(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(iv)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(v)    the release of any other Guarantor pursuant to Section 11.09 or
otherwise.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
Section 11.03    Reinstatement.
The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
Section 11.04    Subrogation; Subordination.
Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation,
contribution or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any


-191-



--------------------------------------------------------------------------------





of the Guaranteed Obligations. Any Indebtedness of any Loan Party permitted
pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan
Party’s Obligations in the manner set forth in the Intercompany Note evidencing
such Indebtedness.
Section 11.05    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in Section
8.02 (and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.
Section 11.06    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
Section 11.07    Continuing Guarantee.
The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.
Section 11.08    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
Section 11.09    Release of Guarantors.
If, in compliance with the terms and provisions of the Loan Documents, Equity
Interests of any Subsidiary Guarantor (a “Transferred Guarantor”) are sold or
otherwise transferred, following which transfer such Subsidiary Guarantor ceases
to be a Subsidiary, such Transferred Guarantor shall, upon the consummation of
such sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.05 hereof) and the other Loan Documents
and, so long as the Borrower shall have provided the Agents such certifications
or documents as any Agent shall reasonably request, the Collateral Agent shall
take such actions as are necessary to effect the releases described in this
Section 11.09.


-192-



--------------------------------------------------------------------------------





When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), this Agreement and the
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.
Section 11.10    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.
Section 11.11    Keepwell.
Each Loan Party that is a Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each other Loan Party with respect to such Swap Obligation as
may be needed by such Loan Party from time to time to honor all of its
obligations under its Guaranty and the other Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Article XI voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been paid and performed in full. Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
[Signature Pages Follow]






-193-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
DYNCORP INTERNATIONAL INC.
By:    /s/ William T. Kansky    
Name:    William T. Kansky
Title:    Senior Vice President and Chief Financial
Officer


S-1





--------------------------------------------------------------------------------





DELTA TUCKER HOLDINGS, INC., as a Guarantor




By:    /s/ William T. Kansky    
Name:    William T. Kansky
Title:    Senior Vice President and Chief Financial
Officer




CULPEPER NATIONAL SECURITY SOLUTIONS LLC
DIV CAPITAL CORPORATION
DTS AVIATION SERVICES LLC
DYN MARINE SERVICES OF VIRGINIA LLC
DYNCORP AEROSPACE OPERATIONS LLC
DYNCORP INTERNATIONAL LLC
DYNCORP INTERNATIONAL SERVICES LLC
HIGHGROUND GLOBAL LLC
PHOENIX CONSULTING GROUP, LLC
SERVICES INTERNATIONAL LLC
WORLDWIDE MANAGEMENT AND CONSULTING SERVICES LLC
WORLDWIDE RECRUITING AND STAFFING SERVICES LLC, as Guarantors




By: /s/ William T. Kansky ________________
Name: William T. Kansky
Title:     Senior Vice President and Chief Financial
Officer


CASALS & ASSOCIATES, INC., as a Guarantor




By: __/s/ William T. Kansky _____________________
Name: William T. Kansky
Title:
Vice President, Chief Financial Officer and Treasurer



S-2





--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Lender
By:    /s/ Sean Duggan    
Name: Sean Duggan
Title: Vice President


S-3





--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
By:    /s/ Justin Tichauer    
Name: Justin Tichauer
Title: Managing Director


S-4





--------------------------------------------------------------------------------





MORGAN STANLEY BANK N.A., as a Lender
By:    /s/ Jordan Ransom    
Name: Jordan Ransom
Title: Authorized Signatory


S-5





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
By:    /s/ Anthony W. Kell    
Name: Anthony W. Kell
Title: Vice President


S-6





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and as a Lender
By:    /s/ Sujay Maiya    
Name: Sujay Maiya
Title: Director




S-7



